Exhibit 10.35

 

OFFICE LEASE

(SUITE 500 WEST & SUITE 600 WEST)

650 TOWNSEND STREET

SAN FRANCISCO, CALIFORNIA

LANDLORD:

BIG DOG HOLDINGS LLC

TENANT:

IRHYTHM TECHNOLOGIES, INC.

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

1.

Definitions

9

 

1.1

Terms Defined

9

 

1.2

Basic Lease Information

18

2.

Lease of Premises

18

 

2.1

Premises

18

 

2.2

Existing Lease

19

3.

Condition and Acceptance of Premises; Term; Renewal

19

 

3.1

Delivery of Premises; Term Commencement

19

 

3.2

Term of Lease

20

4.

Rent

20

 

4.1

Obligation to Pay Base Rent

20

 

4.2

Base Rent Adjustment

20

 

4.3

Manner of Rent Payment

20

 

4.4

Additional Rent; Other Payments

21

 

4.5

Late Payment of Rent; Interest

21

5.

Calculation and Payments of Escalation Rent

21

 

5.1

Payment of Estimated Escalation Rent

21

 

5.2

Escalation Rent Statement and Adjustment

22

 

5.3

Adjustments to Operating Expenses

22

 

5.4

Intentionally Omitted

23

 

5.5

Payment of Tax Expenses in Installments

23

 

5.6

Proration for Partial Year

23

 

5.7

Inspection of Landlord’s Records

23

 

5.8

Operating of Building

24

6.

Impositions Payable by Tenant

24

7.

Use of Premises

25

 

7.1

Permitted Use

25

 

7.2

No Violation of Requirements

25

 

7.3

Compliance with Requirements

25

 

7.4

No Nuisance

26

 

7.5

Compliance With Environmental Laws; Use of Hazardous Materials

26

 

7.6

Sustainable Building Operations

26

 

7.7

Recycling and Waste Management

27

8.

Building Services

27

 

8.1

Maintenance of Project

27

 

8.2

Building-Standard Services

27

 

8.3

Interruption or Unavailability of Services

28

 

8.4

Tenant’s Use of Excess Electricity and Water; Premises Occupancy Load

28

 

8.5

Provision of Additional Services

29

 

8.6

Building Amenities

29

 

8.7

Ground Floor Lobby and Other Renovations

31

9.

Maintenance of Premises

31

10.

Alterations to Premises

31

 

10.1

Landlord Consent; Procedure

31

 

10.2

General Requirements

32

 

10.3

Landlord’s Right to Inspect

34

 

10.4

Tenant’s Obligations Upon Completion

34

 

10.5

Repairs

34

 

10.6

Ownership and Removal of Alterations

34

 

10.7

Minor Alterations

34

 

10.8

Landlord’s Fee

35

11.

Liens

35

i

--------------------------------------------------------------------------------

 

12.

Damage or Destruction

35

 

12.1

Obligation to Repair

35

 

12.2

Landlord’s Election

36

 

12.3

Cost of Repairs

36

 

12.4

Waiver of Statutes

36

13.

Eminent. Domain

36

 

13.1

Effect of Taking

36

 

13.2

Condemnation Proceeds

37

 

13.3

Restoration of Premises

37

 

13.4

Taking at End of Term

37

 

13.5

Tenant Waiver

37

14.

Insurance

38

 

14.1

Liability Insurance

38

 

14.2

Form of Policies

38

 

14.3

Vendors’ Insurance

39

15.

Waiver of Subrogation Rights

39

16.

Tenant’s Waiver of Liability and Indemnification

39

 

16.1

Waiver and Release

39

 

16.2

Indemnification

40

17.

Assignment and Subletting

41

 

17.1

Compliance Required

41

 

17.2

Request by Tenant; Landlord Response

41

 

17.3

Standards and Conditions for Landlord Approval

41

 

17.4

Costs and Expenses

42

 

17.5

Payment of Transfer Premium and Other Consideration

42

 

17.6

Assumption of Obligations; Further Restrictions on Subletting

43

 

17.7

Landlord’s Recapture Right

43

 

17.8

No Release

44

 

17.9

No Encumbrance; No Change in Permitted Use

44

 

17.10

Right to Assign or Sublease Without Landlord’s Consent

44

18.

Rules and Regulations

45

19.

Entry of Premises by Landlord; Modification to Common Areas

45

 

19.1

Entry of Premises

45

 

19.2

Modifications to Common Areas

45

 

19.3

Waiver of Claims

46

20.

Default and Remedies

46

 

20.1

Events of Default

46

 

20.2

Landlord’s Remedies Upon Occurrence of Event of Default

47

 

20.3

Sublease of Tenant

48

 

20.4

Effort to Relet

48

 

20.5

Landlord’s Right to Cure Defaults

48

 

20.6

Waiver of Forfeiture

49

 

20.7

Landlord’s Default

49

21.

Subordination, Attornment and Nondisturbance

49

 

21.1

Subordination and Attornment

49

 

21.2

Notice to Encumbrancer

50

 

21.3

Rent Payment Direction

50

22.

Sale or Transfer by Landlord; Lease Non-Recourse

50

 

22.1

Release of Landlord on Transfer

50

 

22.2

Lease Nonrecourse to Landlord; Limitation of Liability

51

23.

Estoppel Certificate

51

 

23.1

Procedure and Content

51

 

23.2

Effect of Certificate

51

24.

No Light, Air, or View Easement

51

25.

Holding Over

52

26.

Security Deposit

52

ii

--------------------------------------------------------------------------------

 

 

26.1

Delivery of Security Deposit

52

 

26.2

Transfer of Security Deposit

53

 

26.3

In General

53

 

26.4

Application of Letter of Credit

54

 

26.5

Security Deposit

54

 

26.6

Intentionally Omitted

55

 

26.7

Intentionally Omitted

55

27.

Waiver

55

28.

Notices; Tenant’s Agent for Service

55

29.

Authority

56

30.

Parking; Transportation

56

 

30.1

Lease of Parking Spaces

56

 

30.2

Use of the Parking Spaces

56

 

30.3

Management of Parking Facility

56

 

30.4

Waiver of Liability

57

31.

Signs

57

 

31.1

Building Directory

57

 

31.2

Interior Signage

57

 

31.3

Intentionally omitted

57

 

31.4

Maintenance and Removal

57

32.

Communications and Computer Lines and Equipment

58

 

32.1

Lines and Equipment

58

 

32.2

Interference

58

 

32.3

General Provisions

59

33.

Miscellaneous

60

 

33.1

No Joint Venture

60

 

33.2

Successors and Assigns

60

 

33.3

Construction and Interpretation

60

 

33.4

Severability

60

 

33.5

Entire Agreement

60

 

33.6

Governing Law

61

 

33.7

Costs and Expenses

61

 

33.8

Standards of Performance and Approvals

61

 

33.9

Brokers

61

 

33.10

Memorandum of Lease

62

 

33.11

Quiet Enjoyment

62

 

33.12

Force Majeure

62

 

33.13

Surrender of Premises

62

 

33.14

Name of Building; Address

62

 

33.15

Exhibits

63

 

33.16

Survival of Obligations

63

 

33.17

Time of the Essence

63

 

33.18

Waiver of Trial By Jury; Waiver of Counterclaim

63

 

33.19

Consent to Venue

63

 

33.20

Financial Statements

63

 

33.21

Subdivision; Future Ownership

64

 

33.22

Modification of Lease

64

 

33.23

No Option

64

 

33.24

Independent Covenants

64

 

33.25

Compliance with Anti-Terrorism Law

64

 

33.26

First Source Hiring Program

64

 

33.27

Bankruptcy of Tenant

65

 

33.28

Rent Not Based on Income

65

 

33.29

Access

65

 

33.30

Project or Building Name, Address and Signage

65

 

33.31

Counterparts

65

iii

--------------------------------------------------------------------------------

 

 

33.32

Business Days

65

 

33.33

Certified Access Specialist

66

 

33.34

Confidentiality

66

34.

Dogs

67

 

34.1

General Conditions

67

 

34.2

Costs and Expenses

67

 

34.3

Insurance; Indemnity

67

 

34.4

Repeat Defaults

67

 

34.5

Rights Personal to OriginalTenant

68

 

iv

--------------------------------------------------------------------------------

 

 

 

 

 

INDEX

 

 

Annual Statement

15

 

Landlord’s Dispute Period

16

approval

57

 

Landlord’s Records

16

Bank

48

 

LC Expiration Date

47

Casualty Discovery Date

29

 

Lease

1

Confidential Information

62

 

Letter of Credit

47

Cost Pools

16

 

Lines

53

Deposit

50

 

Option Rent

1

Designated FF&E

13

 

Option Term

1

Designated Removal Items

13

 

Option Term TI Allowance

5

Eligibility Period

22

 

Parking Charge

52

Equipment

53

 

Permitted Transfer Costs

37

Event of Default

41

 

Permitted Users

23

Existing Lease Early Termination Date

12

 

Proposition 13

10

Existing Lease Removal Obligations

12

 

Recapture Notice

38

Existing Premises Surrender Date

11

 

Renovations

 

Expense Claim

15

 

Rent Payment Direction

24

Expense Resolution Period

15

 

Repair Notice

45

Fair Market Rent

1

 

Security Deposit

29

Fair Market Rent,

1

 

Subject Space

47

First Offer Space

1

 

Superior Right Holders

35

FSHP

61

 

Tenant’s CPA

1

Indemnitees

33

 

Tenant’s Review

16

Initial Alterations

25

 

Transferee

16

Initial Renovations

24

 

Transfers

35

Interference

54

 

 

 

 

 

 

 

 

 

v

--------------------------------------------------------------------------------

 

 

 

OFFICE LEASE

(Suite 500 West & Suite 600 West)

650 TOWNSEND STREET

San Francisco, California

BASIC LEASE INFORMATION

 

Lease Date:

 

October 4, 2018

 

 

 

Landlord

 

Big Dog Holdings LLC,

a Delaware limited liability company

 

 

 

Tenant:

 

iRhythm Technologies, Inc., a Delaware corporation

 

 

 

Premises:

 

The following portion of the Building, consisting of the

all tenant occupyable space on the west side of the fifth

(5th) and sixth (6th) floors of the Building commonly

known as Suites 500 West and 600 West consisting of

117,560 RSF (the “Premises”), such portion being shown

on the floor plan attached to this Lease as Exhibit A.

 

 

 

Term:

 

Commencing on the Commencement Date and expiring

on the Expiration Date, subject to the Extension Option

as more particularly described in Exhibit F.

 

 

 

Commencement Date:

 

The Commencement Date shall be the later of (i) the date

of delivery of possession of the Premises to Tenant in the

condition required by this Lease, and (ii) April 1, 2019

 

 

 

Rent Commencement Date:

 

The Rent Commencement Date shall be one hundred and

twenty (120) days after the Commencement Date, and is

estimated to be August 1, 2019.

 

 

 

Expiration Date:

 

The Term shall expire on the later of (i) August 31, 2031,

and (ii) the last day of the month in which the twelfth

(12th) annual anniversary of the Rent Commencement

Date occurs (provided, however, if the Rent

Commencement Date is the first day of the month then,

for purposes of this clause (ii), the Expiration Date shall

be the last day of the calendar month immediately prior to

the twelfth (12th) annual anniversary of the Rent

Commencement Date.

 

 

 

vi

--------------------------------------------------------------------------------

 

Base Rent/RSF:

 

The industrial gross Base Annual Rent will be

$9,992,600.00 dollars, based on $85.00 per rentable

square foot, per annum, with three percent (3%) annual increases commencing on
the first anniversary of the

Rent Commencement Date.

 

 

 

Prepaid Base Rent Amount:

 

$0

 

 

 

Base Year:

 

2019

 

 

 

Base Tax Year:

 

2019

 

 

 

Project Square Footage:

 

686,642 RSF

 

 

 

Tenant’s Percentage Share:

 

17.1210%

 

 

 

Permitted Use:

 

General office, executive and administrative use and,

subject to the limitations provided in Article 7, any other

use ancillary thereto permitted by law which is consistent

with an Owner Occupied First Class Office Building.

 

 

 

 

Security Deposit:

 

Tenant shall provide a Security Deposit in the form of an

irrevocable Letter of Credit in the amount Six Million

Nine Hundred Twenty Three Thousand Five Hundred

Seventy Seven Dollars and Ninety Two Cents ($6,923,577.92).

 

 

 

Parking Spaces:

 

64 parking spaces on the roof level of the Parking Facility

in accordance with Article 30.

 

 

 

 

Tenant’s Address:

 

650 Townsend

San Francisco, CA 94103

Attn: Chief Financial Officer

 

 

 

 

 

And to:

 

 

 

 

 

2 Marriott Drive

Lincolnshire, IL 60069

 

 

Attn.: Legal Department

 

 

 

Landlord’s Address for Notices:

 

Big Dog Holdings LLC

c/o Cushman & Wakefield

650 Townsend Street, Suite 220

San Francisco, CA 94103

 

 

 

 

 

With a copy to:

 

 

 

vii

--------------------------------------------------------------------------------

 

 

 

Big Dog Holdings LLC

c/o Zynga Inc.

 

 

699 Eighth Street

San Francisco, CA 94103

Attn: VP, Finance

 

 

 

Landlord’s Address for Payments:

 

Big Dog Holdings LLC

c/o Cushman & Wakefield

650 Townsend Street, Suite 220

San Francisco, CA 94103

 

 

 

Landlord’s Broker:

 

Jones Lang LaSalle, Christopher Roeder

 

 

 

Tenant’s Broker:

 

None

 

 

 

 

 

Exhibits:

 

 

 

 

 

 

 

Exhibit A

 

Floor Plan of Premises Rules and Regulations

 

Exhibit B

 

Confirmation of Lease Dates Form Letter of

 

Exhibit C

 

Credit Right of First Offer Extension Option

 

Exhibit D

 

Designated FF&E and Designated Removal Items [Intentionally

 

Exhibit E

 

Omitted]

 

Exhibit F

 

[Intentionally Omitted]

 

Exhibit G

 

[Intentionally Omitted]

 

Exhibit H

 

Existing Lease Removal Obligations

 

Exhibit I

 

 

 

Exhibit J

 

 

 

 

 

 

 

 

viii

--------------------------------------------------------------------------------

 

OFFICE LEASE

THIS LEASE (“Lease”) is made and entered into by and between Landlord and Tenant
as of the Lease Date.

Landlord and Tenant hereby agree as follows:

1.Definitions.

1.1Terms Defined. The following terms have the meanings set forth below. Certain
other terms have the meanings set forth elsewhere in this Lease.

Alterations: Alterations, additions or other improvements to the Premises made
by or on behalf of Tenant.

Anti-Terrorism Law: Any Applicable Laws relating to terrorism, anti-terrorism,
money-laundering or anti-money laundering activities, including without
limitation the United States Bank Secrecy Act, the United States Money
Laundering Control Act of 1986, Executive Order No. 13224, and Title 3 of the
USA Patriot Act, and any regulations promulgated under any of them.

Applicable Laws: All applicable laws, statutes, ordinances, orders, judgments,
decrees, regulations, permit conditions, and requirements of all courts and all
federal, state, county, municipal or other governmental or quasi-governmental
authorities, departments, commissions, agencies and boards now or hereafter in
effect, including, but not limited to, the Americans With Disabilities Act (42
U.S.C. § 12101, etseq.) and Title 24 of the California Code of Regulations and
all regulations and guidelines promulgated thereunder.

Bankruptcy Code: Bankruptcy Code shall mean the United States Bankruptcy Code
and any state or foreign law relating to bankruptcy, insolvency, reorganization
or relief of debtors.

Base Operating Expenses: The Operating Expenses allocable to the Base Year.

Base Rent Adjustment Date: The date that is the first day of the month that is
the thirteenth (13th) month following the Rent Commencement Date.

Base Tax Expenses: The Tax Expenses allocable to the Base Tax Year,

including any reduction in Tax Expenses obtained by Landlord after the Lease
Date as a result of a commonly called Proposition 8 application.

Building: The six- story office building located at the Project, commonly known
as Townsend Center, with an address of 650 Townsend Street and 699 Eighth
Street, including related Common Areas and the Parking Facility.

Building Holidays: New Year’s Day, Martin Luther King, Jr. Day, President’s Day,
Memorial Day, Independence Day, Labor Day, Thanksgiving Day, the day after
Thanksgiving Day, Christmas Day and any other holidays generally recognized in
the State of California.

Building Standard Hours: 8:00 a.m. to 6:00 p.m. on Business Days.

Building Systems: The life-safety, electrical, mechanical, HVAC, plumbing,
fire-protection, telecommunications, or other utility systems serving the
Premises, the Building, or the Project, as applicable.

9

--------------------------------------------------------------------------------

 

Business Day: All calendar days except Saturdays, Sundays, and Building
Holidays.

Casualty: Fire, earthquake, flood, explosion, the elements, riot or any other
event of a sudden, unexpected, or unusual nature.

Claims: Any and all obligations, losses, claims, actions (including remedial or
enforcement actions of any kind and administrative or judicial proceedings,
suits, orders or judgments), causes of action, liabilities, penalties, damages,
costs and expenses (including reasonable attorneys’ and consultants’ fees and
expenses).

Common Areas: Those areas of the Project which are for the nonexclusive use of
occupants of the Project, and their agents, employees, customers, invitees and
licensees, and other members of the public. Common Areas do not include the
exterior windows and walls and the roof of the Project, or any space in the
Project (including in the Premises) used for common shafts, stacks, pipes,
conduits, ducts, electrical or other utilities, telecommunication systems, or
other installations for Building Systems.

Comparable Buildings: Other Class A office buildings in the South of Market area
of San Francisco, California, that are comparable in terms of age, size,
location, quality of construction and quality of common area improvements to the
Building.

Control: The ownership, directly or indirectly, of more than fifty percent (50%)
of the outstanding voting securities of, or possession of more than fifty
percent (50%) of the voting interest in an entity.

Deposit Amount: The amount of the Security Deposit stated in the Basic Lease
Information

Designated FF&E: the furniture, fixtures and equipment identified in Exhibit G.

Encumbrance: Any ground lease or underlying lease, or the lien of any mortgage,
deed of trust, or any other security instrument now or hereafter affecting or
encumbering the Project, or any part thereof or interest therein.

Encumbrancer: The holder of the beneficial interest under an Encumbrance.

Environmental Laws: All Applicable Laws in any way relating to or regulating the
environment, human health or safety, industrial hygiene, or the use, generation,
handling, emission, release, discharge, storage or disposal of Hazardous
Materials.

Escalation Rent: Tenant’s Percentage Share of (i) the Operating Expenses
allocable to a calendar year minus the Base Operating Expense, and (ii) the Tax
Expenses allocable to a tax year minus the Base Tax Expenses.

Executive Order No. 13224: Executive Order No. 13224 on Terrorist Financing
effective September 24, 2001, and relating to "Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism,”
as may be amended from time to time.

Existing Lease: That certain Lease Agreement dated August 9, 2016, between
Landlord and Tenant, with respect to the Existing Premises, as amended by that
certain First Amendment to Lease dated February 23, 2017.

Existing Premises: Suite 500 of the east side of the Building, currently
occupied by Tenant pursuant to the Existing Lease.

10

--------------------------------------------------------------------------------

 

Extension Option: One (1) option to extend the Term for the entire Premises for
a period of five (5) years as provided in Exhibit F.

GAAP: U.S. generally accepted accounting principles consistently applied.

Green Rating Systems: The U.S. EPA’s Energy Star® rating system, the U.S. Green
Building Council’s Leadership in Energy and Environmental Design (LEED) rating
system and other third party rating systems.

Hazardous Materials: Petroleum, asbestos, polychlorinated biphenyls, radioactive
materials, radon gas, or any chemical, material or substance now or hereafter
defined as or included in the definition of “hazardous substances,” “hazardous
wastes,” “hazardous materials,” “pollutants,” “contaminants,” “extremely
hazardous waste,” “restricted hazardous waste” or “toxic substances,” or words
of similar import, under any Environmental Laws. “Hazardous Materials” shall not
include commercially reasonable amounts of standard office, kitchen, janitorial
or other cleaning materials used in the ordinary course of Tenant’s business at
the Project which are used and stored in accordance with all applicable
Environmental Laws.

HVAC: Heating, ventilation and/or air conditioning.

Impositions: Taxes, assessments, charges, excises and levies, business taxes,
license, permit, inspection and other authorization fees, transit development
fees, assessments or charges for housing funds, service payments in lieu of
taxes and any other fees or charges of any kind at any time levied, assessed,
charged or imposed by any federal, state or local entity, (i) upon, measured by
or reasonably attributable to the cost or value of Tenant’s equipment,
furniture, fixtures or other personal property located in the Premises, or the
cost or value of any Alterations; (ii) upon, or measured by, any Rent payable
hereunder, including any gross receipts tax; (iii) upon, with respect to or by
reason of the development, possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises, or
any portion thereof; or (iv) upon this Lease transaction, or any document to
which Tenant is a party creating or transferring any interest or estate in the
Premises. Impositions do not include Tax Expenses, franchise, transfer,
inheritance or capital stock taxes, or income taxes measured by the net income
of Landlord from all sources, unless any such taxes are levied or assessed
against Landlord as a substitute for, in whole or in part, any Imposition.

Interest Rate: Ten percent (10%) per annum provided, however, that if such rate
of interest shall exceed the maximum rate allowed by law, the Interest Rate
shall be automatically reduced to the maximum rate of interest permitted by
Applicable Law.

Land: The parcel of land shown as Lot 9, Assessor's Block 3783, on that cen map
entitled "Parcel Map of a Portion of 100 VARA Block No. 412, Also Being a
Portion of Assessor’s Block 3783,” which map was filed November 29, 1988, at
Page 36, in Book 38, of Parcel Maps, of the Official Records of the City and
County of San Francisco, California.

Landlord Affiliate: An entity which Controls, is Controlled by, or is under
common Control with Landlord.

Landlord Entity: Any of the following: (i) Landlord, (ii) a Landlord Affiliate,
(iii) an entity in which Landlord or any Landlord Affiliate owns, directly or
indirectly, ten percent (10%) or more of the outstanding voting securities or
holds, directly or indirectly, possession of ten percent (10%) or more of the
voting interests, or (iv) a non-profit organization affiliated with Landlord or
any Landlord Affiliate. For purposes of this definition, the terms Landlord and
Landlord Affiliate shall also include any successor to Landlord or any Landlord
Affiliate by merger, consolidation or any entity to which at least ninety
percent (90%) of the Landlord’s or Landlord Affiliate’s assets are transferred.

11

--------------------------------------------------------------------------------

 

Lease Date: The definition given the term in the Basic Lease Information.

Major Alterations: Alterations that (i) may affect the structural portions of
the Project, (ii) may adversely affect or interfere with the Project roof,
exterior walls, elevators, HVAC, electrical, plumbing, telecommunications,
security, life-safety or other Building Systems, (iii) may affect the use and
enjoyment by other tenants or occupants of the Project of their premises, (iv)
may be visible from outside the Premises, (v) utilize materials or equipment
that are inconsistent with Landlord’s standard building materials and equipment
for the Project, (vi) result in the imposition on Landlord of any requirement to
make any alterations or improvements to any portion of the Project (including
handicap access and life safety requirements) in order to comply with
Requirements, or (vii) materially increase the cost to clean, maintain or
repair, or increase the cost to relet, the Premises.

Minor Alterations: Alterations (i) that are not Major Alterations, (ii) that do
not require the issuance of a building or other governmental permit,
authorization or approval, (iii) that do not require work to be performed
outside the Premises in order to comply with Requirements, and (iv) the cost of
which does not exceed Fifty Thousand Dollars ($50,000.00) in any one instance or
One Hundred Thousand Dollars ($100,000.00) in the aggregate in any calendar
year.

Net Worth: The excess of total assets over total liabilities, determined in
accordance with GAAP, excluding, however, from the determination of total
assets, goodwill and other intangibles.

Operating Expenses:

(a)All expenses, costs and disbursements (but not specific costs billed to or
paid directly by specific tenants of the Project) of every kind and nature,
computed on the accrual basis, relating to or incurred or paid by Landlord in
connection with the ownership, management, operation, repair and maintenance of
the Project, including but not limited to, without duplication, the following
and which are actually paid or incurred by Landlord:

(1)wages, salaries and other costs of all on site and off site employees at or
below the level of general manager or senior property manager engaged either
full or part time in the operation, management, maintenance or access control of
the Project, including taxes, insurance and benefits relating to such employees,
allocated based upon the time such employees are engaged directly in providing
such services; provided, that to the extent that the wages, salaries and costs
of any such employee is also allocable to property other than the Project, such
cost shall be equitably allocated to the Project and to each other parcel of
property which benefits from such cost;

(2)the cost of all supplies, tools, equipment and materials used in the
operation, management, maintenance and access control of the Project;

(3)subject to clause (b)(18) of the definition of Operating Expenses below, the
cost of all utilities for the Project, including but not limited to the cost of
electricity, gas, water and sewer services;

(4)the cost of all maintenance and service agreements for the Project and the
equipment therein to the extent actually provided by Landlord, including but not
limited to, as applicable, security service, window cleaning, elevator
maintenance, HVAC maintenance, waste recycling service, landscaping maintenance,
customary landscaping replacement, and maintenance (including striping and
painting) of the Parking Facility;

(5)the cost of repairs and general maintenance of the Project, including the
cost of repair following a Casualty to the extent not reimbursed by insurance
proceeds or other payments from a third party;

12

--------------------------------------------------------------------------------

 

(6)the acquisition and/or installation costs of capital investment items
(including security and energy management equipment) which are installed for the
purpose of reducing operating expenses, promoting safety, complying with
Requirements first enacted after the Commencement Date, or maintaining the first
class nature of the Project including capital investment items which are
replacements of items which are obsolete or cannot be repaired in an
economically feasible manner, costing less than $0.60 per RSF of the Premises on
an aggregate annual basis, or to the extent costs per year exceeds $0.60 per RSF
of the Premises, such costs shall be amortized over their respective useful
lives as determined in accordance with GAAP, together with reasonable financing
charges (whether or not actually incurred);

(7)the cost of property, rental loss, liability and other insurance, including
earthquake, applicable to the Building and the Project, including commercially
reasonable deductibles and Landlord’s personal property used in connection
therewith;

(8)the cost of trash and garbage removal, recycling, air quality audits, vermin
extermination, and snow, ice and debris removal;

(9)the cost of legal and accounting services incurred by Landlord in connection
with the management, maintenance, operation and repair of the Project, excluding
the owner’s or Landlord’s general accounting, such as partnership statements and
tax returns;

(10)the cost of complying with Requirements first enacted after the Commencement
Date;

(11)any other reasonable expenses of any other kind whatsoever incurred in
managing, operating, overseeing, maintaining and repairing the Project.

Operating Expenses shall also include a management fee not to exceed three
percent (3%) of gross receipts for the Project.

(b)Notwithstanding anything in any other provision of this Lease to the
contrary, “Operating Expenses” shall not include the following:

(1)the cost of any special work or service performed for any tenant (including
Tenant) at such tenant’s or Landlord’s cost, including fixturing, improving,
renovating, painting, redecorating or other works that Landlord pays for or
performs for other tenants within their premises, and the cost of correcting
defects in such work;

(2)the cost of installing, operating and maintaining any specialty service, such
as an observatory, broadcasting facility, luncheon club, restaurant, cafeteria,
retail store, sundry shop, newsstand, or concession, but only to the extent such
costs exceed those which would normally be expected to be incurred had such
space been general office space;

(3)compensation paid to officers and executives of Landlord (but it is
understood that property management employees may carry a title such as vice
president and, subject to the limitations set forth in clause (a)(1) above, the
salaries and related benefits of these officers/employees of Landlord would be
allowable Operating Expenses);

(4)the cost of any items for which Landlord is reimbursed by insurance,
condemnation or warranties or by other tenants (including Tenant) of the
Project;

(5)the cost of any additions, improvements, changes, replacements and other
items which are made in order to prepare for a new tenant’s occupancy;

13

--------------------------------------------------------------------------------

 

(6)the cost of repairs incurred by reason of fire or other Casualty to the
extent reimbursed by insurance proceeds (other than business interruption and
rent loss insurance proceeds) under policies maintained by Landlord;

(7)insurance premiums to the extent Landlord is directly reimbursed therefor,
other than through Operating Expenses;

(8) debt of Landlord, interest on debt, or amortization payments on any
Encumbrance except to the extent, in each case, that the debt which is being
amortized was incurred to pay for an expense which is properly included in
Operating Expenses (e.g., debt incurred to pay for capital investment items
under clause (a)(6) above);

(9)any real estate brokerage commissions or other costs, including attorneys’
fees for the negotiation of leases for new tenants, incurred in procuring
tenants or any fee in lieu of such commissions;

(10)any advertising and promotional expenses incurred in connection with the
marketing of any rentable space, including any free rent and construction
allowances for other tenants, if any;

(11)any expenses for repairs or maintenance which are covered by warranties and
service contracts, to the extent such maintenance and repairs are made at no
cost to Landlord;

(12)legal expenses arising out of the construction of the improvements on the
Land or the enforcement or negotiation of the provisions of any lease affecting
the Project including without limitation this Lease, or relating to the sale,
financing or refinancing of the Project or any interest therein except to the
extent directly related to financing in connection with the management,
maintenance, operation or repair of the Project (e.g., debt incurred to pay for
capital investment items under clause (a)(6) above);

(13)costs due to the presence of Hazardous Materials on or about the Project,
including environmental remediation, including the remediation of any soils or
ground water or the removal of any underground storage tanks from the Project;

(14)fines and penalties assessed by a court or governmental agency to the extent
such fines and penalties are based on Landlord’s or its employees’, suppliers’,
agents’ contractors’ or invitees’ violation of law or negligence in failing to
perform an act or pay an amount due, including the payment of any Tax Expenses;

(15)legal, accounting or consulting costs incurred in connection with the
acquisition or disposition of the Project or legal, accounting or consulting
costs and damages incurred in connection with Landlord’s disputes with its
employees, tenants, consultants, agents, vendors, contractors or leasing agents
or any costs incurred by Landlord due to the violation by Landlord or its
employees, agents or contractors of the terms and conditions of any lease of
space in the Project or any Requirements;

(16)Tax Expenses;

(17)the cost of providing janitorial service to other spaces in the Building
other than the Common Areas (including the Premises);

(18)the cost of providing electricity to tenant spaces within the Building
(provided, that Operating Expenses shall include the cost of providing
electricity to the Common Areas);

(19)the original costs of construction of the Project incurred prior to the
Commencement Date, and costs of correcting defects in such original
construction;

14

--------------------------------------------------------------------------------

 

(20)capital expenditures (including costs to restore after a casualty that are
not reimbursed by insurance proceeds or by deductibles) except to the extent
amortized as provided in clause (a)(6) above, or capital expenditures for
expansion of the Project;

(21)general organization, administrative and overhead costs relating to maintain
Landlord’s existence, either as a corporation, partnership or other entity,
including general corporate legal and accounting expenses;

(22)costs of Landlord’s charitable or political contributions, or of fine art
maintained at the Project;

(23)overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Project to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;

(24)all payment of base rent (but not taxes or operating expenses) under any
ground lease or other underlying lease of all or any portion of the Project or
costs incurred in connection with the defense of Landlord’s title to all or any
portion of the Project;

(25)costs in connection with services or other benefits of a type which are not
available to Tenant without specific charges therefor, but which are provided to
another tenant or occupant of the Project, if any, whether or not such other
tenant or occupant is specifically charged therefor by Landlord;

(26)depreciation of the Building, equipment or systems located therein;

(27)costs to correct violations of Requirements that existed on the Commencement
Date; and

(28)expense reserves.

Original Tenant: The original named Tenant under this Lease.

Owner Occupied First Class Office Building: A Comparable Building in which one
or more Landlord Entities (which for purposes of this defined term shall be
defined without reference to the named Landlord under this Lease, but refer to
an entity that directly or through an affiliate owns the office building in
question), occupies, for its own use as general office, executive and
administrative offices, over fifty percent (50%) of the rentable square footage
of the building (and which, for purposes of this Lease, the building shall be
deemed the west side of the Building).

Parking Facility: The above-ground parking structure serving the Project.

Prohibited Person: (i) A person or entity that is listed in the Annex to
Executive Order No. 13224, or a person or entity owned or controlled by an
entity that is listed in the Annex to Executive Order No. 13224; (ii) a person
or entity with whom Landlord is prohibited from dealing or otherwise engaging in
any transaction by any Anti-Terrorism Law; or (iii) a person or entity that is
named as a “specially designated national and blocked person” on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website, http://www.treas.gov/ofac/t11sdn.pdf or at any
replacement website or other official publication of such list.

Project: The Land, the Building and all other buildings or improvements located
on the Land after the Lease Date, and all appurtenances related thereto,
including the Parking Facility and loading dock area.

15

--------------------------------------------------------------------------------

 

Recorded Documents: All easement agreements, cost sharing agreements, covenants,
conditions, and restrictions and all similar agreements affecting the Project,
whether now or hereafter recorded against the Project.

Related Company: (i) An entity which Controls, is Controlled by, or is under
common Control with Tenant; (ii) an entity into or with which Tenant is merged
or consolidated; (iii) an entity to which at least ninety percent (90%) of
Tenant’s assets are transferred; or (iv) so long as the identity of the persons
responsible for the operation and management of the business of Tenant does not
change, Tenant, where Tenant admits additional members or shareholders in
connection with obtaining additional equity investment in Tenant or transfers
more than fifty percent (50%) of its voting shares (other than sales on a public
exchange).

Rent: Base Rent, Escalation Rent and all other additional rent, additional
charges and amounts payable by Tenant in accordance with this Lease.

Rent Commencement Date: The definition given the term in the Basic Lease
information.

Requirements: All Applicable Laws; the provisions of any insurance policy
carried by Landlord or Tenant on any portion of the Project, or any property
therein; the requirements of any independent board of fire underwriters; any
directive or certificate of occupancy issued pursuant to any law by any public
officer or officers applicable to the Project; the provisions of all Recorded
Documents affecting any portion of the Project; and all life safety programs,
procedures and rules from time to time or at any time implemented or promulgated
by Landlord for uniform application to all tenants of the Building.

Right of First Offer: A right of first offer to the Original Tenant for the
portions of the Building more particularly described in Section 1 of Exhibit E.

Rules and Regulations: The rules and regulations attached hereto as Exhibit B,
as the same may be amended from time to time in accordance with the terms of
this Lease.

RSF: Rentable square foot or rentable square footage, as applicable. RSF shall
be calculated using the Building Owners and Managers Association (“BOMA”) Office
Buildings: Standard Methods of Measurement ANSI/BOMA Z65.1 - 2010, Method A (the
“BOMA Standard”), as modified by Landlord for uniform application in the
measurement of space in the Project. [OPEN: confirm with property manager]

Security Deposit: The definition given the term in the Basic Lease Information.

Specialty Improvements: means any Alterations other than normal and customary
general office improvements. Specialty Improvements shall include, without
limitation,(a) any Alterations which affect the base building or Building
Systems, (b) any fitness facility in the Premises, (c) any shower facilities in
the Premises, (d) any private stairways in the Premises, (e) any commercial
kitchen in the Premises (excluding typical break room kitchenettes), (f) any
racking systems, high density filing systems, or signage in the Premises, (g)
bike parking and storage related facilities and improvements, (h) dog related
facilities and improvements, (i) any Alterations that perforate, penetrate or
require reinforcement of a floor slab (including, without limitation, interior
stairwells or high-density filing or racking systems), (j) any Alterations that
consist of the installation of a raised flooring system, (k) any Alterations
that consist of the installation of a vault or other similar device or system
intended to secure the Premises or a portion thereof in a manner that exceeds
the level of security necessary for ordinary office space, (l) any Alterations
that involve material plumbing connections (such as, for example but not by way
of limitation, kitchens, saunas, showers, and executive bathrooms outside of the
Building core and/or special fire safety systems), (m) any Alterations that
consist of the dedication of any material portion of the Premises to non-office
usage (such as classrooms or commercial kitchens), and (n) affect the exterior
appearance of the Building.

16

--------------------------------------------------------------------------------

 

Target Delivery Date: April 1, 2019, which is the date that Landlord anticipates
delivering the Premises to Tenant.

Tax Expenses: All taxes, assessments, fees, charges, or other governmental
impositions of every kind and nature attributable to the ownership, leasing and
operation the Project, whether or not directly paid by Landlord, whether
federal, state, county or municipal and whether they be by taxing districts or
authorities presently taxing the Project or by others subsequently created or
otherwise, and any other taxes and assessments attributable to the Project or
its operation (and the costs of contesting any of the same), including community
improvement district taxes, business license taxes and fees, real estate taxes,
real estate excise taxes, general and special assessments, transit taxes,
leasehold taxes or taxes based upon the receipt of rent, including gross
receipts or sales taxes applicable to the receipt of rent, unless required to be
paid by Tenant, personal property taxes imposed upon the fixtures, machinery,
equipment, apparatus, systems and equipment, appurtenances, furniture and other
personal property used in connection with the Project, or any portion thereof),
excluding, however, Impositions, federal and state taxes on income, death taxes,
franchise taxes, penalties (but only if Landlord is negligent in paying such
taxes in a timely manner), interest, transfer taxes, and any taxes (other than
business license taxes and fees and taxes on Landlord’s rental income from the
Project but not its other income) imposed or measured on or by the income of
Landlord from the operation of the Project. Tax Expenses shall include (except
to the extent the same are an Imposition), without limitation: (i) Any tax on
the rent, right to rent or other income from the Project, or any portion
thereof, or as against the business of leasing the Project, or any portion
thereof; (ii) Any assessment, tax, fee, levy or charge in addition to, or in
substitution, partially or totally, of any assessment, tax, fee, levy or charge
previously included within the definition of real property tax, it being
acknowledged by Tenant and Landlord that Proposition 13 was adopted by the
voters of the State of California in the June 1978 election ("Proposition 13")
and that assessments, taxes, fees, levies and charges may be imposed by
governmental agencies for such services as fire protection, street, sidewalk and
road maintenance, refuse removal and for other governmental services formerly
provided without charge to property owners or occupants, and, in further
recognition of the decrease in the level and quality of governmental services
and amenities as a result of Proposition 13, Tax Expenses shall also include any
governmental or private assessments or the Project's contribution towards a
governmental or private cost-sharing agreement for the purpose of augmenting or
improving the quality of services and amenities normally provided by
governmental agencies; (iii) Any assessment, tax, fee, levy, or charge allocable
to or measured by the area of the Premises or the Rent payable hereunder,
including, without limitation, any business or gross income tax or excise tax
with respect to the receipt of such rent, or upon or with respect to the
possession, leasing, operating, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises, or any portion thereof; and (iv) Any
assessment, tax, fee, levy or charge, upon this transaction or any document to
which Tenant is a party, creating or transferring an interest or an estate in
the Premises or the improvements thereon. Subject to the remainder of this
definition of Tax Expenses, below, tax refunds (other than in connection with a
Proposition 8 challenge allocable to the Base Tax Year) shall be credited
against Tax Expenses and refunded to Tenant regardless of when received, based
on the Expense Year to which the refund is applicable, provided that in no event
shall the amount to be refunded to Tenant for any such Expense Year exceed the
total amount paid by Tenant as additional Rent under Section 4 below for such
Expense Year. If Tax Expenses for any period during the Term or any extension
thereof are increased after payment thereof for any reason, including, without
limitation, error or reassessment by applicable governmental or municipal
authorities, subject to the terms of this definition of Tax Expense, Tenant
shall pay Landlord within thirty (30) days following demand accompanied by
reasonably detailed back-up documentation Tenant's Percentage Share of any such
increased Tax Expenses included by Landlord as Building Tax Expenses pursuant to
the terms of this Lease. If the property tax assessment for the Project (or any
portion thereof) (or Tax Expenses) for the Base Year or any Expense Year does
not reflect an assessment (or Tax Expenses) for a one hundred percent (100%)
leased, completed and occupied project (such that existing or future leasing,
tenant improvements and/or occupancy may result in an increased assessment
and/or increased Tax Expenses), Tax Expenses shall be adjusted, on a basis
consistent with sound real estate accounting principles, to reflect an
assessment for (and Tax Expenses for) a one hundred percent (100%) leased,
completed and occupied project. Notwithstanding anything to the contrary set
forth in this Lease, if and only if Landlord obtains a reduction in Tax Expenses
for the Base Year pursuant to a so-called "Proposition 8" challenge, the amount
of Tax Expenses for the Base Year and any Expense Year shall be calculated

17

--------------------------------------------------------------------------------

 

without taking into account any decreases in real estate taxes obtained in
connection with Proposition 8, and, therefore, in such event the Tax Expenses in
the Base Year and/or an Expense Year may be greater than those actually incurred
by Landlord, but shall, nonetheless, be the Tax Expenses due under this Lease;
provided that in such event (i) any costs and expenses incurred by Landlord in
securing any Proposition 8 reduction shall not be included in Impositions for
purposes of this Lease, and (ii) tax refunds under Proposition 8 shall not be
deducted from Tax Expenses, but rather shall be the sole property of Landlord.
Landlord and Tenant acknowledge that this definition of Tax Expenses is not
intended to in any way affect (A) the inclusion in Tax Expenses of the statutory
two percent (2.0%) annual increase in Tax Expenses (as such statutory increase
may be modified by subsequent legislation), or (B) the inclusion or exclusion of
Tax Expenses pursuant to the terms of Proposition 13, which shall be governed
pursuant to the terms of this definition of Tax Expenses. Notwithstanding
anything to the contrary set forth in this Lease, only Landlord may institute
proceedings to reduce Tax Expenses and the filing of any such proceeding by
Tenant without Landlord's consent shall constitute an Event of Default by Tenant
after the expiration of applicable notice and cure periods. Notwithstanding the
foregoing, Landlord shall not be obligated to file any application or institute
any proceeding seeking a reduction in Tax Expenses.

Tenant Improvement Allowance: The amount of Two Million, Three Hundred Fifty
Three Thousand, Seven Hundred Sixty Dollar ($2,353,760.00), to be credited by
Landlord to Tenant towards the cost of construction of the Initial Alterations
within the Premises (including consultant fees), in accordance with Article 10
of this Lease.

Tenant Parties: Tenant and its sublessees and their respective employees,
agents, contractors, licensees, invitees, representatives, officers, directors,
shareholders, partners (if any of the foregoing parties is a partnership), and
members (if any of the foregoing parties is a limited liability company).

USA Patriot Act: The “Uniting and Strengthening America by Providing

Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001”
(Public Law 107 56), as may be amended from time to time.

Wattage Allowance: 4.5 watts times the RSF of the Premises divided by 1,000,
multiplied by the Building Standard Hours, with respect to connected load for
general purposes, and 1.5 watts times the RSF of the Premises divided by 1,000,
multiplied by the Building Standard Hours, with respect to lighting, which shall
result in kilowatt hours.

1.2Basic Lease Information. The Basic Lease Information is incorporated into and
made a part of this Lease. Each reference in this Lease to any Basic Lease
Information shall mean the applicable information set forth in the Basic Lease
Information, except that in the event of any conflict between an item in the
Basic Lease Information and this Lease, this Lease shall control.

2.Lease of Premises.

2.1Premises. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the Premises, together with the non-exclusive right to use, in common
with others, the Common Areas, subject to the terms, covenants and conditions
set forth in this Lease. Landlord reserves from the leasehold estate granted
hereunder (i) all exterior walls and windows bounding the Premises, (ii) all
space located within the Premises that currently houses common shafts, stacks,
pipes, conduits, ducts, utilities, telecommunications systems, and other
installations for Building Systems, the use thereof and access thereto (subject
to Article 19), and (iii) the right to install, remove or relocate any of the
foregoing for service to any part of the Project, including the premises of
other tenants of the Building. Prior to the effective date of this Lease, Tenant
has been given the opportunity to review Landlord’s calculations and methodology
in the computation of the rentable and usable square footage of the Premises and
of Tenant’s Percentage Share. Landlord and Tenant acknowledge and agree that the
RSF of the Premises and the RSF of the Project stated in the Basic Lease
Information shall be final and conclusive for all purposes of this Lease, and
shall not be subject to re-measurement.

18

--------------------------------------------------------------------------------

 

2.2Existing Lease

(a)Tenant acknowledges that, as of the Lease Date, Tenant occupies the Existing
Premises under the terms of the Existing Lease, and that, subject to the terms
of this Lease, Tenant’s rights and obligations with respect to the Existing
Premises are and shall remain governed solely by he Existing Lease. Tenant
agrees to vacate and surrender possession of the Existing Premises and to
complete the relocation of its business operations to the Premises no later than
five (5) business days following the Rent Commencement Date (the “Existing
Premises Surrender Date”). Tenant shall surrender possession of the Existing
Premises in such good and clean condition as is required by the Existing Lease
as if such surrender of the Existing Premises was being effected as of the
expiration of the Term of the Existing Lease, and, except as hereinafter
provided, Tenant’s obligation to pay rent with respect to the Existing Premises
shall cease to accrue as of the Rent Commencement Date. Notwithstanding the
foregoing, except as provided in Exhibit J (with the items identified therein
being referred to as the “Existing Lease Removal Obligations”), Tenant shall not
be required to restore any condition or remove any alterations that exist in the
Existing Premises as of the Lease Date. Tenant’s failure or refusal to vacate
and surrender possession of the Existing Premises on or before the Existing
Premises Surrender Date (other than in de minimis respects) in the condition
required by this Section 2.2 shall, at the election of Landlord, upon notice to
Tenant, constitute an Event of Default under the Existing Lease, and the payment
of rent as to the Existing Premises in accordance with the Existing Lease shall
continue to accrue as if Tenant was holding over possession of the Existing
Premises beyond the expiration of the term of the Existing Lease without the
consent of Landlord (in addition to the rent payable with respect to the
Premises) until the actual vacation and surrender of the Existing Premises in
accordance with the terms of this Lease. Subject to the foregoing, the Existing
Lease shall be deemed terminated as of the Existing Premises Surrender Date, and
Tenant shall have no further responsibility or obligations with respect to the
Existing Premises except as provided in Section 2.2(b).

(b)Nothing herein is intended as a release of Tenant of any obligations under
the Existing Lease to pay Operating Expenses and Tax Expenses accruing prior to
the later to occur of the Rent Commencement Date and, if Tenant does not
surrender the Existing Premises on or before the Existing Premises Surrender
Date, the actual date of surrender of the Existing Premises in the condition
required by this Section 2.2(a) (the “Existing Lease Early Termination Date”)
and, in addition, shall not be a release by Landlord of any claim or right of
indemnification by Tenant for any third party claims filed prior to or after the
Existing Lease Early Termination Date and relating to the use and/or occupancy
of the Existing Premises by Tenant or any of its, employees, agents, contractors
customers or invitees.

3.Condition and Acceptance of Premises; Term; Renewal.

3.1Delivery of Premises; Term Commencement.

(a)Landlord shall deliver the Premises to Tenant on the Commencement Date, broom
clean, vacant (except for the Designated FF&E), substantially in the same
condition is exists on the Lease Date and otherwise in its “AS IS” condition;
provided, however, as of the Commencement Date, all Building Systems serving the
Premises shall be in good operating order and condition. Except as set forth in
this Lease, Tenant agrees that the Premises are being delivered without any
representations or warranties by Landlord, and with no obligation of Landlord to
make any alterations or improvements to the Premises. However, Landlord shall
provide Tenant a Tenant Improvement Allowance as most particularly described in
Section 10.2(a) of this Lease.

(b)Tenant acknowledges that as of the Lease Date, a Landlord Entity occupies the
Premises, and that said Landlord Entity is scheduled to relocate to other
portions of the Building prior to the Target Delivery Date. Subject to delays
resulting from Force Majeure Events (as defined below), Landlord shall exercise
commercially reasonable efforts (without any obligation to engage overtime labor
or commence any litigation) to deliver possession of the Premises to Tenant on
the Target Delivery Date. If Landlord is unable to deliver possession of the
Premises to Tenant on the Target Delivery D , Landlord shall not be subject to
any liability for its failure to do

19

--------------------------------------------------------------------------------

 

so and such failure shall not affect he validity of this Lease nor the
obligations of Tenant hereunder, and the sole remedy of Tenant shall be a day
for day extension of (i) the Commencement Date until the actual Commencement
Date and (ii) if the Commencement Date is delayed such that the Existing
Premises Surrender Date would be after February 28, 2020, the Expiration Date
under the Existing Lease. Landlord will give Tenant not less than ten (10)
business days prior written notice of the actual Commencement Date (provided,
however, in no event shall the Commencement Date occur prior to April 1, 2019).

(c)Within ten (10) days after Landlord’s request following the actual
Commencement Date, Tenant shall execute and deliver to Landlord a Confirmation
of Lease Dates in the form of Exhibit C attached hereto.

(d)Landlord shall deliver and convey to Tenant in the Premises on the
Commencement Date, at no cost, the furniture, fixtures and equipment located in
the Premises as of the date hereof, set forth in Exhibit G (the “Designated
FF&E”). The Designated FF&E is being delivered without any representation or
warranty as to merchantability of suitability of use for any particular purpose,
but with a representation that Landlord owns such items free and clear of liens,
and shall be deemed Tenant’s Property for purposes of this Lease. Landlord shall
be responsible for any sales or transfer tax with respect thereto. Except for
the Designated FF&E, prior to the Commencement Date Landlord shall cause to be
removed from the Premises, at Landlord’s sole cost and expense, any furniture,
fixtures and equipment other than the Designated FF&E.

3.2Term of Lease. The Term of this Lease shall commence on the Commencement Date
and shall expire on the Expiration Date, unless sooner terminated in accordance
with the terms of this Lease or extended on the terms stated in Exhibit F. This
Lease shall be a binding contractual obligation effective upon execution and
delivery hereof by Landlord and Tenant, notwithstanding the later commencement
of the Term.

4.Rent.

4.1Obligation to Pay Base Rent. Tenant shall pay Base Rent to Landlord during
the Term for the Premises equal to the RSF of the Premises multiplied by the
Base Rent rate per RSF set forth in the Basic Lease Information, as such rate is
adjusted pursuant to Section 4.2 below, in advance, in equal monthly
installments, commencing on the Rent Commencement Date, and thereafter on or
before the first day of each calendar month during the Term. If a Rent
Commencement Date is other than the first day of a calendar month, then the Base
Rent payable for the applicable portion(s) of the Premises shall be prorated on
the basis of a thirty (30)-day month. If the Expiration Date is other than the
last day of a calendar month, or if this Lease shall be terminated as of a day
other than the last day of a calendar month (except in the case of an Event of
Default (as defined below)), the installment of Base Rent for the last
fractional month of the Term shall be prorated on the basis of a thirty (30)-day
month.

4.2Base Rent Adjustment. The Base Rent rate per RSF set forth in the Basic Lease
Information shall be adjusted on the Base Rent Adjustment Date and on each
annual anniversary of the Base Rent Adjustment Date by multiplying the Base Rent
rate per RSF payable immediately before such date by three percent (3%) and
adding the resulting amount to the Base Rent rate per RSF payable immediately
before such date. Base Rent, as so adjusted, shall thereafter be due as provided
herein. Base Rent adjustments for any fractional calendar month shall be
prorated on the basis of a thirty (30)-day month.

4.3Manner of Rent Payment. Except for any Rent abatement as may be expressly
provided under this Lease, all Rent shall be paid by Tenant without notice,
demand, abatement, deduction or offset, in lawful money of the United States of
America, and if payable to Landlord, at Landlord’s Address for Payments in the
Basic Lease Information, or to such other person or at such other place as
Landlord may from time to time designate by notice to Tenant.

20

--------------------------------------------------------------------------------

 

4.4Additional Rent; Other Payments.

(a)Additional Rent. All Rent not characterized as Base Rent, Escalation Rent or
Parking Charges (as defined below) shall constitute additional rent, and if
payable to Landlord shall, unless otherwise specified in this Lease, be due and
payable thirty (30) days after Tenant’s receipt of Landlord’s invoice therefor.

(b)Electricity and Janitorial Payments. In addition to the Base Rent and
Escalation Rent, and other charges payable under this Lease, (i) commencing on
the Commencement Date, Tenant shall pay for all electricity supplied to the
Premises during the Term, and (ii) commencing on the Rent Commencement Date
Tenant shall pay Tenant’s Percentage Share of the cost of janitorial service
provided to the Building (including the Premises). Landlord represents that the
Premises are submetered in a manner reasonably satisfactory to Landlord. Tenant
shall pay Landlord for all electricity supplied to the Premises and janitorial
service as set forth in this Section 4.4(b), as Additional Rent, on a monthly
basis, within thirty (30) days after Landlord delivering an invoice therefor to
Tenant. Notwithstanding anything to the contrary in the foregoing, subject to
the terms of this Paragraph, the named Tenant under this Lease and any Related
Company shall have the right to provide its own janitorial services in the
Premises, in which case the pro-rata share of any janitorial services costs to
leased premises in the Building (as opposed to janitorial services to Common
Areas) shall not be charged to Tenant. It is a condition to any Tenant
designated janitorial services vendor providing services in the Building that
such vendor be approved by Landlord in advance, which approval shall not be
unreasonably withheld, provided that such vendor is compatible with all union
contracts applicable to Landlord for service providers in the Building, is
bonded and carries insurance with coverages then required by Landlord of vendors
providing comparable services in the Building, all equipment and materials
utilized by such vendor shall be stored entirely in the Premises, all materials
and waste disposed of by such vendor shall be disposed of in accordance with the
policies and procedures for waste disposal adopted by Landlord for the Building,
and provided such janitorial services vendor follows Landlord’s janitorial
specifications for services in leased premises in the Building (with the intent
that such vendor is not allowed to provide janitorial services to the Premises
with a less expensive scope of work or quality than that required of Landlord to
other tenant occupied premises in the Building). Upon request, Landlord will
provide Tenant with Landlord’s janitorial specifications for leased premises in
the Building.

4.5Late Payment of Rent; Interest. Tenant acknowledges that late payment by
Tenant of any Rent will cause Landlord to incur administrative costs not
contemplated by this Lease, the exact amount of which is extremely difficult and
impracticable to ascertain based on the facts and circumstances pertaining as of
the Lease Date. Accordingly, if any Rent is not paid by Tenant when due, then
Tenant shall pay to Landlord a late charge equal to five percent (5%) of such
Rent. Any Rent, other than late charges, due Landlord under this Lease, if not
paid when due, shall also bear interest at the Interest Rate from the date due
until paid. The parties acknowledge that such late charge and interest represent
a fair and reasonable estimate of the administrative costs and loss of use of
funds Landlord will incur by reason of a late Rent payment by Tenant, but
Landlord’s acceptance of such late charge and/or interest shall not constitute a
waiver of an Event of Default with respect to such Rent or prevent Landlord from
exercising any other rights and remedies provided under this Lease.
Notwithstanding the foregoing, before assessing a late charge or late interest
the first time in any twelve (12) month period, Landlord shall provide Tenant
written notice of the delinquency, and shall waive such late charge and interns
Tenant pays such delinquency within five (5) days thereafter.

5.Calculation and Payments of Escalation Rent. Tenant shall pay to Landlord
Escalation Rent in accordance with the following procedures:

5.1Payment of Estimated Escalation Rent. Commencing with December 2019, during
December of each calendar year of the Term, or as soon thereafter as
practicable, Landlord shall give Tenant notice of its estimate of Escalation
Rent due for the ensuing calendar year. Commencing on January 1, 2020, on or
before the first day of each month, Tenant shall pay to Landlord in advance, in
addition to Base Rent, one-twelfth (1/12th) of such estimated Escalation Rent,
unless such notice is not given in December, in which event, Tenant shall
continue

21

--------------------------------------------------------------------------------

 

to pay on the basis of the prior calendar year’s estimate until the month after
such notice is given, and subsequent payments by Tenant shall be based on
Landlord’s notice. With the first monthly payment based on Landlord’s notice,
Tenant shall also pay the difference, if any, between the amount previously paid
for such calendar year and the amount which Tenant would have paid through the
month in which such notice is given, based on Landlord’s noticed estimate. If
Landlord reasonably determines that the Escalation Rent for the current calendar
year will vary from Landlord’s estimate, Landlord may, by notice to Tenant,
revise its estimate for such calendar year, and subsequent payments by Tenant
for such calendar year shall be based upon such revised estimate. Landlord’s
failure or delay in providing Tenant with Landlord’s estimate of Escalation Rent
for any calendar year shall not constitute a default by Landlord hereunder, or a
waiver by Landlord of Tenant’s obligation to pay Escalation Rent for such
calendar year or of Landlord’s right to send such an estimate to Tenant on a
later date.

5.2Escalation Rent Statement and Adjustment. Within one hundred twenty (120)
days after the close of each calendar year, or as soon thereafter as
practicable, Landlord shall deliver to Tenant a statement of the actual
Escalation Rent for such calendar year, showing in reasonable detail (a) the
Operating Expenses and the Tax Expenses comprising the actual Escalation Rent,
and (b) payments made by Tenant on account of Operating Expenses and Tax
Expenses for such calendar year (an “Annual Statement”). If the Annual Statement
shows that Tenant owes an amount that is more than the payments previously made
by Tenant for such calendar year, Tenant shall pay the difference to Landlord
within thirty (30) days after delivery of the statement. If the Annual Statement
shows that Tenant owes an amount that is less than the payments previously made
by Tenant for such calendar year, Landlord shall credit the difference first
against any sums then owed by Tenant to Landlord and then against the next
payment or payments of Rent due Landlord, except that if a credit amount is due
Tenant after the termination of this Lease, Landlord shall pay to Tenant any
excess remaining after Landlord credits such amount against any sums owed by
Tenant to Landlord within thirty (30) days after the delivery of the final
Annual Statement. Notwithstanding any provision in this Lease to the contrary,
however, in no event shall any decrease in Operating Expenses or Tax Expenses
below the Base Operating Expenses or Base Tax Expenses, respectively, entitle
Tenant to any refund, decrease in Base Rent, or any credit against sums due
under this Lease. Landlord may revise the Annual Statement for any calendar year
if (i) Landlord first receives invoices from third parties, tax bills or other
information relating to adjustments to Operating Expenses or Tax Expenses
allocable to such calendar year after the initial issuance of such Annual
Statement and/or (ii) the amount of Operating Expenses or Tax Expenses allocable
to the Base Expense Year or Base Tax Year, as applicable, is subsequently
adjusted in accordance with this Section 5.2 or Section 5.3 below. Landlord’s
failure or delay in providing Tenant with an Annual Statement for any calendar
year shall not constitute a default by Landlord hereunder, or a waiver by
Landlord of Tenant’s obligation to pay Escalation Rent for such calendar year or
of Landlord’s right to send such Annual Statement on a later date. Tenant shall
have ninety (90) days after receipt of an Annual Statement to notify Landlord in
writing that Tenant disputes the correctness of the Annual Statement ("Expense
Claim”). If Tenant does not object in writing to an Annual Statement within s
lid ninety (90)-day period, such Annual Statement shall be final and binding
upon Tenant. If Tenant delivers an Expense Claim to Landlord within said ninety
(90)-day period, the parties shall promptly meet and attempt in good faith to
resolve the matters set forth in the Expense Claim. If the parties are unable to
resolve the matters set forth in the Expense Claim within thirty (30) days after
Landlord’s receipt of the Expense Claim (“Expense Resolution Period”), then
Tenant shall have the right to examine Landlord’s records, subject to the terms
and conditions set forth in Section 5.7 below. This Section 5.2 shall survive
the expiration or earlier termination of this Lease.

5.3Adjustments to Operating Expenses.

(a)If the Building is less than 100% occupied during any calendar year of the
Term, including the Base Expense Year, Operating Expenses for such calendar year
shall be adjusted to the amount of Operating Expenses that would have been
incurred if the Building had been 100% occupied. Notwithstanding anything to the
contrary set forth in this Lease, if in any calendar year subsequent to the Base
Expense Year, the amount of Operating Expenses decreases below the amount of
Operating Expenses allocable to the Base Expense Year, Tenant shall not be
entitled to receive any refund or credit. In no event shall any adjustments to
Operating Expenses in any calendar year result in Landlord receiving from Tenant
and other tenants more than one hundred percent (100%) of the cost

22

--------------------------------------------------------------------------------

 

of the actual Operating Expenses incurred by Landlord in any such calendar year
and Landlord shall not make a profit by charging items to Operating Expenses;
provided that, this sentence shall not limit Landlord’s ability to include in
Operating Expenses the management fee set forth in the definition of Operating
Expenses. Base Year Expenses shall not include market-wide cost increases
(including utility rate increases) due to extraordinary circumstances,
including, but not limited to, Force Majeure Events, boycotts, strikes,
conservation surcharges, embargoes or shortages.

(b)Landlord reserves the right, in good faith, to establish classifications for
the equitable allocation of Operating Expenses that are incurred for the direct
benefit of specific types of tenants or users of the Project (“Cost Pools”).
Such Cost Pools may include an allocation of Operating Expenses for access
control to the west side of the Building and services only provided to occupants
in the west side of the Building, or to retail tenants within the Project.
Landlord’s determination of such allocations shall be made in a manner
consistent with its good faith business judgment as to the management of the
Project and shall be final and binding on Tenant. Tenant acknowledges that the
allocation of Operating Expenses among Cost Pools does not affect all such items
and is limited to specific items that are incurred or provided to tenants of
Cost Pools which Landlord determines, in good faith, it would be inequitable to
share, in whole or in part, among tenants of other Cost Pools in the Building,
or among the buildings comprising the Project.

5.4Intentionally Omitted.

5.5Payment of Tax Expenses in Installments. If, by law, any Tax Expenses may be
paid in installments (whether or not interest accrues on the unpaid balance),
then, for any calendar year (including the Base Tax Year), Landlord shall
include in the calculation of such Tax Expenses only the amount of the
installments (with any interest) due and payable during such year had Landlord
selected the longest permissible period of payment, provided that following the
retirement or completed payment of any such Tax Expenses, the amount of Tax
Expenses allocable to the Base Tax Year shall be adjusted to eliminate that
portion included therein, if any, that related to such retired or paid Tax
Expenses.

5.6Proration for Partial Year. If this Lease terminates other than on the last
day of a calendar year (other than due to an Event of Default), the amount of
Escalation Rent for such fractional calendar year shall be prorated on the basis
of twelve (12), 30-day months in each calendar year. Up™ such termination,
Landlord may, at its option, calculate the adjustment in Escalation Rent prior
to the time specified in Section 5,2 above

5.7Inspection of Landlord’s Records.

(a)Independent Review. Provided that Tenant has timely delivered an Expense
Claim to Landlord, Tenant or a certified public accountant engaged by Tenant
(“Tenant’s CPA”) shall have the right, at Tenant’s cost and expense, to examine,
inspect, and copy the records of Landlord concerning the components of
Escalation Rent, Operating Expenses and/or Tax Expenses (“Landlord’s Records”)
for the calendar year in question that are disputed in the Expense Claim
(“Tenant’s Review”). Any examination of Landlord’s Records shall take place upon
reasonable prior written notice, at the offices of Landlord or Landlord’s
property manager, during normal business hours, no later than two hundred forty
(240) days after expiration of the Expense Resolution Period. Tenant’s CPA
engaged to inspect Landlord’s records shall be compensated on an hourly basis
and shall be subject to Landlord’s prior written approval, which shall not be
unreasonably withheld or delayed. Tenant agrees to keep, and to cause Tenant’s
CPA to keep, all information obtained by Tenant or Tenant’s CPA confidential,
and Landlord may require all persons inspecting Landlord’s records to sign a
commercially reasonable confidentiality agreement prior to making Landlord’s
Records available to them. In no event shall Tenant be permitted to examine
Landlord’s Records or dispute any Annual Statement unless Tenant has paid and
continues to pay all Rent (including the amount disputed in the Expense Claim)
when due.

23

--------------------------------------------------------------------------------

 

(b)Landlord’s Dispute. If Landlord disputes the results of any Tenant’s Review,
Landlord shall provide written notice of such dispute and Landlord and Tenant
shall promptly thereafter work in good faith in an attempt to address Landlord’s
dispute for a period of thirty (30) days after completion of Tenant’s Review
(the “Landlord’s Dispute Period”). If Landlord and Tenant are unable to resolve
Landlord’s dispute within Landlord’s Dispute Period, Landlord may provide Tenant
written notice within fifteen (15) days after the Landlord’s Dispute Period of
its election to seek resolution of the dispute by an Independent CPA (as defined
below) together with a list of five (5) independent, certified public accounting
firms that are not currently providing, and have not within the three (3)
previous years provided, services to Landlord or Tenant or any entity
Controlling, Controlled by or under common Control of Landlord or Tenant. All of
the firms shall be nationally or regionally recognized firms with annual
revenues in excess of Twenty Million Dollars ($20,000,000.00) during the
preceding two (2) fiscal years and have experience in accounting related to
commercial office buildings. In order to accommodate the foregoing, Tenant shall
provide Landlord, within five (5) days after request, a complete list of all
certified public accounting firms that are currently providing, or have within
the three (3) previous years provided, services to Tenant or any entity
Controlling, Controlled by or under common Control of Tenant. Landlord’s failure
to deliver a notice of dispute and such list of accounting firms within fifteen
(15) days after Landlord’s Dispute Period shall be deemed to be Landlord’s
acceptance of the results of Tenant’s Review. Within thirty (30) days after
receipt of the list of accounting firms from Landlord, Tenant shall choose one
of the five (5) firms by written notice to Landlord, which firm is referred to
herein as the “Independent CPA”. The Independent CPA shall examine and inspect
the records of Landlord concerning the components of Operating Expenses and/or
Tax Expenses for the calendar year in question and the results of Tenant’s
Review and make a determination regarding the accuracy of Tenant’s Review. If
the Independent CPA’s determination shows that Tenant has overpaid with respect
to Escalation Rent, by more than five percent (5%), then Landlord shall pay all
actual, reasonable costs associated with the Independent CPA’s review and if
less than five percent (5%) such costs shall be shared equally by Landlord and
Tenant. The determination of the Independent CPA shall be final and binding upon
Landlord and Tenant.

(c)Adjustments following Tenant’s Review. If the Independent CPA (or. if
Landlord does not dispute Tenant's Review as provided in Section 5.7(b) above,
Tenant's Review) shows that the payments made by Tenant with respect to
Escalation Rent for the calendar year in question exceeded the actual amount of
Escalation Rent due from Tenant for such calendar year, Landlord shall at
Landlord's option either (a) credit the excess amount to the next succeeding
installments of estimated Escalation Rent or (b) pay the excess to Tenant within
thirty (30) days after delivery of the determination of the Independent CPA (or,
if Landlord does not dispute Tenant Review, after delivery of Tenant’s Review),
except that after the expiration or earlier termination of this Lease, Landlord
shall pay the excess to Tenant within thirty (30) days after such determination.
If the Independent CPA (or, if Landlord does not dispute Tenant’s Review as
provided in Section 5.7(b) above, Tenant’s Review) shows that Tenant’s payment
of Escalation Rent for the calendar year was less than the actual amount of
Escalation Rent due from Tenant for such calendar year, Tenant shall pay the
deficiency to Landlord within thirty (30) days after delivery of the
determination of the Independent CPA (or, if Landlord does not dispute Tenant
Review, after delivery of Tenant’s Review).

5.8Operating of Building. Subject to operation, repair and maintenance of the
Project in a manner commensurate with other Comparable Buildings and the
occupancy requirements of any Landlord Entities occupying more than fifty
percent (50%) of the west side of the Building, Landlord shall use commercially
reasonable efforts to reduce Operating Expenses.

6.Impositions Payable by Tenant. Tenant shall pay all Impositions, if levied
upon Tenant directly, prior to delinquency. If billed directly, Tenant shall pay
such Impositions and concurrently present to Landlord satisfactory evidence of
such payments. If any Impositions are billed to Landlord or included in bills to
Landlord for Tax Expenses, then Tenant shall pay to Landlord all such amounts
within thirty (30) days after receipt of Landlord’s invoice therefor. If
Applicable Law prohibits Tenant from reimbursing Landlord for an Imposition, but
Landlord may lawfully increase the Base Rent to account for Landlord’s payment
of such Imposition, the Base Rent payable to Landlord shall be increased to net
to Landlord the same return without reimbursement of such Imposition as would
have been received by Landlord with reimbursement of such Imposition.

24

--------------------------------------------------------------------------------

 

7.Use of Premises.

7.1Permitted Use. The Premises shall be used solely for the Permitted Use and
for no other use or purpose, subject to the limitations and restrictions of this
Article 7.

7.2No Violation of Requirements. Tenant shall not do or permit to be done, or
bring or keep or permit to be brought or kept, in or about the Premises, or any
other portion of the Project, anything which (a) is prohibited by, will in any
way conflict with, or would invalidate any Requirements; or (b) would cause a
cancellation of any insurance policy carried by Landlord or Tenant, or give rise
to any defense by an insurer to any claim under any such policy of insurance, or
adversely affect any insurance policy carried by Landlord (provided, that
Landlord agrees that use of the Premises by Tenant for ordinary office use will
not cause the cancellation of any of Landlord’s insurance policies, give rise to
any such defense of Landlord’s insurers, or adversely affect any insurance
policy carried by Landlord), or subject Landlord to any liability or
responsibility for injury to any person or property; or (c) will in any way
obstruct or interfere with the rights of other tenants or occupants of the
Project, including, without limitation and Landlord Entity, or injure or annoy
them. If Tenant does or permits anything to be done which increases the cost of
any policy of insurance carried by Landlord, or which results in the need, in
Landlord’s reasonable judgment, for additional insurance to be carried by
Landlord or Tenant with respect to any portion of the Project, then Tenant shall
reimburse Landlord, upon demand, for any such additional premiums or costs,
and/or procure such additional insurance, at Tenant’s sole cost and expense,
provided that Landlord agrees that ordinary office use of the Premises by Tenant
shall not increase the cost of any policy of insurance carried by Landlord and
will not result in the need for additional insurance— to be carried by Landlord.
Invocation by Landlord of such right shall not limit or preclude Landlord fi
prohibiting Tenant s impermissible use that gives rise to the additional
insurance premium or requirement or from invoking any other right or remedy
available to Landlord under this Lease. Tenant shall not bring into the Premises
or any portion thereof, any furniture, fixtures and/or equipment, and/or make
any Alterations to the Premises, the aggregate weight of which would exceed the
specified live load capacity of the floor or floors on which the Premises is
located.

7.3Compliance with Requirements.

(a)Tenant Compliance. Tenant, at its cost and expense, shall promptly comply
with all Requirements applicable to Tenant’s use or occupancy of, or business
conducted in, the Premises, and shall maintain the Premises and all portions
thereof in compliance with all applicable Requirements; provided, however,
Tenant shall not be required to make any changes to the Premises required to
comply with any Requirements unless, and to the extent, necessitated by (i)
Tenant’s use or occupancy of, or business conducted in, the Premises other than
for general office use, or (ii) any Alterations. Landlord will cooperate with
Tenant as reasonably necessary in order to obtain any necessary permits or
licenses in order to enable Tenant to use the Premises for the Permitted Use, at
no cost to Landlord. Tenant’s indemnity set forth in Section 16.2 below shall
also apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to such cooperation by Landlord. Subject to this
Section 7.3, Tenant shall, upon five (5) days’ written notice, discontinue any
use of the Premises which is declared by any governmental authority having
jurisdiction over such matters to be a violation of a Requirement. The judgment
of any court of competent jurisdiction, or the admission of Tenant in any action
or proceeding involving Tenant, whether or not Landlord is party thereto, that
Tenant is in noncompliance with any Requirement shall be conclusive of that
fact. In addition, Tenant shall make all modifications to any portion of the
Project outside the Premises (including modifications that are structural or
capital in nature), which are triggered by any of Tenant’s Alterations
(excluding costs to correct violations of Requirements that existed on the
Commencement Date). Notwithstanding the foregoing provisions of this Section
7.3(a) to the contrary, Tenant need not comply with any Requirements so long as
Tenant is contesting the validity thereof or the applicability thereof in
accordance with the remainder of this Section 7.3(a). Tenant, at its expense,
after notice to Landlord, may contest by appropriate proceedings prosecuted
diligently and in good faith, the validity or applicability of any Requirements
with which Tenant is responsible for compliance hereunder, provided that (a) the
condition which is the subject of such contest does not pose a danger to persons
or property, (b) the certificate of occupancy or other occupancy permit for the
Premises or the Project is neither subject to being suspended nor threatened to
be suspended by reason of noncompliance or otherwise by reason of such contest,
and (c) Landlord is not subject to criminal penalty or to prosecution for a
crime by reason of Tenant’s non-compliance or otherwise by reason of such
contest.

25

--------------------------------------------------------------------------------

 

(b)Landlord Compliance. If the Building or Building systems do not comply in all
material respects with all Requirements, then Landlord shall not be liable to
Tenant for any damages, but as Tenant’s sole remedy, Landlord, at no cost to
Tenant as to violations that exist as of the Commencement Date (including as
Operating Expenses), or as part of Operating Expenses for violations that occur
thereafter, shall perform such corrective work or take such other actions as may
be necessary to cure any violation. Landlord shall not be responsible for any
non-compliant condition that arises within the Premises due to the construction
of any Alterations by Tenant or the installation of any of Tenant’s furniture,
fixtures, equipment or property, or in the Common Areas triggered by the
specific nature of Tenant’s Alterations, or that are due to Tenant’s particular
use of the Premises or the particular manner in which Tenant conducts its
business in the Premises. Landlord shall have the right to apply for and obtain
a waiver or deferment of compliance, the right to contest any violation in good
faith, including, but not limited to, the right to assert any and all defenses
allowed by Requirements, and the right to appeal any decisions, judgments or
rulings to the fullest extent permitted by Requirements, and Landlord's
obligation to perform corrective work or take other action to cure a violation
under this Section 7.3(b) shall not apply until after the exhaustion of any and
all rights to appeal or contest.

7.4No Nuisance. Tenant shall not (i) do or permit anything to be done in or
about the Premises, or any other portion of the Project, which would injure or
annoy, or obstruct or interfere with the rights of, Landlord or other occupants
of the Project; (ii) use or allow the Premises to be used in any manner
inappropriate based on uses permitted in an Owner Occupied First Class Office
Building, or for any objectionable purposes, or do or permit any act which in
Landlord’s reasonable judgment might damage the reputation of the Project; or
(iii) cause, maintain or permit any nuisance or waste in, on or about the
Premises, or any other portion of the Project.

7.5Compliance With Environmental Laws; Use of Hazardous Materials. Without
limiting the generality of Section 7.3(a) above, Tenant and all other Tenant
Parties shall at all times comply with all applicable Environmental Laws with
respect to the use and occupancy of any portion of the Project pursuant to this
Lease. Tenant and all other Tenant Parties shall not generate, store, handle, or
otherwise use, or allow, the generation, storage, handling, or use of, Hazardous
Materials in the Premises or transport the same through the Project, except in
accordance with the Rules and Regulations and Environmental Laws. In the event
of a release of any Hazardous Materials caused by, or due to the act or neglect
of, Tenant or any other Tenant Parties, Tenant shall immediately notify Landlord
and take such remedial actions as Landlord may direct in Landlord’s reasonable
discretion as necessary or appropriate to abate, remediate and/or clean up the
same. If so elected by Landlord by notice to Tenant, Landlord shall take such
reasonable remedial actions on behalf of Tenant at Tenant’s sole cost and
expense. In any event, Landlord shall have the right, without liability or
obligation to Tenant, to direct and/or supervise Tenant’s remedial actions and
to specify the scope thereof and specifications therefor. Tenant and the other
Tenant Parties shall use, handle, store and transport any Hazardous Materials in
accordance with applicable Environmental Laws, and shall notify Landlord of any
notice of violation of Environmental Laws which it receives from any
governmental agency having jurisdiction. In no event shall Landlord be
designated as the “generator” on, nor shall Landlord be responsible for
preparing, any manifest relating to Hazardous Materials generated or used by
Tenant or any other Tenant Parties.

7.6Sustainable Building Operations.

(a)Operation of Building. The Building is or may in the future become certified
under any one or more Green Rating Systems or operated pursuant to Landlord’s
sustainable building practices. Landlord’s sustainability practices address
whole-building operations and maintenance issues, including, but not limited to,
chemical use, indoor air quality, energy efficiency, water efficiency, recycling
programs, transportation management programs, exterior maintenance programs, and
systems upgrades to meet green building energy, water, indoor air quality, and
lighting performance standards. All construction and maintenance methods and
procedures, material purchases, and disposal of waste must be in compliance with
minimum standards and specifications provided to Tenant, in addition to all
Applicable Laws.

26

--------------------------------------------------------------------------------

 

(b)Tenant’s Measures. Tenant shall use proven energy and carbon reduction
measures, including, but not limited to, the following: using energy efficient
bulbs in task lighting; installing lighting controls; implementing daylighting
measures to avoid overheating interior spaces; closing shades to avoid
overheating the space; turning off lights and equipment at the end of the work
day; and purchasing ENERGY STAR® qualified equipment, including, but not limited
to, lighting, office equipment, commercial and residential quality kitchen
equipment, vending and ice machines; and purchasing products certified by the
U.S. EPA’s Water Sense® program.

(c)Disposal of Property. Tenant shall dispose of in an environmentally sustains
manner any equipment, furnishings, or materials no longer needed by Tenant and
shall recycle or re-use the same in accordance with Landlord's sustainability
practices provided to Tenant. Tenant agrees to report this activity to Landlord
in a format determined by Landlord. If Tenant does not comply v Landlord’s
sustainability practices regarding the disposal of any equipment, furnishings or
materials, Landlord reserves the right to arrange for such disposal at Tenant’s
sole cost and expense, utilizing a contractor satisfactory to Landlord. Tenant
shall pay all costs, expenses, fines, penalties or damages that may be imposed
on Landlord or Tenant by reason of Tenant’s failure to comply with the
provisions of this Section 7.6(c).

7.7Recycling and Waste Management. Tenant agrees, at its sole cost and expense:
(a) to comply with all Applicable Laws regarding the collection, sorting,
separation, and recycling of garbage, trash, rubbish and other refuse; (b) to
comply with Landlord’s reasonable recycling policy as part of Landlord’s
sustainability practices provided to Tenant, where it may be more stringent than
Applicable Laws; and (c) to sort and separate its trash and recycling into such
categories as are required by Applicable Laws or Landlord’s sustainability
practices and to place each separately sorted category of trash and recycling in
separate receptacles as directed by Landlord. Landlord reserves the right to
refuse to collect or accept from Tenant any trash that is not separated and
sorted as required by this Section 7.7, and to require Tenant to arrange for
such collection at Tenant’s sole cost and expense, utilizing a contractor
reasonably satisfactory to Landlord. In addition, Tenant shall pay all costs,
expenses, fines, penalties or damages that may be imposed on Landlord or Tenant
by a third party by reason of Tenant’s failure to comply with the provisions of
this Section 7.7.

8.Building Services.

8.1Maintenance of Project. Landlord shall maintain the Common Areas, the
Building Systems, all exterior landscaping, the windows in the Building, the
mechanical, plumbing and electrical equipment serving the Building, the
telephone cable distribution system serving the Building to the telephone
terminal on each floor, the common shafts, stacks, pipes, conduits, and ducts
containing such equipment and systems and the space containing them, and the
structure of the Building and the roof, in reasonably good order and condition,
except for ordinary wear and tear, damage by Casualty or condemnation, or damage
occasioned solely by the act or omission of Tenant or any other Tenant Parties,
which damage shall be repaired by Landlord at Tenant’s expense. Landlord shall
have the right, exercised by Landlord in its reasonable discretion, to utilize
portions of the Common Areas from time to time for entertainment, displays,
product shows, leasing of kiosks or such other uses that Landlord may determine
are desirable.

8.2Building-Standard Services.

(a)Subject to the terms of this Article 8, Applicable Laws, and Force Majeure
Events, Landlord shall cause to be furnished to the Premises: (a) tepid and cold
water to those points of supply and in volumes provided for general use of
tenants in the Building; (b) electricity up to the Wattage Allowance for
lighting and the operation of electrically powered office equipment; (c) HVAC
during Building Standard Hours so as to cause the portions of the Premises used
for ordinary business office purposes (excluding, by way of example, computer
server rooms or other “hot spots” resulting from the use of machines or
equipment) to be heated and/or cooled to a temperature between 68° and 76°
Fahrenheit, subject to temporary interruptions due to repairs and maintenance,
provided that (1) the occupancy of the Premises shall not exceed one (1) person
per 140 RSF of the Premises and (2) Tenant shall

27

--------------------------------------------------------------------------------

 

make proper use of window coverings to reduce solar load reasonably determined
by Landlord during Building Standard Hours; (d) passenger elevator service in
compliance with Requirements; freight elevator service subject to then
applicable Building-standard procedures and scheduling lighting replacement for
Building-standard lights; (g) exterior window washing as reasonably  determined
by Landlord consistent with Comparable Buildings; (h) subject to Section 4.4(b).
janitorial service on a five (5) day per week basis (excluding Building
Holidays), except Landlord shall not be required to clean portions of the
Premises used for preparing or consuming food or beverages or pro\ 3 special
treatment or services for above-standard tenant improvements; and (i) access
control services for the Building commensurate with the level of service
provided by landlords of Comparable Buildings. Tenant acknowledges and agrees
that access control services, security devices and services, if any, while
intended to deter crime may not in given instances prevent theft or other
criminal acts and that Landlord is not providing any security services with
respect to the Premises. Tenant agrees that Landlord shall not be liable to
Tenant for, and Tenant waives any claim against Landlord with respect to, any
loss by theft or any personal injury or death suffered or incurred by Tenant in
connection with any unauthorized entry into the Premises or any other breach of
security with respect to the Premises, provided that the foregoing shall not
preclude Tenant from pursuing any claims against any third party who is not
Landlord. Tenant shall be solely responsible for the personal safety of Tenant’s
officers, employees, agents, contractors, guests and invitees while any such
person is in, on or about the Premises and/or the Project. Tenant shall at
Tenant’s cost obtain insurance coverage to the extent Tenant desires protection
against such criminal acts.

(b)Tenant acknowledges that pursuant to California Public Resources Code Section
25402.10 and the regulations adopted pursuant thereto (collectively the “Energy
Disclosure Requirements”), Landlord may be required to disclose information
concerning Tenant's energy usage at the Building to certain third parties,
including, without limitation, prospective purchasers, lenders and tenants of
the Building (the “Tenant Energy Use Disclosure”). Tenant hereby (A) consents to
all such Tenant Energy Use Disclosures, and (B) acknowledges that Landlord shall
not be required to notify Tenant of any Tenant Energy Use Disclosure.

8.3Interruption or Unavailability of Services. Notwithstanding anything to the
contrary set forth herein, if Tenant is prevented from using, and does not use,
the Premises or any portion thereof as a result of any failure of Landlord to
provide utilities and services in accordance with this Article 8, then Tenant
shall give Landlord written notice of such failure. If such failure continues
for five (5) consecutive Business Days after Landlord’s receipt of any such
notice (the “Eligibility Period”) and is due to Landlord’s or any of its agents
or contractors acts or omissions (an “Abatement Event”), then Base Rent and
Escalation Rent shall be abated or reduced, as the case may be, beginning on the
first day after the Eligibility Period elapses, for such time that such
Abatement Event continues, either (a) in the proportion that the rentable area
of the portion of the Premises that Tenant is prevented from using, and does not
use, bears to the total rentable area of the Premises or (b) if Tenant is
prevented from using a material portion of the Premises and if Tenant ceases
using the entire Premises, then Base Rent and Escalation Rent shall be abated in
its entirety. Landlord shall use its diligent efforts to promptly restore
utilities and services to the extent the cause of such interruption or the means
to restore same is within the reasonable control of Landlord. To the extent
Tenant is entitled to abatement without regard to the Eligibility Period,
because of an event covered by Article 12 or Article 13 of this Lease, then the
Eligibility Period shall not be applicable.

8.4Tenant’s Use of Excess Electricity and Water; Premises Occupancy Load. Tenant
shall not, without Landlord’s prior consent, which shall not be unreasonably
withheld: (i) install in the Premises, (A) lighting, equipment, and/or apparatus
which exceeds the Wattage Allowance, or which requires a voltage other than 110
volts single-phase, (B) heat-generating or heat-sensitive equipment, or lighting
other than Building-standard lights, (C) supplementary air conditioning
facilities, (D) other than the Initial Alterations, Alterations that reconfigure
the Premises, or fixtures or equipment therein, affecting the temperature
otherwise maintained by the Building-standard HVAC system, or (E) equipment that
requires a separate temperature-controlled room, or (ii) permit occupancy levels
in excess of one person per 140 RSF of the Premises. If, pursuant to this
Section 8,4. Landlord consent; any installation or occupancy pursuant to clauses
(i) or (ii) above, Landlord may, at Landlord's election after notice to Tenant
or upon Tenant's request, install supplementary air conditioning facilities in
the Premises, or otherwise modify the HVAC system serving the Premises, and/or
increase the supply of electricity to the Premises, in order to maintain

28

--------------------------------------------------------------------------------

 

the temperature otherwise maintained by the Building HVAC system, and/or to
supply any increase in the electricity demand of the Premises, and/or to serve
any separate temperature-controlled room. Tenant shall pay the cost of any
transformers, additional risers, panel boards, and all other facilities if, when
and to the extent installed hereunder or required to furnish power for, and all
costs of supplying and maintaining, any supplementary air conditioning
facilities or modified ventilating and air conditioning equipment. The capital,
maintenance and service costs of installing, supplying, and maintaining any such
facilities, utilities, and modifications shall be paid by Tenant as Rent. If
Tenant uses a disproportionate amount of water, Landlord, at its election and at
Tenant’s expense, may also install and maintain a water meter (together with all
necessary wiring and related equipment) at the Premises to measure the water
usage of such ventilation and air conditioning equipment, or may otherwise cause
such usage to be measured by reasonable methods.

8.5Provision of Additional Services. If Tenant desires services in amounts
additional to or at times different from those set forth in Section 8.2 above,
or any other services that are not provided for in this Lease, Tenant shall make
a request for such services to Landlord with such advance notice as Landlord may
reasonably require. If Landlord provides such services to Tenant, Tenant shall
pay Landlord’s charges for such services (including Landlord’s then
Building-standard administrative fee and such indirect costs as engineers’
expenses and a reasonable allowance for wear and tear on the Building Systems)
within thirty (30) days after Tenant’s receipt of Landlord’s invoice. Without
limiting the generality of the foregoing, if Tenant desires to use heat,
ventilation or air conditioning during hours other than those for which Landlord
is obligated to supply such utilities pursuant to the terms of this Lease,
Tenant shall give Landlord such prior notice, if any, as Landlord shall from
time to time establish as appropriate, of Tenant's desired use in order to
supply such utilities, and Landlord shall supply such utilities to Tenant at
such hourly cost per zone to Tenant (which shall be treated as Additional Rent)
as Landlord shall from time to time reasonably establish generally for the
tenants of the Building; provided that the current after-hours HVAC charge is
$85.00 per hour, per floor, with a four (4) hour minimum (provided that during
Monday through Friday, if Tenant commences such after-hours HVAC use at 6:00
P.M., then the minimum shall only be two (2) hours). Notwithstanding any
provision to the contrary contained in this Lease, Tenant shall promptly pay to
Landlord, Landlord's standard charge for any services provided to Tenant, at
Tenant’s request, which Landlord is not specifically obligated to provide to
Tenant pursuant to the terms of this Lease.

8.6Building Amenities.

(a)From time-to-time, and subject to this Section 8.6, Landlord may offer
amenities in the Building, including by way of illustration only: fitness
center, theatre conference or meeting facilities, showers, dry cleaning service,
food service, including access to a food court, and bicycle parking (“Building
Amenities”); provided, however, for so long as a Landlord Entity is an owner or
master tenant of the Project (or the west side of the Project), occupying in
excess of two hundred thousand (200,000) rentable square feet, and provides any
one or more Building Amenities to its employees, and provided that Tenant or any
transferee under a transaction permitted under Section 17.10(b) occupies not
less than one full floor of the west side of the Building, Landlord will offer
such amenities to Tenant and its employees. To the extent such Building
Amenities are offered, Tenant has the non-exclusive right to use the Building
Amenities, subject to the following terms and conditions:

(1)Only Tenant and its designated employees (whether classified as employees or
independent contractors) and, to the extent expressly provided herein, invitees
(“Permitted Users”) shall use the Building Amenities; provided, however,
Permitted Users may include Tenants invitees and licensees when accompanied by
Tenant, in the theater, conference rooms, and all-hands space and food service
areas).

(2)Use of the Building Amenities shall be subject to compliance with such
policies and procedures as Landlord may establish in its reasonable discretion
from time to time regarding such use, including without limitation, policies
relating to use of equipment located therein, hours of operation, conduct and
dress requirements.

29

--------------------------------------------------------------------------------

 

(3)Landlord, in its reasonable discretion, may elect to: (i) require a written
agreement and/or release from Permitted Users prior to their use of the Building
Amenities, (ii) charge a reasonable fee for the Permitted Users’ use of the
Building Amenities (which fee, if any, shall be determined on a
non-discriminatory basis as to all occupants other than any Landlord Entity),
(iii) provide reasonable access controls to the Building Amenities, (iv)
determine the hours of operation of the Building Amenities, and (v) include the
costs and expenses to operate, clean, maintain, and manage the Building
Amenities in Operating Expenses.

(4)Landlord shall have the right, in its sole discretion, to change, add to,
reduce, or discontinue the Building Amenities (or the use thereof), provided
that Landlord provides to Tenant the same access and rights to use the Building
Amenities as it provides to any other tenant in the Building. Notwithstanding
the foregoing, Landlord reserves the right to disallow the use of the Building
Amenities to any person, including any Permitted User, who, in Landlord’s
opinion, has or will misuse the Building Amenities, including abusing the use of
Amenities (for example by ordering or picking up food for others or for off
premises consumption).

(5)Tenant acknowledges and agrees that use of the Building Amenities by
Permitted Users is voluntary and, in consideration of the use of the Building
Amenities, shall be undertaken at Permitted Users’ sole risk, and that any
Claims arising out of or connected with Permitted Users’ use of the Building
Amenities shall be subject to Sections 16.1 and 16.2 of this Lease.

(6)Building Amenities are provided on a strictly “first come, first served”
basis along with other occupants of the Building (including Landlord) and any
interruption, diminishment or discontinuation of Building Amenities shall not
entitle Tenant to any reduction or abatement of rent, constitute an actual or
constructive eviction of Tenant, result in any liability of Landlord to Tenant,
or in any other way affect this Lease or Tenant’s obligations hereunder.

(b)Without limiting the generality of the foregoing, subject to the terms of
this Section 8.6, Landlord shall provide access to, and the use of, common food
court and coffee bar service to Tenant and its invitees as a Building Amenity;
provided that Tenant’s use of the common food court and coffee bar service shall
be subject to the following additional conditions: (1) Tenant shall utilize and
pay for the common food court and coffee bar service for all employees (whether
classified as employees or independent contractors) regularly occupying the
Premises at the then-prevailing rate (which is currently $15.00, per day, per
person, and which Landlord may change upon 30 days’ prior written notice to
Tenant) so long as such service is offered by Landlord; (2) on the first day of
each month during such periods, Tenant shall provide Landlord a total head count
of all employees, whether classified as employees or independent contractors (by
name and total head count), that are regularly occupying the Premises, which
will be used to calculate the total charges owed by Tenant for the common food
court and coffee bar service; (3) Landlord shall invoice Tenant monthly in
advance for all common food court and coffee bar service charges and Tenant
shall pay such invoices within 10 days of invoicing, which charges shall not be
deemed Rent for purposes of this Lease; (4) certain areas of the food court may
be designated for Landlord Entity usage only and that Landlord may close the
food court on a temporary basis, with prior written notice to Tenant, for
Landlord Entity events; (5) Landlord shall have the right to review and audit
Tenant's records to verify Tenant s head count and the charges due in connection
with the common food court and coffee bar service; and (6) Landlord may invoice
Tenant for any underpayment of charges due hereunder following such audit.

(c)Notwithstanding anything to the contrary in this Section 8.6, if the named
Landlord or a Landlord Entity of said Landlord (i) sells its interest in the
Project (or the west side of the Project), (ii) vacates the west side of the
Project, and discontinues the common food court and coffee bar service, the Base
Annual Rent payable under this Lease for the remainder of the then current Term
shall be reduced by $2.00 per RSF.

30

--------------------------------------------------------------------------------

 

8.7Ground Floor Lobby and Other Renovations. Landlord agrees to engage an
architect to prepare plans for a redesign of the ground floor entrance lobby to
the west side of the Building as well as the ground floor and concourse floor
levels to include new finishes and build out of Common Areas to be shared with
Tenant (the “Initial Renovations”), which shall be consistent with an Owner
Occupied First-Class Office Building. Such plans will include access control
procedures for Tenant's employees, visitors and licensees. In addition, Landlord
may, during the Term, renovate, improve, alter, or modify other Common Areas of
the Building (the foregoing lobby and Common Area renovations being defined
herein as “Renovations”). Landlord shall perform the Renovations at its sole
cost (and not as an Operating Expense) in a good and workmanlike manner, in
accordance with all Requirements, and shall use commercially reasonable efforts
to complete the Initial Renovations prior to the Rent Commencement Date.
Landlord shall have no responsibility and shall not be liable to Tenant for any
injury to or interference with Tenant's business arising from the Renovations,
nor shall Tenant be entitled to any compensation or damages from Landlord for
loss of the use of or access to any portions of the Building resulting from the
Renovations, or for any inconvenience or annoyance occasioned by such
Renovations or Landlord's actions in connection with such Renovations; provided,
however, Landlord will perform the Initial Renovations in a manner that does not
unreasonably interfere with Tenant use or access to the Premises..

9.Maintenance of Premises. Tenant shall, at Tenant’s cost and expense, perform
all maintenance and repairs (including replacement) to the Premises that are not
Landlord’s express responsibility hereunder, and shall keep the Premises in good
condition and repair, except for ordinary wear and tear, and damage by Casualty
or condemnation. Tenant’s repair and maintenance obligations shall include, but
not be limited to, repairs to and replacement of: (a) to the extent permitted by
Section 8.4 above, supplemental HVAC equipment installed by Tenant in any server
room or other specialty HVAC installations installed by Tenant; (b) the
electrical systems from the point of interconnection with those electrical
panels exclusively serving the Premises; (c) raised flooring and floor
coverings; (d) ceiling tiles; (e) interior partitions; (f) doors; (g) the
interior side of demising walls; and (h) Alterations. Except as specifically set
forth in this Lease, Landlord (i) has no obligation to alter, remodel, improve,
repair, decorate or paint the Premises, or any part thereof, and (ii) has no
obligation respecting the condition, maintenance and repair of the Premises or
any other portion of the Project. Tenant hereby waives all rights, including
under Subsection 1 of Section 1932 and Sections 1941 and 1942 of the California
Civil Code and under any similar law now or hereafter in effect, to make repairs
which are Landlord’s obligation under this Lease at the expense of Landlord or
to receive any setoff or abatement of Rent or in lieu thereof to vacate the
Premises or terminate this Lease.

10.Alterations to Premises. All Alterations shall be made in accordance with the
standard procedures, specifications, and details (including the standard for
construction and quality of materials in the Project) as then established by
Landlord on a reasonable and non-discriminatory basis, all applicable
Requirements, and the provisions of this Article 10. In the event of any
conflict between this Article 10 and the Building-standard procedures,
specifications or details then in effect, the provisions of this Article 10
shall govern.

10.1Landlord Consent: Procedure. Tenant shall not make or permit to be made any
Alterations without Landlord's prior written consent, which as to any Major
Alterations may be given or withheld in Landlord's sole and absolute discretion.
Any request for consent to Alterations (including without limitation, the
Initial Alterations) shall be accompanied by detailed plans and specifications
prepared by a duly licensed architect or engineer. At the time Tenant submits
its plans and specifications, Landlord will identify any Specialty Improvements
that Landlord will require Tenant to remove upon the expiration or earlier
termination of this Lease (and Tenant shall only be required to remove such
Specialty Improvements subject to the terms of Section 10.6 of this Lease.

31

--------------------------------------------------------------------------------

 

10.2General Requirements.

(a)Cost. All Alterations shall be designed and performed by Tenant at Tenant’s
cost and expense; provided, however, that if any Alterations require work to be
performed outside the Premises, Landlord may elect to perform such work at
Tenant’s expense. Notwithstanding the foregoing, Landlord shall provide Tenant
with a Tenant Improvement Allowance for Alterations performed by Tenant in
connection with the initial build out of the Premises for Tenant’s occupancy
(the “Initial Alterations”), including, in an amount not to exceed ten percent
(10%) of the Tenant Improvement Allowance, for consultant fees incurred by
Tenant in connection with the execution of this Lease. Any unused portion of the
Tenant Improvement Allowance remaining as of the later of September 1, 2020 and
thirteen (13) months after the Rent Commencement Date shall revert to Landlord
and shall not be available for use by Tenant for any other purpose. Disbursement
of the Tenant Improvement Allowance shall be in accordance with Section 10.2(g)
of this Lease. Notwithstanding anything to the contrary herein, (i) Landlord
shall be solely responsible for all costs due to the presence of Hazardous
Materials on or about the Project, and (ii) the Rent Commencement Date shall be
extended by one (1) day for each day Tenant’s completion of the Initial
Alterations is delayed due to Landlord’s delay. Landlord shall endeavor to
respond to any consent or approval request by Tenant within five (5) business
days.

(b)Contractors. All Alterations shall be performed only by contractors,
engineers or architects approved by Landlord, and shall be made in accordance
with complete and detailed architectural, mechanical and engineering plans and
specifications approved in writing by Landlord. Without limiting Landlord’s
right to disapprove Major Alterations in Landlord’s sole and absolute
discretion, Landlord shall not unreasonably withhold or delay its approval of
any such contractors, engineers, architects, plans or specifications; provided,
however, that Landlord may specify contractors, engineers or architects to
perform work affecting the structural portions of the Project or the Building
Systems. Tenant shall engage only labor that is harmonious and compatible with
other labor working in the Project. In the event of any labor disturbance caused
by persons employed by Tenant or Tenant’s contractor, Tenant shall immediately
take all actions necessary to eliminate such disturbance.

(c)Deliverables. Prior to commencement of the Alterations, Tenant shall deliver
to Landlord (i) any building or other permit required by Requirements in
connection with the Alterations; (ii) a copy of executed construction
contract(s); and (iii) written acknowledgments from all materialmen,
contractors, artisans, mechanics, laborers and any other persons furnishing to
Tenant with respect to the Premises any labor, services, materials, supplies or
equipment in excess of Fifty Thousand Dollars ($50,000.00) in the aggregate that
they will look exclusively to Tenant for payment of any sums in connection
therewith and that Landlord shall have no liability for such costs. In addition,
Tenant shall require its general contractor to carry and maintain the following
insurance, at no expense to Landlord, and Tenant shall furnish Landlord with
satisfactory evidence thereof prior to the commencement of construction of the
Alterations: (A) commercial general liability insurance with limits of not less
than Five Million Dollars ($5,000,000.00) combined single limit for bodily
injury and property damage, including personal injury and death, and
contractor's protective liability, and products and complete d operations
coverage in an amount not less than Five Million Dollars ($5,000,000.00) in the
aggregates (B) commercial automobile liability insurance with a policy limit of
not less than One Million Dollars ($1,000,000.00) each accident for bodily
injury and property damage, providing coverage at least as broad as the
Insurance Services Office (ISO) Business Auto Coverage form covering Automobile
Liability code 1 “any auto,” and insuring against all loss in connection with
the ownership, maintenance and operation of automotive equipment that is owned,
hired or non-owned; and (C) worker’s compensation with statutory limits and
employer’s liability insurance with a limit of not less than One Million Dollars
($1,000,000.00) per occurrence. All insurance required by this Section 10.2(c)
shall be issued by solvent companies qualified to do business in the State of
California, and with a Best & Company rating of A:VIII or better. All such
insurance policies (except workers’ compensation insurance) shall (i) provide
that Landlord, Landlord’s managing agent, any Encumbrancer, and any other person
reasonably requested by Landlord is designated as an additional insured with
respect to liability arising out of work performed by or for Tenant’s general
contractor without limitation as to coverage afforded under such policy pursuant
to an endorsement providing coverage at least as broad as ISO form CG 20 37 10
01 or its equivalent, (2) specify that such insurance is primary and that any
insurance or self-

32

--------------------------------------------------------------------------------

 

insurance maintained by Landlord shall not contribute with it, (3) provide that
the insurer agrees not to cancel the policy or materially reduce coverage
without at least thirty (30) days’ prior written notice to all additional
insureds (except in the event of a cancellation as a result of nonpayment, in
which event the insurer shall give all additional insureds at least ten (10)
days’ prior notice), and (4) specify that bankruptcy of the contractor will not
absolve or limit the liability of the insurer. Tenant shall cause Tenant’s
general contractor to notify Landlord within ten (10) days after any material
modification of any policy of insurance required under this Section. No policy
maintained by contractor shall contain a deductible which is not commercially
reasonable. Landlord may inspect the original policies of such insurance
coverage at any time. Upon Landlord’s request, Tenant shall deliver complete
certified copies of such policies. Tenant’s general contractor shall furnish
Landlord evidence of insurance for its subcontractors as may be reasonably
required by Landlord. Tenant acknowledges and agrees that Landlord may require
other types of insurance coverage and/or increase the insurance limits set forth
above if Landlord reasonably determines such increase is required to protect
adequately the parties named as insureds or additional insureds under such
insurance.

(d)Notice of Non-Responsibility. Tenant shall give Landlord at least ten (10)
days’ prior written notice of the date of commencement of any construction on
the Premises to afford Landlord the opportunity of posting and recording
appropriate notices of non-responsibility. Tenant shall comply with the
requirements of Section 3110.5 of the California Civil Code as the contracting
owner, to the extent applicable, and prior to commencement of construction,
Tenant shall provide Landlord with evidence of compliance with said statute.
Tenant acknowledges that the contractual waiver of the benefits of California
Civil Code Section 3110.5 is expressly declared to be against public policy.

(e)Performance. Tenant shall promptly commence construction of Alterations,
cause such Alterations to be constructed in a good and workmanlike manner and in
such a manner and at such times so that any such work shall not disrupt or
interfere with the use, occupancy or operations of other tenants or occupants of
the Project, and complete the same with due diligence as soon as possible after
commencement. All trash which may accumulate in connection with Tenant’s
construction activities shall be removed by Tenant at its own expense from the
Premises and the Project. Landlord may require Tenant to perform construction
activities that are likely to cause noise or other interruption with the conduct
of normal business operations on the floor immediately below the Premises during
hours outside of normal business hours and on weekends, and any additional costs
attributable to such restricted hours shall be at the expense of Tenant.

(f)Additional Requirements. In addition to the foregoing, as a condition of its
consent to Alterations hereunder, Landlord may impose any reasonable
requirements that Landlord considers necessary or desirable, including a
requirement that Tenant provide Landlord with a surety bond, a letter of credit,
or other financial assurance that the cost of the Alterations will be paid when
due.

(g)Disbursement of Allowance. Provided no Event of Default shall then exist
under this Lease, Landlord shall disburse the Tenant Improvement Allowance to
Tenant within thirty (30) days following substantial completion of the Initial
Alterations provided that (i) Tenant delivers to Landlord properly executed
mechanics lien releases in compliance with California Civil Code Sections 8132
through 8138, as the case may be, (ii) Tenant’s Architect delivers to Landlord a
certificate, in a form reasonably acceptable to Landlord, certifying that the
construction of Initial Improvements in the Premises has been substantially
completed, and (iii) Tenant delivers to Landlord the drawings, warranties and
other documentation required by Section 10.4 hereof. If Landlord fails to
disburse the Tenant Improvement Allowance within thirty (30) days following a
written notice from Tenant providing all documentation required by this Lease
for the disbursement of the Tenant Improvement Allowance, Tenant may offset any
unpaid amounts against Rent next coming due under the Lease; provided, however,
Tenant shall not be entitled to any such offset if Landlord within the thirty
(30) day period hereinabove provides written notice to Tenant disputing amounts
to be disbursed or reimbursed to Tenant under this Section 10.2 with reasonable
detail to explain the amounts in dispute and disburses to Tenant from the Tenant
Improvement Allowance amounts not in dispute.

33

--------------------------------------------------------------------------------

 

10.3Landlord’s Right to Inspect. Landlord or its agents shall have the right
(but not the obligation) to inspect the construction of Alterations, and to
require corrections of faulty construction or any material deviation from the
plans for such Alterations as approved by Landlord; provided, however, that no
such inspection shall (i) be deemed to create any liability on the part of
Landlord, or (ii) constitute a representation by Landlord that the work so
inspected conforms with such plans or complies with any applicable Requirements,
or (iii) give rise to a waiver of, or estoppel with respect to, Landlord’s
continuing right at any time or from time to time to require the correction of
any faulty work or any material deviation from such plans. In addition, under no
circumstances shall Landlord be liable to Tenant for any damage, loss, cost or
expense incurred by Tenant on account of Tenant’s plans and specifications,
Tenant’s contractors, mechanics or engineers, design or construction of any
Alteration, or delay in completion of any Alteration.

10.4Tenant’s Obligations Upon Completion. Promptly following completion of any
Alterations, Tenant shall (i) furnish to Landlord “as-built” drawings and
specifications in CAD format showing the Alterations as made and constructed in
the Premises, (ii) cause a timely notice of completion to be recorded in the
Office of the Recorder of the County of San Francisco in accordance with Civil
Code Section 3093 or any successor statute, and (iii) deliver to Landlord
evidence of full payment and unconditional final waivers of all liens for labor,
services, or materials in excess of Fifty Thousand Dollars ($50,000.00) in the
aggregate.

10.5Repairs. If any part of the Building Systems shall be damaged during the
performance of Alterations, Tenant shall promptly notify Landlord, and Landlord
may elect to repair such damage at Tenant’s expense. Alternatively, Landlord may
require Tenant to repair such damage at Tenant’s sole expense using contractors
approved by Landlord.

10.6Ownership and Removal of Alterations.

(a)Ownership. All Alterations shall become a part of the Project and immediately
belong to Landlord without compensation to Tenant, unless Landlord consents
otherwise in writing; provided, however, that equipment, trade fixtures, and
movable furniture shall remain the property of Tenant.

(b)Removal. Tenant, prior to the expiration or earlier termination of this Lease
shall, at Tenant's sole cost and expense: (i) remove any or all Specialty
Improvements that Tenant is required to remove in accordance with Section 10,1.
(ii) restore the Premises to the condition existing prior to the installation of
such Specialty Improvements, and (iii) repair all damage to the Premises, the
Building, or the Project caused by the removal of such Specialty Improvements.
Tenant shall use a contractor reasonably approved by Landlord for such removal
and repair. Notwithstanding the foregoing, Landlord may elect to waive all or
any portion of such removal and restoration requirements by giving written
notice of such waiver to Tenant at least nine (9) months prior to the Expiration
Date or within ten (10) Business Days after any earlier termination of this
Lease. If Tenant fails to remove such Specialty Improvements and perform such
restoration and repair by the Expiration Date, within thirty (30) days after any
earlier termination of this Lease or such other date as agreed to by the
parties, then Landlord may perform such work, and Tenant shall reimburse
Landlord for costs and expenses incurred by Landlord in performing such removal,
restoration and repair.

10.7Minor Alterations. Notwithstanding any provision in the foregoing to the
contrary, Tenant may construct Minor Alterations in the Premises without
Landlord’s prior written consent, but with prior notification to Landlord.
Before commencing construction of Minor Alterations, Tenant shall submit to
Landlord such documentation as Landlord may reasonably require to determine
whether Tenant’s proposed Alterations qualify as Minor Alterations. Except to
the extent inconsistent with this Section 10.7, Minor Alterations shall
otherwise comply with the provisions of this Article 10. All references in this
Lease to “Alterations” shall mean and include Minor Alterations, unless
specified to the contrary.

34

--------------------------------------------------------------------------------

 

10.8Landlord’s Fee. In connection with the Initial Alterations, subsequent
Alterations or removing Specialty Improvements, Tenant shall pay Landlord’s then
standard charges for review and approval of Tenant’s plans, specifications and
working drawings, and a fee in the amount of $1.00 per RSF for Landlord’s
administration of the build out (“Landlord’s Project Administration Fee”), the
construction or installation of Alterations, or removal of Specialty
Improvements, and restoration of the Premises to their previous condition;
provided, however, with respect to the Initial Alterations, Landlord’s Project
Administration Fee shall be payable in lieu of any other fees, including those
set forth in the following sentence. Landlord may hire third parties to review
Tenant’s plans, specifications and working drawings and/or to supervise the
construction or installation of Alterations or removal of Specialty Improvements
from the Premises, in which event Tenant shall reimburse Landlord for the
reasonable, actual fees and costs charged by such third parties, provided that,
upon request, Landlord will provide Tenant with an estimate of such costs and
expenses before incurring such costs and expense. Tenant shall pay the amount of
all fees and costs owing pursuant to this Section 10.8 within thirty (30) days
after receipt from Landlord of a statement or invoice therefor.

11.Liens. Tenant shall keep the Project free from any liens arising out of any
work performed or obligations incurred by or for, or materials furnished to,
Tenant. Landlord shall have the right to post and keep posted on the Premises
any notices permitted or required by law or which Landlord may deem to be proper
for the protection of Landlord and the Project from such liens. If Tenant does
not, within fifteen (15) days following the recording of notice of any such
lien, cause the same to be released of record or bonded against, Landlord shall
have, in addition to all other remedies provided herein and by law, the right,
but not the obligation, to cause the same to be released by any means as
Landlord shall deem proper, including by payment or settlement of the claim
giving rise to such lien. All sums paid by Landlord for such purpose, and all
expenses incurred by it in connection therewith (including, without limitation,
reasonable attorneys’ fees), shall be payable to Landlord by Tenant, as
additional rent, on demand, together with interest at the Interest Rate from the
date such expenses are incurred by Landlord to the date of the payment thereof
by Tenant to Landlord. The bond permitted under this Section shall be issued by
a company reasonably acceptable to Landlord.

12.Damage or Destruction.

12.1Obligation to Repair. Except as otherwise provided in this Article 12, if
any part of the Premises, or any other portion of the Project necessary for
Tenant’s use and occupancy of the Premises, is damaged or destroyed by Casualty,
Landlord shall, within fifteen (15) days after such damage or destruction
(“Casualty Discovery Date”), notify Tenant (a “Repair Notice”) of the estimated
time, in Landlord’s reasonable judgment, required to repair such damage or
destruction. If Landlord estimates that the necessary repairs can be completed
within one hundred eighty (180) days after the date of the damage or
destruction, and if Landlord receives insurance proceeds sufficient for such
purpose (or, for so long as a Landlord Entity is both an owner and an occupant
of the Building, if the uninsured portion of any necessary repairs is less than
ten percent (10%) of the replacement cost the Building), then (i) Landlord shall
repair the Premises, and/or the portion of the Project necessary for Tenant’s
use and occupancy of the Premises, to substantially the condition existing
immediately before such damage or destruction (subject to Section 12.3 below),
to the extent commercially reasonable, and as permitted by and subject to then
applicable Requirements; (ii) this Lease shall remain in full force and effect;
and (iii) to the extent such damage or destruction did not result solely from
the negligence or willful act or omission of Tenant or any other Tenant Parties,
Base Rent shall abate for such part of the Premises rendered unusable by Tenant
in the conduct of its business during the time such part is so unusable, in the
proportion that the RSF of the unusable part of the Premises bears to the total
RSF of the Premises. If Landlord’s estimate of the repair and restoration time
is longer than one hundred eighty (180) days after the date of the damage or
destruction, or if Landlord fails to timely deliver an estimated time of repair
and restoration, Tenant shall have the right to terminate this Lease upon
delivery of notice thereof to Landlord within ten (10) Business Days after
Landlord’s delivery of the Repair Notice or the expiration of Landlord’s
deadline to deliver the Repair Notice. If Tenant terminates this Lease pursuant
to the foregoing, then this Lease shall terminate as of such damage or
destruction unless Tenant has continued to use all or a portion of the Premises
for the Permitted Use following the date of such damage or destruction, in which
case this Lease shall terminate as of the date of Landlord’s receipt of Tenant’s
termination notice.

35

--------------------------------------------------------------------------------

 

12.2Landlord’s Election. If Landlord estimates that the necessary repairs cannot
be completed within one hundred eighty (180) days after the date of the damage
or destruction, or if insurance proceeds are insufficient for such purpose (or,
for so long as a Landlord Entity is both an owner and an occupant of the
Building, if the uninsured portion of any necessary repairs is less than ten
percent (10%) of the replacement cost the Building), or if Landlord does not
otherwise have the obligation to repair or restore the damage or destruction
pursuant to Section 12.1 above, then in any such event Landlord may elect, in
its notice to Tenant pursuant to Section 12.1 above, to (i) terminate this Lease
or (ii) repair the Premises or the portion of the Project necessary for Tenant’s
use and occupancy of the Premises pursuant to the applicable provisions of
Section 12.1 above. If Landlord terminates this Lease, then this Lease shall
terminate as of the date of such damage or destruction unless Tenant has
continued to use all or a portion of the Premises for the Permitted Use
following the date of such damage or destruction, in which case this Lease shall
terminate as of the date of Tenant’s receipt of Landlord’s termination notice.
Notwithstanding anything to the contrary, either party may terminate this Lease
by delivering written notice to the other party within ten (10) Business Days
after Landlord’s delivery of the Repair Notice or the expiration of Landlord’s
deadline to deliver the Repair Notice, if the Premises are damaged during the
last eighteen (18) months of the Term and it will take more than six (6) months
to repair or restore such damage. to replace such items. Tenant shall be
responsible for insuring one hundred percent (100%) of the cost of repair and
replacement of Tenant’s Alterations, furniture, equipment, trade fixtures and
other personal property in the Premises under this Section 12.3. If this Lease
is terminated pursuant to this Article 12, then Tenant shall assign and/or pay
over to Landlord any insurance proceeds from Tenant’s property insurance
attributable to Tenant’s Alterations.

12.3Cost of Repairs. Subject to the provisions of this Article 12. Landlord
shall repair the Project and all improvements in the Premises, other than any
Alterations. Tenant shall re] the Alterations, at Tenant's cost and expense.
Tenant shall also be responsible for replacing all of Tenant's furniture,
equipment, trade fixtures and other personal property in the Premises if Tenant
elects. to replace such items. Tenant shall be responsible for insuring one
hundred percent (100%) of the cost of repair and replacement of Tenant’s
Alterations, furniture, equipment, trade fixtures and other personal property in
the Premises under this Section 12.3. If this Lease is terminated pursuant to
this Article 12, then Tenant shall assign and/or pay over to Landlord any
insurance proceeds from Tenant’s property insurance attributable to Tenant’s
Alterations.

12.4Waiver of Statutes. The respective rights and obligations of Landlord and
Tenant in the event of any damage to or destruction of the Premises, or any
other portion of the Project, are governed exclusively by this Lease.
Accordingly, Tenant hereby waives the provisions of any law to the contrary,
including California Civil Code Sections 1932(2) and 1933(4), providing for the
termination of a lease upon destruction of the leased property.

13.Eminent Domain.

13.1Effect of Taking. Except as otherwise provided in this Article 13, if all or
any part of the Premises is taken as a result of the exercise of the power of
eminent domain or condemned for any public or quasi-public purpose, or if any
transfer is made in avoidance of such exercise of the power of eminent domain
(collectively, “taken” or a “taking”), this Lease shall terminate as to the part
of the Premises so taken as of the effective date of such taking. On a taking of
a portion of the Premises, Landlord and Tenant shall each have the right to
terminate this Lease by notice to the other given within sixty (60) days after
the effective date of such taking, if the portion of the Premises taken is of
such extent and nature so as to materially impair Tenant’s use of the balance of
the Premises or if twenty-five percent (25%) or more of the Premises is taken.
Such termination shall be operative as of the effective date of the taking.
Landlord may also terminate this Lease on a taking of any portion of the Project
if Landlord determines in its sole discretion that (i) such taking is of such
extent and nature as to render the operation of the remaining Project
economically infeasible or to require a substantial alteration or reconstruction
of such remaining portion, or (ii) the amount of the award payable to Landlord
under Section 13.2 below, after deducting all costs and expenses incurred by
Landlord in connection with such taking, is not sufficient to restore the
Project (including the Premises) pursuant to Section 13.3 below. Landlord shall
elect termination under clause (i) or (ii) above by notice to

36

--------------------------------------------------------------------------------

 

Tenant given within ninety (90) days after the effective date of such taking or
as soon thereafter as possible and such termination shall be operative as of the
effective date of such taking. Upon a taking of the Premises which does not
result in a termination of this Lease (other than as to the part of the Premises
so taken), Base Rent shall thereafter be reduced as of the effective date of
such taking in the proportion that the RSF of the Premises so taken bears to the
total RSF of the Premises (and Tenant’s Percentage Share shall be adjusted based
on the rentable square foot of the Project and the Premises after the taking).

13.2Condemnation Proceeds. All compensation awarded or received in connection
with a taking shall be the property of Landlord, and Tenant hereby assigns to
Landlord any and all elements of said compensation which Tenant would, in the
absence of said assignment, have been entitled to receive. Specifically, and
without limiting the generality of the foregoing, said assignment is intended to
include: (i) the “bonus value” represented by the difference, if any, between
Rent under this Lease and market rent for the unexpired Term of this Lease, (ii)
the value of improvements to the Premises, whether said improvements were paid
for by Landlord or by Tenant, (iii) the value of any trade fixtures paid for by
Landlord, and (iv) the value of any and all other items and categories of
property for which payment of compensation may be made in any such taking.
Notwithstanding the foregoing, Tenant shall be entitled to receive any award of
compensation for loss of or damage to the goodwill of Tenant's business (but
only to the extent the same does not constitute "bonus value”) and for Tenant's
personal property ; fixtures belonging to Tenant and removable by Tenant upon
expiration of the Lease, for any moving or relocation expenses which Tenant is
entitled under the law to recover directly from the public agency which acquires
the Premises, and any other amounts customarily awarded to or allocated to
Tenant provided that such award and/or allocation will not diminish Landlord’s
award. Tenant shall have the right to make a separate claim against the
condemning authority for such compensation as may be separately awarded or
recoverable by Tenant, to the extent that it shall not diminish Landlord’s
award.

13.3Restoration of Premises. On a taking of the Premises which does not result
in a termination of this Lease (other than as to the part of the Premises so
taken), Landlord and Tenant shall restore the Premises to substantially the
condition existing immediately before such taking, to the extent commercially
reasonable and as permitted by and subject to then applicable Requirements.
Landlord and Tenant shall perform such restoration in accordance with the
applicable provisions and allocation of responsibility for repair and
restoration of the Premises on damage or destruction pursuant to Article 12
above, and both parties shall use any awards received by such party attributable
to the Premises for such purpose.

13.4Taking at End of Term. Notwithstanding anything to the contrary contained in
this Article 13, if the Premises, or any portion thereof or of the Project, are
taken within the last twelve (12) months of the Term, then Landlord shall have
the right, in its sole discretion, to terminate this Lease by notice to Tenant
given within ninety (90) days after the date of such taking. Such termination
shall be effective on the date specified in Landlord’s notice to Tenant, but in
no event later than the end of such ninety (90) day period.

13.5Tenant Waiver. The rights and obligations of Landlord and Tenant on any
taking of the Premises or any other portion of the Project are governed
exclusively by this Lease. Accordingly, Tenant hereby waives the provisions of
any law to the contrary, including California Code of Civil Procedure Sections
1265.120 and 1265.130, or any similar successor statute.

37

--------------------------------------------------------------------------------

 

14.Insurance.

14.1Liability Insurance. Tenant, at its cost and expense, shall procure and
maintain, from the Lease Date and throughout the Term, the following insurance:

(a)Commercial General Liability Insurance. Tenant shall maintain a policy(ies)
of commercial general liability insurance written on an “occurrence” basis, with
limits of liability, in the aggregate, of not less than Five Million Dollars
($5,000,000.00). Such policy(ies) shall cover bodily injury, property damage,
personal injury, and advertising injury arising out of or relating (directly or
indirectly) to Tenant’s business operations, conduct, assumed liabilities, or
use or occupancy of the Premises or the Project, and shall include all the
coverages typically provided by the Broad Form Commercial General Liability
Endorsement, including broad form property damage coverage (which shall include
coverage for completed operations). Tenant’s liability coverage shall further
include premises-operations coverage, products liability coverage (if
applicable), and products-completed operations coverage It is the parties’
intent that Tenant’s contractual liability coverage provides coverage to the
maximum extent possible of Tenant’s indemnification obligations under this
Lease.

(b)Tenant’s Workers’ Compensation and Employer Liability Coverage. Tenant shall
maintain workers’ compensation insurance as required by law and employer’s
liability insurance with limits of no less than One Million Dollars
($1,000,000.00) per occurrence.

(c)Tenant’s Property Insurance. Tenant shall maintain property insurance
coverage extended coverage and special extended coverage insurance for all
Alterations, office furniture, tr fixtures, office equipment, merchandise, and
all other items of Tenant's property in, on, at, or about the Premises and the
Project. Such policy shall (i) be written on the broadest available "all risk”
(special causes-of-loss) policy form or an equivalent form acceptable to
Landlord, (ii) include an agreed-amount endorsement for no less than the full
replacement cost (new without deduction for depreciation) of the covered items
and property, and (iii) include vandalism and malicious mischief coverage, and
earthquake sprinkler leakage coverage. Landlord shall be named as a loss payee
as its interests may appear on Tenant’s property insurance policies.

(d)Business Interruption, Loss of Income, and Extra Expense Coverage. Tenant
shall maintain business interruption, loss of income, and extra expense
insurance covering all direct or indirect loss of income and charges and costs
incurred arising out of all perils, failures, or interruptions, including any
failure or interruption of Tenant’s business equipment (including, without
limitation, telecommunications equipment), and the prevention of, or denial of
use of or access to, all or part of the Premises or the Project, as a result of
those perils, failures, or interruptions. The business interruption, loss of
income, and extra expense coverage shall provide coverage for no less than
twelve (12) months and shall be carried in amounts necessary to avoid any
coinsurance penalty that could apply. The business interruption, loss of income
and extra expense coverage shall be issued by the insurer that issues Tenant’s
property insurance under Section 14.1(c) above.

(e)Other Tenant Insurance Coverage. Not more often than once every year and upon
not less than thirty (30) days’ prior written notice, Landlord may require
Tenant, at Tenant’s sole cost and expense, to procure and maintain other types
of insurance coverage and/or increase the insurance limits set forth above if
Landlord determines such increase is required to protect adequately the parties
named as insureds or additional insureds under such insurance and such insurance
is then customarily being required of landlords of Comparable Buildings.

14.2Form of Policies. The minimum limits of policies and Tenant’s procurement
and maintenance of such policies described in Section 14.1 above shall in no
event limit the liability of Tenant under this Lease. All insurance required by
this Article 14 shall be issued on an occurrence basis by solvent companies
qualified to do business in the State of California, and with a Best & Company
rating of A:VIII or better. Any insurance policy under this Article 14 may be
maintained under a “blanket policy,” insuring other parties and other locations,
so long as the amount and coverage required to be provided hereunder is not
thereby diminished. No policy maintained by

38

--------------------------------------------------------------------------------

 

Tenant under this Article 14 shall contain a deductible which is not
commercially reasonable. Tenant shall provide Landlord a certificate of each
policy of insurance required hereunder certifying that the policies contain the
provisions required. Tenant shall deliver such certificates to Landlord within
thirty (30) days after the Lease Date, but in no event later than the date that
Tenant or any other Tenant Parties first enter the Premises and, upon renewal,
not fewer than ten (10) days prior to the expiration of such coverage. In
addition, Tenant shall deliver to Landlord a copy of each policy of insurance
required hereunder upon Landlord’s request. Tenant shall (1) add Landlord,
Landlord’s managing agent, any Encumbrancer, and any other person reasonably
requested by Landlord as an additional insured pursuant to an endorsement
providing coverage at least as broad as ISO form CG 20 37 10 01 or its
equivalent on Tenant’s liability insurance policies (except workers’
compensation insurance), and (2) ensure that such insurance is primary and that
any insurance or self-insurance maintained by Landlord shall not contribute with
it. Tenant shall endeavor to cause all of its insurance policies to provide that
the insurer cannot cancel such policy or materially reduce coverage without at
least thirty (30) days’ prior written notice to all additional insureds (except
in the event of a cancellation as a result of nonpayment, in which event the
insurer shall give all additional insureds at least ten (10) days’ prior
notice). Tenant shall notify Landlord within ten (10) days after any material
reduction of any policy of insurance required under this Article. Any self
insurance or self insured retention provisions under, or with respect to, any
insurance policies maintained by Ter ' hereunder shall be subject to Landlord's
prior written approval, which Landlord may give or withhold its reasonable
discretion.

14.3Vendors’ Insurance. In addition to any other provision in this Lease
(including, without limitation, Article 10 above), Landlord may require Tenant’s
vendors and contractors to carry such insurance as Landlord shall deem
reasonably necessary.

15.Waiver of Subrogation Rights. Notwithstanding anything to the contrary in
this Lease, each party, for itself and, without affecting any insurance
maintained by such party, on behalf of its insurer, releases and waives any
right to recover against the other party, including officers, employees, agents
and authorized representatives (whether in contract or tort) of such other
party, that arise or result from any and all loss of or damage to any property
of the waiving party located within or constituting part of the Building,
including the Premises, to the extent of amounts payable under a standard ISO
Commercial Property insurance policy, or such additional property coverage as
the waiving party may carry (with a commercially reasonable deductible), whether
or not the party suffering the loss or damage actually carries any insurance,
recovers under any insurance or self-insures the loss or damage. Each party
shall have their property insurance policies issued in such form as to waive any
right of subrogation as might otherwise exist. This mutual waiver is in addition
to any other waiver or release contained in this Lease. Notwithstanding the
foregoing, the waivers and release provided in this Article 15 shall not be
applicable to any costs incurred by Landlord for repairs that are chargeable to
Tenant under this Lease attributable to the gross negligence or willful
misconduct of any agent or third party contractor while accessing portions of
the Building other than the Premises, with the intent that the foregoing
exception to the waivers and release provided in this Article 15 is not intended
to detract from or overrule a waiver of subrogation provision in a party’s
insurance policy with its insurer, and is intended solely as a cost shifting
provision that allocates to Tenant the cost of a repair arising from the gross
negligence or willful misconduct of any agent or third party contractor of
Tenant while accessing portions of the Building other than the Premises,.

16.Tenant’s Waiver of Liability and Indemnification.

16.1Waiver and Release. Subject to the terms of this Section 16.1, to the
fullest extent permitted by Requirements, except for Claims Landlord has
expressly agreed to indemnify Tenant for under Section 16.2(a)(ii) below,
neither Landlord nor any of Landlord’s employees officers, directors,
shareholders, partners, and/or members (together, the “Indemnitees”) shall be
liable to Tenant, and Tenant waives as against and releases Landlord and the
other Indemnitees from, any and all Claims for loss or damage to any property or
injury, illness or death of any person in, upon or about the Premises and/or any
other portion of the Project, arising at any time and from any cause whatsoever.
The foregoing waiver shall apply to (i) Claims caused, in whole or in part, by
any third party (including any tenant or other occupant of the Project, or
Landlord’s agents, contractors, licensees, invitees or representatives);

39

--------------------------------------------------------------------------------

 

(ii) Claims caused in whole or in part by any active or passive act, error,
omission or ordinary negligence, of Landlord or any other Indemnitee; (iii)
Claims in which liability without fault or strict liability is imposed, or
sought to be imposed, on Landlord or any other Indemnitee; and (iv) Claims
caused, in whole or in part, by earthquake or earth movement, gas, fire, oil,
electricity or leakage from the roof, walls, windows, basement or other portion
of the Premises or Project. Notwithstanding the foregoing, the foregoing waiver
shall not apply: to the extent that a Claim against an Indemnitee was
proximately caused by such Indemnitee’s fraud, gross negligence, willful injury
to person or property, violation of Requirements or breach of this Lease. In
that event, however, the waiver under this Section 16.1 shall remain valid for
all other Indemnitees. The provisions of this Section 16.1 shall survive the
expiration or earlier termination of this Lease until all Claims within the
scope of this Section 16.1 are fully, finally, and absolutely barred by the
applicable statutes of limitations. Tenant acknowledges that this Section was
negotiated with Landlord, that the consideration for it is fair and adequate,
and that Tenant had a fair opportunity to negotiate, accept, reject, modify or
alter it.

16.2Indemnification.

(a)Indemnity.

(i)To the fullest extent permitted by Requirements, Tenant shall indemnify,
defend, protect and hold Landlord and the other Indemnitees harmless of and from
third party Claims to the extent arising out of or in connection with the
following (including, but not limited to, Claims brought by or on behalf of
employees of Tenant, with respect to which Tenant waives, for the benefit of the
Indemnitees, any immunity to which Tenant may be entitled under any worker’s
compensation laws): (a) the making of Alterations, or (b) injury to or death of
persons or damage to property occurring or resulting directly or indirectly
from: (i) the use or occupancy of, or the conduct of business in, the Premises;
(ii) damage to the Building Systems of the Project caused by Tenant; (iii) the
use, generation, storage, handling, release, transport, or disposal by Tenant or
any other Tenant Parties of any Hazardous Materials in or about the Premises or
any other portion of the Project; (iv) any other occurrence or condition in or
on the Premises; and (v) negligent acts or omissions of Tenant or any other
Tenant Parties in or about any portion of the Project. The foregoing
indemnification shall not apply in favor of any particular Indemnitee to the
extent that a Claim was proximately caused by the willful misconduct or gross
negligence of such Indemnitee. In that event, however, the indemnification under
this Section 16.2(a)(i) shall remain valid for all other Indemnitees.

(ii)To the fullest extent permitted by Requirements, Landlord shall indemnify,
defend, protect and hold Tenant harmless of and from third party Claims to the
extent arising out of or in connection with any occurrence, accident or injury
within the Common Areas caused by the negligence or willful misconduct of
Landlord, including, but not limited to, Claims brought by or on behalf of
employees of Landlord, with respect to which Landlord waives, for the benefit of
Tenant, any immunity to which Landlord may be entitled under any worker’s
compensation laws. The foregoing indemnification shall not apply in favor of
Tenant to the extent that a Claim was proximately caused by the willful
misconduct or gross negligence of Tenant or any Tenant Party.

(b)Counsel. Each party shall have the right to reasonably approve legal counsel
proposed by the other party for defense of any Claim indemnified against
hereunder or under any other provision of this Lease.

(c)Survival. The provisions of this Section 16.2 shall survive the expiration or
earlier termination of this Lease until all Claims within the scope of this
Section 16.2 are fully, finally, and absolutely barred by the applicable
statutes of limitations.

40

--------------------------------------------------------------------------------

 

17.Assignment and Subletting.

17.1Compliance Required. Tenant shall not, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld or delayed: (a)
assign, mortgage, pledge, hypothecate, encumber, or permit any lien to attach
to, or otherwise transfer, this Lease or any interest hereunder, by operation of
law or otherwise; (b) sublet the Premises or any part thereof; or (c) permit the
use of the Premises by any persons other than Tenant and Tenant Parties (each of
the foregoing is referred to herein as a Transfer and are collectively referred
to as “Transfers” and any person to whom any Transfer is made or sought to be
made is referred to as a “Transferee”). Any Transfer made without complying with
this Article 17 shall, at Landlord's option, be null, void and of no effect.
Tenant acknowledges that the limitations on assignment and subletting contained
in this Article 17 are expressly authorized by California Civil Code Section
1995.010, etseq., and are fully enforceable by Landlord against Tenant. For
purposes of this Lease, the term Transfer shall include: (i) if Tenant is a
partnership the withdrawal or change, voluntary, involuntary or by operation of
law, of a general partner or a majority of the partners, or a transfer of a
majority of partnership interests, or the dissolution, merger, consolidation or
other reorganization of the partnership, or the sale or other transfer of more
than an aggregate of fifty percent (50%) of the partnership interests of Tenant;
(ii) if Tenant is a limited liability company, the withdrawal or change,
voluntary, involuntary, or by operation of law, of a majority of members, or a
transfer of a majority of the membership interests, or the dissolution, merger,
consolidation or other reorganization of the limited liability company; and
(iii) if Tenant is a corporation, the dissolution, merger, consolidation or
other reorganization of Tenant, or the sale or other transfer of more than an
aggregate of fifty percent (50%) of the voting shares of Tenant (other than
sales on a public stock exchange), or the sale, mortgage, hypothecation or
pledge of more than an aggregate of fifty percent (50%) of Tenant’s net assets.

17.2Request by Tenant; Landlord Response. If Tenant desires to effect an
assignment or sublease, Tenant shall submit to Landlord a request for consent
together with the identity of the parties to the transaction, the nature of the
Transferee’s proposed business use for the Premises, the portion of the Premises
to be Transferred (the “Subject Space”); the proposed documentation for and
terms of the transaction, and all other information reasonably requested by
Landlord concerning the proposed transaction and the parties involved therein,
including certified financial information for the two (2)-year period
immediately preceding Tenant’s request, credit reports, the business background
and references regarding the Transferee, an opportunity to meet and interview
the Transferee, and Tenant’s good faith estimate of the amount of Transfer
Premium (as defined below), if any, payable in connection with the proposed
transaction. Within twenty (20) days after the later of such interview or the
receipt of all such information required by Landlord, or within thirty (30) days
after the date of Tenant’s request to Landlord if Landlord does not request
additional information or an interview, Landlord shall have the right, by notice
to Tenant, to: (i) consent to the assignment or sublease, subject to the terms
of this Article 17; (ii) decline to consent to the assignment or sublease; or
(iii) in the case of a subletting, sublet from Tenant the portion of the
Premises proposed to be sublet on the terms and conditions set forth in Tenant’s
request to Landlord, unless the rent terms exceed the Base Rent allocable to the
portion of the Premises proposed to be subleased payable by Tenant hereunder, in
which event only such Base Rent shall be payable by Landlord under such
subletting. If Landlord consents to a Transfer, but the execution of a written
agreement evidencing such Transfer does not occur within ninety (90) days after
the date of such consent, or if the terms of the proposed Transfer materially
change from those set forth in Tenant’s request for Landlord’s consent, Tenant
shall submit a new request for Landlord’s consent, and the Subject Space shall
again be subject to Landlord’s rights under this Section 17.2.

17.3Standards and Conditions for Landlord Approval.

(a)Reasons to Withhold Consent. Without limiting the grounds on which it may be
reasonable for Landlord to withhold its consent to an assignment or sublease,
Tenant acknowledges that Landlord may reasonably withhold its consent in the
following instances: (i) if there exists an Event of Default; (ii) if the
Transferee is a governmental or quasi-governmental agency, foreign or domestic;
(iii) if the Transferee is an existing tenant in the Building and Landlord has
comparable space available in the Project to lease to such existing tenant; (iv)
if Tenant has not demonstrated to Landlord’s reasonable satisfaction that the
Transferee is financially responsible, with

41

--------------------------------------------------------------------------------

 

sufficient Net Worth and net current assets, to meet the financial and other
obligations of this Lease or the sublease, as applicable; (v) if, in Landlord’s
reasonable judgment, the Transferee’s use and/or occupancy of the Premises would
(1) violate any of the terms of this Lease or the lease of any other tenant in
the Project, (2) not be comparable to and compatible with the types of use by
other tenants in the Building, (3) fall within any category of use for which
Landlord would not then lease space in the Building under its leasing guidelines
and policies t i in effect, (4) require any Alterations which would reduce the
value of the existing leasehold improvements in the Premises, or (5) result in
increased density per floor or require increased services by Landlord over the
levels permitted or required hereunder, respectively; (vi) in the case of a
sublease, it would result in more than three (3) occupancies in any floor of the
Premises; (vii) if in Landlord’s reasonable judgment the business reputation of
the Transferee is not consistent with that of other tenants of the Building; or
(viii) the Transferee is negotiating with Landlord or has negotiated with
Landlord during the six (6) month period immediately preceding the date Landlord
receives Tenant’s request for consent, to lease space in the Building. If
Landlord consents to an assignment or sublease, the terms of such assignment or
sublease transaction shall not be modified, and, in the case of a sublease,
Tenant shall not voluntarily terminate the sublease except pursuant to an
express right therein or due to the subtenant’s default, without Landlord’s
prior written consent pursuant to this Article 17. Landlord’s consent to an
assignment or subletting shall not be deemed consent to any subsequent
assignment or subletting.

(b)Waiver. Notwithstanding any contrary provision of law, including, without
limitation, California Civil Code Section 1995.310, the provisions of which
Tenant hereby waives, Tenant shall have no right to terminate this Lease, and no
right to damages for breach of contract, in the event Landlord is determined to
have unreasonably withheld or delayed its consent to a proposed sublease or
assignment, and Tenant’s sole remedy in such event shall be to obtain a
determination reversing the withholding of such consent or finding such consent
to be deemed given by virtue of such unreasonable delay.

17.4Costs and Expenses. As a condition to the effectiveness of any Transfer
under this Article 17, Tenant shall pay to Landlord its then specified
processing fee and all reasonable costs and expenses, including reasonable
attorneys’ fees and disbursements, actually incurred by Landlord in evaluating
Tenant’s requests for consent or notifications for Transfer, whether or not
Landlord consents or is required to consent to a Transfer, which shall not
exceed $3,500 if Tenant uses Landlord’s standard form of consent agreement
without material change. Tenant shall pay the processing fee with Tenant’s
request for Landlord’s consent under Section 17.2. Tenant shall also pay to
Landlord all reasonable and actual costs and expenses incurred by Landlord due
to a Transferee taking possession of the Premises, including freight elevator
operation, security service, janitorial service and rubbish removal.

17.5Payment of Transfer Premium and Other Consideration.

(a)Transfer Premium. If Landlord consents to a Transfer, Tenant shall pay to
Landlord, fifty percent (50%) of any Transfer Premium derived by Tenant from
such Transfer. The term “Transfer Premium” means all rent, additional rent or
other consideration paid by such Transferee (including, but not limited to,
payments in excess of fair market value for Tenant’s assets, trade fixtures,
equipment and other personal property) for the Subject Space in excess of the
Rent payable by Tenant under this Lease (on a monthly basis during the Term, and
on a per rentable square foot basis, if less than all of the Premises is
Transferred), after deducting Permitted Transfer Costs. As used herein,
“Permitted Transfer Costs” means the actual costs incurred and paid by Tenant
for (i) any leasing commissions (not to exceed commissions typically paid in the
San Francisco office market at the time of such Transfer), (ii) reasonable legal
fees and expenses in connection with the Transfer, (iii) any Alterations to the
Subject Space made by Tenant in connection with the Transfer and any free rent,
and (iv) marketing expenses and any other reasonable out-of-pocket expenses
reasonably incurred by Tenant in connection with the Transfer, provided that
Tenant shall furnish Landlord with copies of bills or other documentation
substantiating such costs. For purposes of calculating the Transfer Premium when
the Transfer Premium is not paid to Tenant in a lump sum, all Permitted Transfer
Costs shall be amortized on a straight-line basis, without interest, over the
relevant term of the Transfer. If part of the consideration for such Transfer
shall be payable other than in cash, Landlord's share of such non-cash

42

--------------------------------------------------------------------------------

 

consideration shall be in such form as is reasonably satisfactory to Landlord.
If Tenant shall enter into multiple Transfers, Transfer Premium payable to
Landlord shall be calculated independently with respect to each Transfer Payment
of the Transfer Premium payable to Landlord hereunder shall be made (1) in the
case of a Transfer other than a sublease, within ten (10) days after Tenant or
the prior owners of Tenant, as the case may be, receive(s) the consideration
described above, and (2) in the case of a sublease, on the first day of each
month during the term of such agreement, the Transferee shall pay directly to
Landlord fifty percent (50%) of the amount by which the rent, additional rent
and other consideration due from the Transferee to Tenant under such lease for
such month (less any Permitted Transfer Costs, as amortized on a monthly,
straight-line basis over the term of such agreement) exceeds the Rent payable by
Tenant under this Lease with respect to the Subject Space for such month
(calculated on a per rentable square foot basis). In the case of an assignment,
Tenant and the assignee shall be jointly and severally liable for payment of any
Transfer Premium. Tenant shall furnish upon Landlord’s request, a complete
statement, certified by an independent certified public accountant, or Tenant’s
chief financial officer, setting forth in detail the computation of any Transfer
Premium Tenant has derived and will derive from such Transfer.

(b)Audit. Upon Landlord’s request, Tenant shall provide Landlord with reasonable
documentation of Tenant’s calculation of the Transfer Premium. Landlord or its
authorized representatives shall have the right at all reasonable times with
advance written notice to Tenant to audit the books, records and papers of
Tenant relating to an assignment or sublease, and shall have the right to make
copies thereof, subject to the confidentiality obligations set forth herein and
during normal business hours, and provided that no period may be audited more
than once. If the Transfer Premium respecting any Transfer shall be found to be
understated, Tenant shall pay the deficiency within thirty (30) days after
demand, and if understated by more than five percent (5%), Tenant shall pay the
costs of Landlord’s audit.

17.6Assumption of Obligations; Further Restrictions on Subletting. Each assignee
shall, concurrently with any assignment, assume all obligations of Tenant under
this Lease. Each sublease shall be made subject to this Lease and all of the
terms, covenants and conditions contained herein. The surrender of this Lease by
Tenant, or a mutual cancellation thereof, or the termination of this Lease in
accordance with its terms, shall not work a merger and shall, at the option of
Landlord, terminate all or any existing subleases or operate as an assignment to
Landlord of any or all such subleases. No sublessee (other than Landlord) shall
have the right further to sublet. Any assignment by a sublessee of its sublease
shall be subject to Landlord’s prior consent in the same manner as an assignment
by Tenant. No sublease, once consented to by Landlord, shall be modified or
terminated (other than pursuant to the express terms thereof) without Landlord’s
prior consent. No assignment or sublease shall be binding on Landlord unless the
transferee delivers to Landlord a fully executed counterpart of the assignment
or sublease which contains (i) in the case of an assignment, the assumption by
the assignee as required under this Section, or (ii) in the case of a sublease,
recognition by the sublessee, of the provisions of this Section 17.6, and which
assignment or sublease shall otherwise be in form and substance satisfactory to
Landlord, but the failure or refusal of a transferee to deliver such instrument
shall not release or discharge such transferee from the provisions and
obligations of this Section 17.6, and shall constitute an Event of Default.

17.7Landlord’s Recapture Right. Notwithstanding anything to the contrary
contained in this Lease, Landlord shall have the following option with respect
to any assignment, sublease or other transfer (other than to a Related Company)
proposed by Tenant:

(a)Recapture Notice. By written notice to Tenant (the “Recapture Notice”) within
thirty (30) days after receiving Tenant’s written request for consent to any
Transfer to recapture the Subject Space, Landlord may elect to terminate this
Lease with respect to the Subject Space. A timely Recapture Notice terminates
this Lease with respect to the Subject Space, effective as of the effective date
of transfer specified in Tenant's written request to Landlord for consent to any
Transfer. After such termination, Landlord may (but shall not be obligated to)
enter into a lease with the party to the Transfer proposed by Tenant.

43

--------------------------------------------------------------------------------

 

(b)Recalculation of Base Rent. To determine the new Base Rent under this Lease
in the event Landlord recaptures the Subject Space without terminating this
Lease as to all of the Premises, the original Base Rent under the Lease shall be
multiplied by a fraction, the numerator of which is the RSF of the Premises
retained by Tenant after Landlord’s recapture and the denominator of which is
the total RSF of the Premises before Landlord’s recapture. Additional Rent and
the Deposit Amount, to the extent that it is calculated on the basis of the RSF
of the Premises, shall be reduced to reflect Tenant’s proportionate share based
on the RSF of the Premises retained by Tenant after Landlord’s recapture. This
Lease as so amended shall continue thereafter in full force and affect. Either
party may require a written confirmation of the amendments to this Lease
necessitated by Landlord’s recapture of the Subject Space. If Landlord
recaptures the Subject Space, Landlord shall, at Tenant’s sole expense,
construct any partitions required to segregate the Subject Space from the
remaining Premises retained by Tenant.

17.8No Release. No assignment or sublease shall release Tenant from its
obligations under this Lease, whether arising before or after the assignment or
sublease. The acceptance of Rent by Landlord from any other person shall not be
deemed a waiver by Landlord of any provision of this Article 17. On an Event of
Default by any assignee of Tenant in the performance of any of the terms,
covenants or conditions of this Lease, Landlord may proceed directly against
Tenant without the necessity of exhausting remedies against such assignee. No
consent by Landlord to any further assignments or sublettings of this Lease, or
to any modification, amendment or termination of this Lease, or to any
extension, waiver or modification of payment or any other obligations under this
Lease, or any other action by Landlord with respect to any assignee or
sublessee, or the insolvency, bankruptcy or Event of Default of any such
assignee or sublessee, shall affect the continuing liability of Tenant for its
obligations under this Lease, and Tenant waives any defense arising out of or
based thereon, including any suretyship defense of exoneration. Landlord shall
have no obligation to notify Tenant or obtain Tenant’s consent with respect to
any of the foregoing matters.

17.9No Encumbrance; No Change in Permitted Use. Notwithstanding anything to the
contrary contained in this Article 17, (i) Tenant shall have no right to
encumber, pledge, hypothecate or otherwise transfer this Lease, or any of
Tenant’s interest or rights hereunder, as security for any obligation or
liability of Tenant, and (ii) Tenant shall have no right to propose (and
Landlord shall have no obligation to consider or approve) any assignment or
subletting which entails any change in the Permitted Use. Without limiting the
generality of the foregoing, Tenant expressly agrees that Tenant shall not, and
Tenant has no right to, encumber, pledge, or hypothecate any Alterations,
including fixtures.

17.10Right to Assign or Sublease Without Landlord’s Consent.

(a)Sale of Stock on Public Exchange. Notwithstanding the provisions of Section
17.1 above, the provisions of this Article shall not apply to (i) the transfer
of stock in Tenant so long as Tenant is a publicly traded corporation, which
stock is listed on a national or regional stock exchange or over the counter
stock exchange, or (ii) the issuance of stock in Tenant in a public offering.

(b)Permitted Transfers. Notwithstanding the provisions of Section 17.1 above,
Tenant shall have the right, without Landlord’s consent, but with prior notice
to Landlord, to assign this Lease to, or sublease the Premises to, or permit
occupancy of the Premises by, a Related Company; provided that (i) the original
Tenant named herein or a Related Company shall be the assignor or sublessor;
(ii) at least thirty (30) days prior to the effective date of the assignment or
sublease, Tenant shall furnish Landlord with the name of the transferee and a
written certification from an officer of Tenant certifying that the assignment
or sublease qualifies as a transaction under this Section 17.10(b); (iii) the
assignment or sublease under this Section 17.10(b) is made for a good faith
operating business purpose and not as a subterfuge to evade the obligations and
restrictions relating to transfers set forth in this Article 17; (iv) the
proposed transferee’s use of the Premises shall be the Permitted Use; (v) in the
case of an assignment, Tenant shall deliver to Landlord, prior to the effective
date of the assignment, an agreement, in form reasonably acceptable to Landlord,
evidencing the assignment and assumption by the assignee of Tenant’s obligations
under this Lease; and (vi) in the case of a sublease, Tenant shall deliver to
Landlord, prior to the effective date of the sublease, an agreement, in form
reasonably acceptable to Landlord, evidencing the assumption by the subtenant of
Tenant’s obligations under this Lease with respect to the subleased premises.
The effectuation of any transaction under this Section 17.10(b) shall be subject
to Sections 17.4, 17.6, 17.8 and 17.9 above, but shall not be subject to
compliance with Sections 17.5 or Section 17.7 above.

44

--------------------------------------------------------------------------------

 

18.Rules and Regulations. Tenant shall observe and comply, and shall cause the
other Tenant Parties to observe and comply, with the Rules and Regulations, and,
after notice thereof, with all reasonable, non-discriminatory modifications and
additions thereto from time to time promulgated in writing by Landlord. Landlord
shall not be responsible to Tenant, or any of the other Tenant Parties, for
noncompliance with any Rules and Regulations by any other tenant, sublessee, or
other occupant of the Project and their respective employees, agents,
contractors, licensees, invitees, representatives, officers, directors,
shareholders, partners, and members. Landlord shall enforce the Rules and
Regulations against all occupants of the Project in a nondiscriminatory manner.

19.Entry of Premises by Landlord; Modification to Common Areas.

19.1Entry of Premises. Subject to the conditions below and Tenant’s reasonable
security requirements and procedures, including without limitation, the
requirement to execute Tenant’s commercially reasonable nondisclosure agreement
(provided that janitorial or maintenance contractors employed by Landlord in the
operation and maintenance of the Building may execute a single commercially
reasonable nondisclosure agreement covering all of their employees and agents
who will have access to the Premises), Landlord and its authorized agents,
employees, and contractors may, upon not less than one (1) Business Days’ prior
notice thereof to Tenant (except in the event of an emergency, regularly
scheduled maintenance or janitorial services, or in response to a specific
Tenant request for service), enter the Premises at reasonable times, to: (i)
inspect the same; (ii) exhibit the same to prospective purchasers, Encumbrancers
or tenants; (iii) supply any services to be provided by Landlord hereunder; (iv)
post notices of nonresponsibility or other notices permitted or required by law;
and (v) make repairs, improvements or alterations, or perform maintenance in or
to, the Premises or any other portion of the Project, including the Building
Systems. Landlord may also grant access to the Premises to government or utility
representatives and bring and use on or about the Premises such equipment as
Landlord deems reasonably necessary to accomplish the purposes of Landlord’s
entry under this Section 19.1. Landlord shall use commercially reasonable
efforts to minimize any interference with the operation of Tenant’s business at
the Premises to the extent reasonably practicable during any entry by Landlord
or Landlord’s agents, employees, and contractors upon the Premises. Landlord
shall have and retain keys with which to unlock all of the doors in or to the
Premises, and Landlord shall have the right to use any and all means which
Landlord may deem proper in an emergency in order to obtain entry to the
Premises, including secure areas. Notwithstanding the foregoing, if Landlord
requires entry to the Premises (other than in event of an emergency) with any
third parties other than those persons who provide routine or regularly
scheduled services or property management services to the Building, Landlord
shall notify Tenant as required by this Section and Tenant reserves the right
(to be exercised at the time of Landlord’s notice of such entry) to designate a
representative of Tenant to accompany Landlord and such third parties during
such entry upon the Premises.

19.2Modifications to Common Areas. Landlord shall have the right, in its sole
discretion, from time to time, to: (i) make changes to the Common Areas and/or
the Project, including without limitation, changes in the location, size, shape
and number of any Common Area amenity installation or improvement, such as the
driveways, entrances, Parking Facility, ingress, egress, direction of driveways,
entrances, hallways, corridors, lobby areas and walkways; (iii) close
temporarily any of the Common Areas and/or the Project for maintenance purposes
so long as reasonable access to the Premises remains available; (iv) add
additional buildings and improvements to the Common Areas and/or the Project
(including, without limitation, elevators, stairways and stairwells, etc.) or
remove existing buildings or improvements therefrom; (v) use the Common Areas
and/or the Project while engaged in making additional improvements, repairs or
alterations to the Project or any portion thereof; and (vi) do and perform any
other acts, alter or expand, or make any other changes in, to or with respect to
the Common Areas and/or the Project as Landlord may, in its sole discretion,
deem to be appropriate; provided, however, Tenant shall at all times have
reasonable access to the Premises. Without limiting the foregoing, Landlord
reserves the right from time to time to install, use, maintain, repair, relocate
and replace pipes, ducts, conduits, wires, and appurtenant meters and equipment
for service to the Premises or to other parts of the Project which are above the
ceiling surfaces, below the floor surfaces, within the walls and in the central
core areas of the Project that are located within the Premises or located
elsewhere in the Project. Landlord shall use commercially reasonable efforts to
minimize any interference with the operation of Tenant’s business at the
Premises to the extent reasonably practicable during the performance

45

--------------------------------------------------------------------------------

 

of such work. In addition, Landlord shall have the right to utilize portions of
the Common Areas from time to time for entertainment, displays, product shows,
leasing of kiosks or such other uses that in Landlord’s sole judgment tend to
attract the public. Upon ninety (90) days’ prior written notice to Tenant,
Landlord also shall have the right to modify Tenant’s signage on the building
directory as set forth in Section 31.1 to conform to any alterations to the
overall design for the Project made by Landlord.

19.3Waiver of Claims. Tenant acknowledges that Landlord, in connection with
Landlord’s activities under this Article 19, may, among other things, erect
scaffolding or other necessary structures in the Premises and/or the Project,
limit or    eliminate access to portions of the Project, including portions of
the Common Areas, or perform work in the Premises and/or the Project, which work
may create noise, dust, vibration, odors or leave debris in the Premises and/or
the Project. Landlord shall use commercially reasonable efforts to minimize any
interference with the operation of Tenant’s business at the Premises to the
extent reasonably practicable during any entry by Landlord or Landlord’s agents,
employees, and contractors upon the Premises. Without limiting the generality of
Section 15 above and Landlord’s obligation to use such commercially reasonable
efforts to minimize such interference, so long as Tenant has access to the
Premises at all times, Tenant hereby agrees that Landlord’s activities under
this Article 19 shall in no way constitute an actual or constructive eviction of
Tenant nor entitle Tenant to any abatement of Rent. Without limiting Section 15
above, Section 22.2 below or Landlord’s obligation to use commercially
reasonable efforts to minimize any interference with the operation of Tenant’s
business at the Premises to the extent reasonably practicable as set forth
above, so long as Tenant has access to the Premises at all times and Tenant’s
use of the Premises has not been unreasonably diminished, Landlord shall not be
liable to Tenant for any direct or indirect injury to or interference with
Tenant’s business arising from Landlord’s activities under this Article 19, nor
shall Tenant be entitled to any compensation or damages from Landlord for loss
of the use of the whole or any part of the Premises or loss of use of Tenant’s
personal property or improvements resulting from Landlord’s activities
hereunder, or for any inconvenience or annoyance occasioned by such activities,
unless such damages were caused by Landlord’s gross negligence or willful
misconduct.

20.Default and Remedies.

20.1Events of Default. The occurrence of any of the following events shall 11
constitute an "Event of Default” by Tenant:

(i)Tenant fails to pay any Rent when due, unless such failure is cured within
three (3) Business Days after notice of such default from Landlord to Tenant;
provided however, an Event of Default shall occur hereunder without any
obligation of Landlord to give any notice if Tenant fails to make any payment
within three (3) Business Days after Landlord has given Tenant written notice
under this Section 20.1(i) on more than one (1) occasion during the twelve
(12)-month interval preceding such failure by Tenant; or

(ii)Tenant fails to obtain Landlord’s prior written consent to any Transfer in
violation of Article 17; or

(iii)Tenant fails to deliver evidence of insurance, an estoppel certificate, or
financial statements to Landlord within the time periods required by Article 14
and Sections 23.1 and 33.20, respectively, unless such failure to delivery is
cured within five (5) Business Days of Landlord’s notice of such default to
Tenant; or

(iv)Tenant fails to remove any lien or encumbrance arising out of any work
performed, materials furnished or obligations incurred by Tenant within the time
period required by Article 11, unless such failure is cured within five (5)
Business Days of Landlord’s notice of such default to Tenant; or

46

--------------------------------------------------------------------------------

 

(v)Tenant fails to observe or perform any other agreement or covenant of this
Lease, and such failure continues for more than thirty (30) days after written
notice from Landlord; provided that if such failure cannot reasonably be cured
within a thirty (30)-day period, an Event of Default shall not be deemed to have
occurred if Tenant promptly commences such cure within said period of thirty
(30) days, thereafter diligently pursues and completes such cure within sixty
(60) days after Landlord’s written notice; or

(vi)Tenant (i) files, or consents by answer or otherwise to the filing against
it of, a petition for relief or reorganization or arrangement or any other
petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy, insolvency or other debtors’ relief law of any jurisdiction, (ii)
makes an assignment for the benefit of its creditors, or (iii) consents to the
appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to such person or entity or with respect to any substantial
part of their respective property; or

(vii)Without consent by Tenant, a court or government authority enters an order,
and such order is not vacated within thirty (30) days, (i) appointing a
custodian, receiver, trustee or other officer with similar powers with respect
to such person or entity or with respect to any substantial part of their
respective property, or (ii) constituting an order for relief or approving a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy, insolvency
or other debtors’ relief law of any jurisdiction, or (iii) ordering the
dissolution, winding-up or liquidation of such person or entity; or

(viii)This Lease or any estate of Tenant hereunder is levied upon under any
attachment or execution and such attachment or execution is not vacated within
thirty (30) days. If Tenant defaults beyond the applicable notice and cure
periods above under any particular provision of this Lease on two (2) separate
occasions during any 12-month period, Tenant’s subsequent violation of such
provision shall, at Landlord's option, be an incurable Event of Default. The
no*'^ periods provided in Section 20, Kit through Section 20.1(viii) above are
in lieu of, and not in additional to any notice periods provided by Applicable
Law, and Landlord shall not be required to give any additional notice in order
to be entitled to commence an unlawful detainer proceeding.

20.2Landlord’s Remedies Upon Occurrence of Event of Default. Upon the occurrence
of any Event of Default, Landlord shall have, in addition to any other remedies
available to Landlord at law or in equity (which shall be cumulative and
nonexclusive), the option to pursue any one or more of the following remedies
(which shall be cumulative and nonexclusive) without any notice or demand:

(a)Termination. Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy it may have for possession or arrearages
in Rent, enter upon and take possession of the Premises and expel or remove
Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim or damages therefor;
and Landlord may recover from Tenant the following:

(i)The worth at the time of award of the unpaid Rent which has been earned at
the time of such termination; plus

(ii)The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(iii)The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Lease Term after the time of award exceeds the amount of such
Rent loss that Tenant proves could be reasonably avoided; plus

47

--------------------------------------------------------------------------------

 

(iv)Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom; and

(v)At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by Applicable Law.

As used in Sections 20.2(a)(i) and (h) above, the “worth at the time of award”
shall be computed by allowing interest at the Interest Rate. As used in Section
(iii) above, the “worth at the time of award” shall be computed by discounting
such amount at the discount rate of the Federal Reserve Bank of San Francisco at
the time of award plus 1%. For the purpose of determining unpaid Rent under
Sections 20.2(a)(i), (ii) and (iii) above, the Rent reserved in this Lease shall
be deemed to be the total Rent payable by Tenant under this Lease. For purposes
of computing the amount of Rent hereunder that would have accrued after the time
of award, the amount of increases in Escalation Rent shall be projected based
upon the average rate of increase, if any, in Escalation Rent through the time
of award.

(b)Civil Code Section 1951.4. Landlord shall have the remedy described in
California Civil Code Section 1951.4 (lessor may continue lease in effect after
lessee’s breach and abandonment and recover Rent as it becomes due, if lessee
has the right to sublet or assign, subject only to reasonable limitations).
Accordingly, if Landlord does not elect to terminate this Lease on account of
any default by Tenant, Landlord may, from time to time, without terminating this
Lease, enforce all of its rights and remedies under this Lease, including the
right to recover all Rent as it becomes due.

(c)Other Remedies. Landlord shall at all times have the rights and remedies
(which shall be cumulative with each other and cumulative and in addition to
those rights and remedies available under Sections 20.2(a) and 20.2(b). above,
or any Applicable Law or other provision of this Lease), without prior demand or
notice except as required by Applicable Law, to seek any declaratory, injunctive
or other equitable relief, and specifically enforce this Lease, or restrain or
enjoin a violation or breach of any provision hereof.

20.3Sublease of Tenant. If Landlord elects to terminate this Lease on account of
any Event of Default as set forth in this Article 20, Landlord shall have the
right, to (a) terminate any sublease, license, concession or other occupancy
agreement entered into by Tenant and affecting the Premises, or, in Landlord’s
sole and absolute discretion, or (b) succeed to Tenant’s interest in such
subleases, licenses, concessions or other agreements. If Landlord elects to
succeed to Tenant’s interest in any such subleases, licenses, concessions or
other agreements, Tenant shall, as of the date of Landlord’s notice of such
election, have no further right to or interest in the Rent or other
consideration receivable thereunder.

20.4Effort to Relet. Unless Landlord provides Tenant with express written notice
to the contrary, no re-entry, repossession, repair, maintenance, change,
alteration, addition, reletting, appointment of a receiver or other action or
omission by Landlord shall (a) be construed as an election by Landlord to
terminate this Lease or Tenant’s right to possession, or to accept a surrender
of the Premises, or (b) operate to release Tenant from any of its obligations
hereunder.

20.5Landlord’s Right to Cure Defaults. Upon the occurrence of an Event of
Default, Landlord may, at its option, take any reasonable action to cure the
Event of Default, without waiving its rights and remedies against Tenant or
releasing Tenant from any of its obligations hereunder. Notwithstanding the
preceding sentence, in the event of an emergency or other circumstance in which
Tenant’s failure to take immediate action may result in injury to persons or
damage to property, Landlord may, at its option, take any reasonable action to
perform any obligation of Tenant, after first giving such prior notice to Tenant
and an opportunity for Tenant to cure as may be reasonable under the
circumstances. All reasonable out-of-pocket costs actually paid by Landlord in
performing Tenant’s obligations as set forth in this Section 20.5 plus a
supervision fee equal to five percent (5%) of the first $100,000 in costs of
performing the obligation and one percent (1%) of costs in excess of $100,000,
shall be paid by

48

--------------------------------------------------------------------------------

 

Tenant to Landlord within thirty (30) days after demand. If Landlord enters the
Premises, or any portion thereof, in order to effect cure hereunder, Tenant
waives all Claims which may be caused by Landlord’s so entering the Premises,
and Tenant shall indemnify, defend, protect and hold Landlord, and the other
Indemnitees harmless from and against third party Claims resulting from any
actions of Landlord to perform obligations on behalf of Tenant hereunder, except
in each case to the extent due to any gross negligence or willful misconduct on
the part of Landlord or any other Indemnitee(s). No entry by Landlord to the
Premises or obligations performed by Landlord in the Premises under this Section
20.5 shall constitute a forcible or unlawful entry into, or a detainer of, the
Premises, or an eviction, actual or constructive, of Tenant from the Premises,
or any portion thereof.

20.6Waiver of Forfeiture. Tenant hereby waives, for Tenant and for all those
claiming by, through or under Tenant, the provisions of Section 3275 of the
California Civil Code and Sections 1174(c) and 1179 of the California Code of
Civil Procedure and any rights, now or hereafter existing, to redeem or
reinstate, by order or judgment of any court or by any legal process or writ,
this Lease or Tenant’s right of occupancy of the Premises after any termination
of this Lease.

20.7Landlord’s Default. Notwithstanding anything to the contrary set forth in
this Lease, Landlord shall not be in default in the performance of any
obligation required to be performed by Landlord pursuant to this Lease unless
Landlord fails to perform such obligation within thirty (30) days after the
receipt by Landlord of written notice from Tenant specifying in detail
Landlord's alleged failure to perform; provided, however, if the nature of
Landlord's obligation is such that more than thirty (30) days are required for
its performance, then Landlord shall not be in default under this Lease if the
commences such performance within such thirty (30)-day period and thereafter
diligently pursues the same to completion. Except any termination rights
expressly set forth in this Lease, in no event shall Tenant have the right to
terminate or rescind this Lease as a result of Landlord’s failure to perform any
covenant or agreement contained in this Lease. Tenant hereby waives such
remedies of termination and rescission and hereby agrees that Tenant’s remedies
for Landlord’s failure to perform hereunder and for breach of any promise or
inducement shall be limited to the remedies set forth in this Section 20.7 and
suit for damages and/or injunction.

21.Subordination, Attornment and Nondisturbance.

21.1Subordination and Attornment. Landlord represents that the Project is
currently not encumbered by any Encumbrances as of the Lease Date. This Lease
and all of Tenant’s rights hereunder shall be automatically subordinate to any
and all Encumbrances, to all renewals, modifications, consolidations,
replacements and extensions thereof, and to any and all advances made or
hereafter made on the security thereof or Landlord’s interest therein, unless an
Encumbrancer requires in writing that this Lease be superior to its Encumbrance;
provided, that, so long as Tenant is not in default under the Lease beyond any
applicable cure period, its right to possession and the other terms of the Lease
shall remain in full force and effect notwithstanding any foreclosure,
deed-in-lieu of foreclosure or other exercise of remedies by the holder of any
Encumbrance and the subordination of this Lease to any future Encumbrance shall
be subject to Tenant’s receipt of a commercially reasonable nondisturbance
agreement from the Encumbrancer. If any proceeding is brought for the
foreclosure of any such Encumbrance (or if by deed in lieu of foreclosure the
Property is obtained by Encumbrancer or any purchaser, or if any ground lease is
terminated), then (i) Tenant shall attorn, without any deductions or set-offs
whatsoever, to the Encumbrancer or purchaser or any successors thereto upon any
foreclosure sale or deed in lieu thereof (or to the ground lessor) and (ii)
Tenant shall recognize such purchaser or Encumbrancer as the “Landlord” under
this Lease, provided that such Encumbrancer agrees not to disturb Tenant’s
possession of the Premises so long as Tenant is not in default under this Lease
beyond any applicable cure period. Landlord’s interest herein may be assigned as
security at any time to any Encumbrancer. The provisions of this Section 21.1
shall be self-operative without execution of any further instruments; provided,
however, within ten (10) Business Days after request by Landlord or any
Encumbrancer, Tenant shall execute such further commercially reasonable
instruments or assurances which are consistent with the provisions of this
Article 21 to evidence or confirm the subordination or superiority of this Lease
to any such Encumbrance; provided, that, such instrument or assurance shall
provide that so long as Tenant is not in default under the Lease beyond any
applicable cure period, its right to possession and the other terms of the Lease
shall remain in

49

--------------------------------------------------------------------------------

 

full force and effect notwithstanding any foreclosure, deed-in-lieu of
foreclosure or other exercise of remedies by the holder of any Encumbrance.
Tenant waives the provisions of any Requirement which may give or purport to
give Tenant any right or election to terminate or otherwise adversely affect
this Lease and the obligations of the Tenant hereunder in the event of any
foreclosure proceeding, deed in lieu thereof or sale. Tenant agrees with
Encumbrancer that if Encumbrancer or any foreclosure sale purchaser shall
succeed to the interest of Landlord under this Lease, Encumbrancer shall not be
(i) liable for any action or omission of any prior Landlord under this Lease
(except for any acts or omissions of which Encumbrancer had received notice in
writing, and are continuing), (ii) subject to any offsets or defenses which
Tenant might have against any prior Landlord (except for any offsets or defenses
of which Encumbrancer had received notice in writing, and are continuing), (iii)
bound by any Rent which Tenant might have paid for more than the current month
to any prior Landlord, or (iv) liable for any Deposit or Letter of Credit (each
as defined below) not actually received by such Encumbrancer. Tenant agrees that
the foregoing list may be expanded in connection with the execution of a
subordination, non-disturbance and attornment agreement by and among Landlord,
Tenant and Encumbrancer, to include additional commercially reasonable
limitations on the Encumbrancer's liability.

21.2Notice to Encumbrancer. Notwithstanding anything to the contrary contained
in this Lease, including, without limitation, Article 28, upon receipt by Tenant
of notice from any Encumbrancer or from Landlord, which notice sets forth the
address of such Encumbrancer, no notice from Tenant to Landlord shall be
effective unless and until a copy of the same is given to such Encumbrancer at
the appropriate address therefor (as specified in the above-described notice or
at such other places as may be designated from time to time in a notice to
Tenant in accordance with Article 28), and the curing of any of Landlord’s
defaults by such Encumbrancer within a reasonable period of time after such
notice from Tenant (including a reasonable period of time to obtain possession
of the Building if such Encumbrancer elects to do so) shall be treated as
performance by Landlord.

21.3Rent Payment Direction. From and after Tenant’s receipt of written notice
from an Encumbrancer or from a receiver appointed pursuant to the terms of an
Encumbrance (a “Rent Payment Direction”), Tenant shall pay all Rent under this
Lease to such Encumbrancer or as such Encumbrancer shall direct in writing.
Tenant shall comply with any Rent Payment Direction notwithstanding any contrary
instruction, direction or assertion from Landlord. An Encumbrancer’s delivery to
Tenant of a Rent Payment Direction, or Tenant’s compliance therewith, shall not
be deemed to: (i) cause such Encumbrancer to succeed to or to assume any
obligations or responsibilities of Landlord under this Lease, all of which shall
continue to be performed and discharged solely by Landlord unless and until such
Encumbrancer or a foreclosure sale purchaser succeeds to Landlord’s interest
hereunder, or (ii) relieve Landlord of any obligations under this Lease. Tenant
shall be entitled to rely on any Rent Payment Direction, and Landlord
irrevocably directs Tenant to comply with any Rent Payment Direction,
notwithstanding any contrary direction, instruction, or assertion by Landlord.

22.Sale or Transfer by Landlord; Lease Non-Recourse.

22.1Release of Landlord on Transfer. Landlord may at any time transfer, in whole
or in part, its right, title and interest under this Lease and/or in the
Project, or any portion thereof. If the original Landlord hereunder, or any
successor to such original Landlord, transfers (by sale, assignment or
otherwise) its right, title or interest in the Building and such successor
accepts, all liabilities and obligations of the original Landlord or such
successor under this Lease, from and after the date of such transfer, shall
terminate as of the date of such transfer, the original Landlord or such
successor shall automatically be released therefrom as of the date of such
transfer, and thereupon all such liabilities and obligations from and after the
date of such transfer shall only be binding upon the new owner. Tenant shall
attorn to each such new owner. If in connection with any transfer effected by
the then Landlord hereunder, such Landlord transfers any Security Deposit,
Letter of Credit or other security provided by Tenant to Landlord for the
performance of any obligation of Tenant under this Lease, then such Landlord
shall be released from any further responsibility or liability for such Deposit,
Letter of Credit or other security.

50

--------------------------------------------------------------------------------

 

22.2Lease Nonrecourse to Landlord; Limitation of Liability. Landlord’s liability
to Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord’s operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to an amount that is equal to the lesser of (i)
the interest of Landlord in the Project including without limitation rents and
condemnation and insurance proceeds from the Project, and Landlord’s equity
interest in the Project, or (ii) the equity interest Landlord would have in the
Project if the Project were encumbered by third-party debt in an amount equal to
eighty percent (80%) of the fair market value of the Project. None of the
employees, officers, directors, shareholders, partners, members, and trustees
comprising either Landlord or Tenant shall have any personal liability for any
default by Landlord or Tenant under this Lease, and Tenant and Landlord hereby
expressly waive and release such personal liability. Notwithstanding any
contrary provision herein, neither Landlord, Tenant nor any of their respective
employees, officers, directors, shareholders, partners members, and trustees
shall be liable under any circumstances for any indirect or consequential
damages or any injury or damage to, or interference with business, including but
not limited to, loss of profits, loss of rents or other revenues, loss of
business opportunity, loss of goodwill or loss of use, in each case, however
occurring; provided, however, the foregoing waiver shall not apply to Tenant’s
indemnity obligations under Section 25 of this Lease. For avoidance of doubt,
the foregoing waiver shall apply to all of the parties’ indemnity obligations
under this Lease other than as set forth in Section 25 below. The limitations of
liability contained in this Section 22.2 shall inure to the benefit of Landlord
and Tenant and their respective present and future employees, officers,
directors, shareholders, partners, members, and trustees and their respective
heirs, successors and assigns.

23.Estoppel Certificate.

23.1Procedure and Content. Within ten (10) days after Landlord’s request
therefor, Tenant shall execute, acknowledge, and deliver to Landlord an estoppel
certificate certifying: (i) that this Lease is unmodified and in full force and
effect (or, if there have been modifications, that this Lease is in full force
and effect, as modified, and identifying each modification); (ii) the
Commencement Date and Rent Commencement Date if such date is not specified as a
date certain in the Basic Lease Information, and the Expiration Date; (iii) that
Tenant has accepted the Premises (or the reasons Tenant has not accepted the
Premises); (iv) the amount of the Base Rent and current Escalation Rent, if any,
and the date to which such Rent has been paid; (v) that there exists no Event of
Default, except as to any Events of Default specified in the certificate; (vi)
that no default of Landlord under this Lease is claimed by Tenant, except as to
any defaults specified in the certificate; and (vii) such other matters as may
be requested by Landlord. If requested by Landlord, Tenant shall attach to any
such certificate a copy of this Lease, and any amendments thereto, and include
in such certificate a statement by Tenant that such attachment is a true,
correct and complete copy of this Lease, including all modifications thereto. In
addition, at Landlord’s request, any guarantor of Tenant’s obligations hereunder
shall execute, acknowledge, and deliver to Landlord certificates as specified by
Landlord reaffirming such guarantor’s guaranty of Tenant’s obligations.

23.2Effect of Certificate. Any such certificate may be relied upon by any
prospective purchaser of any part or interest in the Project or Encumbrancer
and, at Landlord’s request, Tenant shall deliver such certificate to any such
person or entity.

24.No Light, Air, or View Easement. Nothing contained in this Lease shall be
deemed, either expressly or by implication, to create any easement for light and
air or access to any view. Any diminution or shutting off of light, air or view
to or from the Premises by any structure which now exists or which may hereafter
be erected, whether by Landlord or any other person or entity, shall in no way
affect this Lease or Tenant’s obligations hereunder, entitle Tenant to any
reduction of Rent, or impose any liability on Landlord. Further, under no
circumstances at any time during the Term shall any temporary darkening of any
windows of the Premises or any temporary obstruction of the light or view
therefrom by reason of any repairs, improvements, maintenance or cleaning in or
about the Project in any way impose any liability upon Landlord or in any way
reduce or diminish Tenant’s obligations under this Lease.

51

--------------------------------------------------------------------------------

 

25.Holding Over. No holding over by Tenant past the Expiration Date shall
operate to extend the Term. Notwithstanding the foregoing, if Tenant gives
Landlord not less than twelve (12) months prior written notice, Tenant will have
the one time right to hold over possession of the entire Premises for one
calendar month on all of the terms and conditions of this Lease, except that
Base Rent for said one month period of holdover shall be increased to one
hundred fifty percent (150%) of the Base Rent in effect during the last month of
the Term and the terms of the following three sentences shall not apply. Subject
to the foregoing, if Tenant remains in possession of the Premises after
expiration or termination of this Lease: (i) Tenant shall become a tenant at
sufferance upon all the applicable terms and conditions of this Lease, except
that Base Rent shall be increased to the greater of (a) one hundred fifty
percent (150%) of the Base Rent in effect for the last month of the Term, and
(b) one hundred fifty percent (150%) of the fair market rental value of the
Premises (as evidenced by the rental rates then being offered by Landlord for
comparable space in the Building) during such period. In addition to the
foregoing, Tenant shall indemnify, defend, protect and hold harmless Landlord,
the other Indemnitees, and any tenant to whom Landlord has leased all or part of
the Premises from Claims (including loss of rent loss to Landlord or additional
rent payable by such tenant and reasonable attorneys’ fees) suffered or incurred
by Landlord, such other Indemnitees, or such tenant resulting from Tenant’s
failure timely to vacate the Premises; and (iii) such holding over by Tenant
shall constitute an Event of Default. Landlord’s acceptance of Rent if and after
Tenant holds over shall not convert Tenant’s tenancy at sufferance to any other
form of tenancy or result in a renewal or extension of the Term of this Lease,
unless otherwise specified by written notice from Landlord to Tenant. Within ten
(10) business days after Tenant’s request, Landlord shall provide Tenant a
written notice setting forth any leases or other occupancy agreements for the
Premises or any portion thereof entered into by Landlord as of the date of such
request and which will commence after the expiration of the term of this Lease
and for which Landlord may suffer Claims if Tenant fails to timely vacate the
Premises.

26.Security Deposit.

26.1Delivery of Security Deposit.

(a)Letter of Credit. Within five (5) business days of Tenant’s execution and
delivery of this Lease, Tenant shall deliver to Landlord, as protection for the
full and faithful performance by Tenant of all of its obligations under this
Lease and, subject to the terms hereof, the Existing Lease, and for all losses
and damages Landlord may suffer as a result of any breach or default by Tenant
under this Lease, and the Existing Lease, an irrevocable and unconditional
negotiable standby letter of credit (the “Letter of Credit”) in the form
attached hereto as Exhibit D and containing the terms required herein, payable
upon presentation to an operating retail branch located in San Francisco,
California, running in favor of Landlord and issued by a solvent, nationally
recognized bank with a long term rating from Standard and Poor’s Professional
Rating Service of A or a comparable rating from Moody’s Professional Rating
Service or higher, under the supervision of the Superintendent of Banks of the
State of California, or a national banking association, in the Deposit Amount
set forth in the Basic Lease Information. The Letter of Credit shall be referred
to herein as the “Security Deposit”. The Letter of Credit shall (i) be
“callable” at sight, irrevocable and unconditional, (ii) be maintained in
effect, whether through renewal (pursuant to a so-called “evergreen provision”)
or extension, for the period from the Commencement Date and continuing until the
date that is ninety (90) days after the expiration of the Term or the date of
termination of the Lease (the “LC Expiration Date”), and Tenant shall deliver to
Landlord a new Letter of Credit, certificate of renewal or extension amendment
at least sixty (60) days prior to the expiration of the Letter of Credit then
held by Landlord, without any action whatsoever on the part of Landlord, (iii)
be fully transferable by Landlord, its successors and assigns, (iv) permit
partial draws and multiple presentations and drawings, and (v) be otherwise
subject to the International Standby Practices ISP 98, International Chamber of
Commerce Publication #590. In addition to the foregoing, the form and terms of
the Letter of Credit (and the bank issuing the same (the “Bank”)) shall be
acceptable to Landlord, in Landlord’s reasonable discretion. If Landlord
notifies Tenant in writing that the Bank which issued the Letter of Credit has
become financially unacceptable because the above requirements are not met or
the Bank has filed bankruptcy or reorganization proceedings or is placed into a
receivership or conservatorship, or the financial condition of the Bank has
changed in any other materially adverse way then Tenant shall have thirty (30)
days to provide Landlord with a substitute Letter of Credit complying with all
of the requirements of this Article 26. If Tenant does not so provide

52

--------------------------------------------------------------------------------

 

Landlord with a substitute Letter of Credit within such thirty (30) day period,
then Landlord, or its then managing agent, shall h 3 the right to draw upon the
then current Letter of Credit. In addition to Landlord's rights to draw upon the
Letter as otherwise described in this Article 26, Landlord, or its then managing
agent, shall have the right to draw down an amount up to the face amount of the
Letter of Credit if any of the following shall have occurred or be applicable:
(A) such amount is an obligation of Tenant under the Lease that is past-due
beyond applicable notice and cure periods under the terms and conditions of this
Lease; (B) Tenant has filed a voluntary petition under the Bankruptcy Code, (C)
an involuntary petition has been filed against Tenant under the Bankruptcy Code
that is not dismissed within thirty (30) days, (D) the Bank has notified
Landlord that the Letter of Credit will not be renewed or extended through the
LC Expiration Date, or (E) Tenant has failed to deliver a new Letter of Credit
or amendment to the existing Letter of Credit increasing the stated amount as
required under the terms of this Lease. The Letter of Credit will be honored by
the Bank regardless of whether Tenant disputes Landlord’s right to draw upon the
Letter of Credit. Tenant shall be responsible for paying the Bank’s fees in
connection with the issuance of any Letter of Credit, certificate of renewal or
extension amendment.

(b)Upon written notice from the Bank that it is unconditionally prepared to
issue and deliver the Letter of Credit, Landlord will deliver to the Bank for
cancellation the letter of credit held by Landlord under the Existing Lease,
with the intent that, subject to the terms of this Paragraph, the Letter of
Credit shall secure the obligations of Tenant under this Lease and the Existing
Lease as provided in Section 26.1(a) above, and shall remain in effect, as a
Security Deposit with respect to the Existing Lease until the date that is
ninety (90) days after the expiration of the Existing Lease or the date of
termination of the Existing Lease. In addition, following the expiration of said
ninety (90) day period, upon the request of Tenant, Landlord will execute an
amendment to the Letter of Credit, in form and substance reasonably acceptable
to Landlord deleting any reference therein to the Existing Lease.

(c)At any time, Tenant may replace the Letter of Credit with a cash Security
Deposit (at which time Landlord shall concurrently return the Letter of Credit)
or replace a cash Security Deposit with a Letter of Credit meeting the
requirements of this Article 26 (at which time Landlord shall concurrently
return the cash Security Deposit).

26.2Transfer of Security Deposit. The Letter of Credit shall provide that
Landlord, its successors and assigns, may, at any time and without notice to
Tenant and without first obtaining Tenant’s consent thereto, transfer (one or
more times) all or any portion of its interest in and to the Letter of Credit to
another party, person or entity. In the event of a transfer of Landlord’s
interest in the Building, Landlord shall transfer the Security Deposit to the
transferee and thereupon Landlord shall, without any further agreement between
the parties, be released by Tenant from all liability therefor arising after
such transfer, and it is agreed that the provisions hereof shall apply to every
transfer or assignment of the Security Deposit to a new landlord. In connection
with any such transfer of the Letter of Credit by Landlord, Tenant shall, at
Tenant’s sole cost and expense, execute and submit to the Bank such
applications, documents and instruments as may be reasonably necessary to
effectuate such transfer, and Tenant shall be responsible for paying the Bank’s
transfer and processing fees in connection therewith.

26.3In General. If, for any reason, the amount of the Security Deposit becomes
less than the Deposit Amount then required to be provided hereunder, Tenant
shall, within ten (10) days thereafter provide Landlord with an additional cash
Security Deposit or additional letter(s) of credit in an amount equal to the
deficiency (or a replacement letter of credit in the total Deposit Amount), and
any such additional (or replacement) letter of credit shall comply with all of
the provisions of this Article 26, and if Tenant fails to comply with the
foregoing, then, notwithstanding anything to the contrary contained in Section
20.1 above, the same shall constitute a default by Tenant under this Lease
(unless Tenant cures such default within five (5) days after written notice from
Landlord to Tenant). Tenant further covenants and warrants that it will neither
assign nor encumber the Security Deposit or any part thereof and that neither
Landlord nor its successors or assigns will be bound by any such assignment,
encumbrance, attempted assignment or attempted encumbrance. Without limiting the
generality of the foregoing, if the Letter of Credit expires earlier than the LC
Expiration Date, Landlord will accept a renewal thereof (such renewal letter of
credit to be in effect and delivered to Landlord, as applicable, not later than
sixty (60) days prior to the

53

--------------------------------------------------------------------------------

 

expiration of the Letter of Credit), which shall be irrevocable and
automatically renewable as above provided through the LC Expiration Date upon
the same terms as the expiring Letter of Credit or such other terms as may be
acceptable to Landlord in its reasonable discretion. However, if the Letter of
Credit is not timely renewed, or if Tenant fails to maintain the Letter of
Credit in the amount and in accordance with the terms set forth in this Article
26, Landlord shall have the right to present the Letter of Credit to the Bank in
accordance with the terms of this Article 26, and the proceeds of the Letter of
Credit may be applied by Landlord against any Rent payable by Tenant under this
Lease that is not paid when due (subject to applicable notice and cure periods)
and/or to pay for all losses and damages that Landlord has actually suffered as
a result of any breach or default by Tenant under this Lease (subject to
applicable notice and cure periods), including, but not limited to, all damages
or rent due upon termination of this Lease pursuant to Section 1951.2 of the
California Civil Code. Any unused proceeds shall constitute a Deposit as
provided in Section 26.5 and need not be segregated from Landlord’s other
assets, provided that Landlord agrees to pay to Tenant within thirty (30) days
after the LC Expiration Date the amount of any proceeds of the Letter of Credit
received by Landlord and not applied against any Rent payable by Tenant under
this Lease that was not paid when due or used to pay for any losses and/or
damages actually suffered by Landlord as a result of any breach or default by
Tenant under this Lease (including, but not limited to, all damages or rent due
upon termination of this Lease pursuant to Section 1951.2 of the California
Civil Code); provided, however, that if prior to the LC Expiration Date a
voluntary petition is filed by Tenant, or an involuntary petition is filed
against Tenant by any of Tenant’s creditors under the Bankruptcy Code, then
Landlord shall not be obligated to make such payment in the amount of the unused
Letter of Credit proceeds until either all preference issues relating to
payments under this Lease have been resolved in such bankruptcy or
reorganization case or such bankruptcy or reorganization case has been
dismissed.

26.4Application of Letter of Credit. Tenant hereby acknowledges and agrees that
Landlord is entering into this Lease in material reliance upon the ability of
Landlord to draw upon the Letter of Credit upon the occurrence of any uncured
breach or default on the part of Tenant under this Lease. If Tenant shall breach
any provision of this Lease or otherwise be in default hereunder, in each case
beyond applicable notice and cure periods, Landlord may, but without obligation
to do so, and without notice to Tenant, draw upon the Letter of Credit, in part
or in whole, to cure any breach or default of Tenant and/or to compensate
Landlord for any and all damages of any kind or nature sustained resulting from
Tenant’s breach or default, including, but not limited to, all damages or rent
due upon termination of this Lease pursuant to Section 1951.2 of the California
Civil Code. The use, application or retention of the Letter of Credit, or any
portion thereof, by Landlord shall not prevent Landlord from exercising any
other right or remedy provided by this Lease or by any Applicable Laws, it being
intended that Landlord shall not first be required to proceed against the Letter
of Credit, and the use, application or retention of the Letter of Credit shall
not operate as a limitation on any recovery to which Landlord may otherwise be
entitled. No condition or term of this Lease shall be deemed to render the
Letter of Credit conditional to justify the issuer of the Letter of Credit in
failing to honor a drawing upon such Letter of Credit in a timely manner. Tenant
agrees and acknowledges that (i) the Letter of Credit constitutes a separate and
independent contract between Landlord and the Bank, (ii) Tenant is not a third
party beneficiary of such contract, (iii) Tenant has no property interest
whatsoever in the Letter of Credit or the proceeds thereof, and (iv) in the
event Tenant becomes a debtor under any chapter of the Bankruptcy Code, neither
Tenant, any trustee, nor Tenant’s bankruptcy estate shall have any right to
restrict or limit Landlord's claim and/or rights to the Letter of Credit and/or
the proceeds thereof by application f Section 502(b)(6) of the U.S. Bankruptcy
Code or otherwise.

26.5Security Deposit. Any proceeds drawn under the Letter of Credit and not
applied as set forth above shall be held by Landlord as a security deposit (the
"Deposit”). No trust relationship is created herein between Landlord and Tenant
with respect to the Deposit, and Landlord shall not be required to keep the
Deposit separate from its general accounts. The Deposit shall be held by
Landlord as security for the faithful performance by Tenant of all of the
provisions of this Lease to be performed or observed by Tenant. If Tenant fails
to pay any Rent, or otherwise defaults with respect to any provision of this
Lease as set forth in Section 20.1, Landlord may (but shall not be obligated
to), and without prejudice to any other remedy available to Landlord, use, apply
or retain all or any portion of the Deposit for the payment of any Rent in
default or for the payment of any other sum to which Landlord may become
obligated by reason of Tenant’s default, or to compensate Landlord for any loss
or damage which

54

--------------------------------------------------------------------------------

 

Landlord actually suffers thereby, including, without limitation, prospective
damages and damages recoverable pursuant to California Civil Code Section
1951.2. Tenant waives the provisions of California Civil Code Section 1950.7, or
any similar or successor laws now or hereinafter in effect, that restrict
Landlord’s use or application of the Deposit, or that provide specific time
periods for return of the Deposit. Without limiting the generality of the
foregoing, Tenant expressly agrees that if Landlord terminates this Lease due to
an Event of Default or if Tenant terminates this Lease in a bankruptcy
proceeding, Landlord shall be entitled to hold the Deposit until the amount of
damages recoverable pursuant to California Civil Code Section 1951.2 is finally
determined. If Landlord uses or applies all or any portion of the Deposit as
provided above, Tenant shall within ten (10) days after demand therefor, deposit
cash with Landlord in an amount sufficient to restore the Deposit to the full
amount thereof, and Tenant’s failure to do so shall, at Landlord’s option, be an
Event of Default under this Lease if Tenant does not cure such failure within
five (5) days after written notice from Landlord to Tenant. At any time that
Landlord is holding proceeds of the Letter of Credit pursuant to this Section
26.5, Tenant may deposit a Letter of Credit that complies with all requirements
of this Article 26, in which event Landlord shall return the Deposit to Tenant
within ten (10) days after receipt of the Letter of Credit. If Tenant performs
all of Tenant’s obligations hereunder, the Deposit, or so much thereof as has
not previously been applied by Landlord, shall be returned, without payment of
interest or other increment for its use, to Tenant (or, at Landlord’s option, to
the last assignee, if any, of Tenant’s interest hereunder) within ninety (90)
days following the later of the expiration of the Term or Tenant’s vacation and
surrender of the Premises in accordance with the requirements of this Lease.
Landlord’s return of the Deposit or any part thereof shall not be construed as
an admission that Tenant has performed all of its obligations under this Lease.
Upon termination of Landlord’s interest in this Lease, if Landlord transfers the
Deposit (or the amount of the Deposit remaining after any permitted deductions)
to Landlord’s successor in interest, and thereafter notifies Tenant of such
transfer and the name and address of the transferee, then Landlord shall be
relieved of any further liability with respect to the Deposit that was actually
transferred to the successor in interest.

26.6Intentionally Omitted.

26.7Intentionally Omitted.

27.Waiver. Failure by Landlord to declare an Event of Default upon occurrence
thereof, or delay in taking any action in connection therewith, shall not waive
such Event of Default, but Landlord shall have the right to declare such Event
of Default at any time after its occurrence. To be effective, a waiver of any
provision of this Lease, or any default, shall be in writing and signed by the
waiving party. Any waiver hereunder shall not be deemed a waiver of subsequent
performance of any such provision or subsequent defaults. The subsequent
acceptance of Rent hereunder, or endorsement of any check by Landlord, shall not
be deemed to constitute an accord and satisfaction or a waiver of any preceding
Event of Default, except as to the particular Rent so accepted, regardless of
Landlord's knowledge of the preceding Event of Default at the time of acceptance
of the Rent. No course of conduct between Landlord and Tenant, and no acceptance
of the keys to or possession of the Premises by Landlord before the Expiration
Date, shall constitute a waiver of any provision of this Lease or of any Event
of Default or operate as a surrender of this Lease.

28. Notices; Tenant’s Agent for Service. All notices, approvals, consents,
demands and other communications from one party to the other given pursuant to
this Lease shall be in writing and shall be made by personal delivery, by use of
a reputable courier service or by deposit in the United States mail, certified,
registered or express, postage prepaid and return receipt requested. Notices
shall be addressed if to Landlord, to Landlord’s Address for Notices set forth
in the Basic Lease Information, and if to Tenant, to Tenant’s Address set forth
in the Basic Lease Information. Notices shall be effective on the date of
receipt if mailed or on the date of hand delivery if hand delivered. If any such
notice, approval, consent, demand and other communication is not received or
cannot be delivered due to a change in the address of the receiving party of
which notice was not previously given to the sending party or due to a refusal
to accept by the receiving party, such request, approval, consent, notice or
other communication shall be effective on the date delivery is attempted.
Landlord and Tenant may each change their respective addresses from time to time
by giving written notice to the other of such change in accordance with the

55

--------------------------------------------------------------------------------

 

terms of this Article 28, at least ten (10) days before such change is to be
effected; provided, however, that any such address shall be a street address
(and not a post office box). Any notices given in accordance with this Article
28 shall be deemed to have been given (i) on the date of personal delivery or
(ii) on the earlier of the date of delivery or attempted delivery (as shown by
the courier service delivery record or return receipt) if sent by courier
service or mailed.

29.Authority. Tenant represents and warrants that (i) Tenant is a duly formed,
authorized and existing corporation, limited liability company, partnership,
trust, or other form of entity (as the case may be), (ii) Tenant is qualified to
do business in California, (iii) Tenant has the full right and authority to
enter into this Lease and to perform all of Tenant’s obligations hereunder, and
(iv) each person signing on behalf of Tenant is authorized to do so. Tenant
shall deliver to Landlord, within ten (10) days after Landlord’s request, such
certificates, resolutions, or other written assurances authorizing Tenant’s
execution and delivery of this Lease, as requested by Landlord from time to time
or at any time, in order for Landlord to assess Tenant’s then authority under
this Lease.

30.Parking; Transportation.

30.1Lease of Parking Spaces.

(a)Initial Required Parking Spaces. For so long as Tenant leases the Premises,
Tenant shall lease the number of parking spaces in the Parking Facility as
specified in the Basic Lease Information. The parking charges for such spaces
shall be Two Hundred Fifty Dollars ($250.00) per parking space per month during
the Term (the “Parking Charge”). The Parking Charge shall increase three percent
(3%) annually commencing on the first anniversary of the Rent Commencement Date.
Parking Charges shall constitute Rent hereunder and shall be payable in advance,
at the same time and in the same manner as Base Rent commencing on the
Commencement Date.

(b)Elective Parking Spaces. Any additional month to month parking spaces that
Tenant may from time to time request shall be at the Parking Facility’s
then-prevailing rate and subject to availability in accordance with Landlord’s
customary practices in managing the Parking Facility. parking, Tenant shall not
have any right to any such terminated or relinquished parking for the remainder
of the Term, and Landlord shall have no obligation to procure substitute parking
for Tenant.

30.2Use of the Parking Spaces. The use of the parking space shall be for the
parking of motor vehicles used by Tenant, its officers, directors, invitees and
employees only, and shall be subject to applicable Requirements. Parking spaces
may not be assigned or transferred separate and apart from this Lease. Upon the
expiration or earlier termination of this Lease, Tenant's rights with respect to
all leased parking spaces shall immediately terminate. Further, if Tenant fails
to pay Parking Charges when the same shall be due, then, upon written notice
from Landlord, in addition to all other remedies available to Landlord, Tenant's
rights with respect to all leased parking spaces shall immediately terminate. If
Tenant's rights to parking spaces terminate, or if Tenant relinquishes its
rights to any parking, Tenant shall not have any right to any such terminated or
relinquished parking for the remainder of the Term, and Landlord shall have no
obligation to procure substitute parking for Tenant.

30.3Management of Parking Facility. The Parking Facility shall be subject to the
reasonable control and management of Landlord, who may, from time to time,
establish, modify and enforce reasonable rules and regulations with respect
thereto. If parking spaces are not assigned pursuant to the terms of this Lease,
Landlord reserves the right at any time to assign parking spaces, and Tenant
shall thereafter be responsible to insure that its officers and employees park
in the designated areas. Tenant shall, if requested by Landlord, furnish to
Landlord a complete list of the license plate numbers of all vehicles operated
by Tenant, any transferee, or their respective officers and employees. Landlord
reserves the right to change, reconfigure, or rearrange the Parking Facility, to
reconstruct or repair any portion thereof, and to restrict or eliminate the use
of any Parking Facility and do such other reasonable acts in and to such areas
as Landlord deems necessary or desirable, without such actions being deemed an
eviction of Tenant or a disturbance of Tenant’s use of the Premises, and without
Landlord being deemed in default

56

--------------------------------------------------------------------------------

 

hereunder, provided that Landlord shall use commercially reasonable efforts
(without any obligation to engage overtime labor or commence any litigation) to
minimize the extent and duration of any resulting interference with Tenant’s
parking rights. Landlord may, in its sole discretion, convert the Parking
Facility to a reserved and/or controlled parking facility, or operate the
Parking Facility (or a portion thereof) as a tandem, attendant assisted and/or
valet parking facility. Landlord may delegate its responsibilities with respect
to the Parking Facility to a parking operator, in which case such parking
operator shall have all the rights of control and management granted to
Landlord. In such event, Landlord may direct Tenant, in writing, to enter into a
parking agreement directly with the operator of the Parking Facility, and to pay
some or all of the Parking Charges directly to such operator. The Parking
Facility shall be accessible 24/7/365 with overnight parking being acceptable
(subject to applicable Parking Charges). Landlord shall cooperate with Tenant if
Tenant elects to utilize shuttle buses at or around the Building.

30.4Waiver of Liability. Subject to Section 15 above, Landlord shall not be
liable for any damage of any nature to, or any theft of, vehicles, or contents
thereof, in or about the Parking Facility, unless such damage is caused by
Landlord’s willful misconduct and provided that the foregoing shall not preclude
Tenant from pursuing any claims against any third party who is not Landlord. At
Landlord’s request, Tenant shall cause its or any transferee’s officers and
employees using Tenant’s parking spaces to execute an agreement confirming the
foregoing.

31.Signs.

31.1Building Directory. Landlord shall reserve on the directories located within
the Building lobby, if any, space identifying the name of tenants, including
Tenant; provided, however, for so long as a Landlord Entity is both the owner of
the Building (or the west side of the Building) and an occupant of the Building,
Landlord’s name may be given prominence in any Building directory. Subject to
the foregoing, Tenant directory identification shall be offered to all tenants
ion a non-discriminatory basis as reasonably determined by Landlord. Landlord
shall, at Tenant’s sole cost and expense, perform the initial installation of
Tenant’s name on such portion of any building directory (and any change thereto
after the initial installation shall be performed by Landlord at Tenant’s sole
cost and expense). The Renovations shall include a Building lobby tenant
directory,

31.2Interior Signage.

(a)Floor Signs. Landlord shall install, at Tenant's sole cost and expense, an
identification sign at each entrance to the Premises, that shall comply with the
Building's standards signage program, on each floor of the Building in which the
Premises is located. Any subsequent identifying signage shall be procured and
installed by Landlord at Tenant’s sole cost and expense.

(b)Restrictions. Tenant shall not place on any portion of the Premises any sign,
poster, placard, lettering, banner, displays, graphic, advertising, or other
material that is visible from the exterior of the Premises without Landlord’s
prior written approval, which approval may be withheld in Landlord’s sole and
absolute discretion.

31.3Intentionally omitted.

31.4Maintenance and Removal. Any signs, once approved by Landlord, shall be
installed and removed only in strict compliance with Landlord’s approval and
applicable Requirements, at Tenant’s expense, using a contractor first approved
by Landlord to install same. Tenant, at its sole expense, shall maintain such
sign in good condition and repair during the Term. Landlord may remove any signs
(not first approved in writing by Landlord), advertisements, banners, placards
or pictures so placed by Tenant on or within the Premises, the Building, the
Common Areas or the Project and charge to Tenant the cost of such removal,
together with any costs incurred by Landlord to repair any damage caused
thereby, including any cost incurred to restore the surface upon which such sign
was so affixed to its original condition. Prior to the expiration or earlier
termination of this Lease, Tenant shall remove all of Tenant’s signs, repair any
damage caused thereby, and restore the surface upon which the sign was affixed
to its original condition, all to Landlord’s reasonable satisfaction, upon the
expiration or earlier termination of this Lease.

57

--------------------------------------------------------------------------------

 

32.Communications and Computer Lines and Equipment.

32.1Lines and Equipment. Tenant may install, maintain, replace, remove or use
its pro rata share of communications or computer wires and cables (collectively,
“Lines”) at the Project to serve the Premises, and may install, maintain,
replace, remove or use telecommunications or other signal or data reception or
transmission equipment (collectively, “Equipment”) in the Premises, provided
that Tenant shall obtain Landlord’s reasonable prior written consent, use the
contractor reasonably specified by Landlord (which contractor may, but need not
be, the entity managing the Building’s risers), and comply with all of the other
provisions of this Lease and such other reasonable rules and procedures as may
be established by Landlord from time to time, (ii) Lines and Equipment shall
comply with all applicable Requirements and shall be subject to all other
provisions of this Lease, (iii) Lines and Equipment shall not cause any
electrical, electromagnetic, radio frequency, or other interference with the
Building Systems or any equipment of any party (including any telecommunication
or other signal or data reception or transmission equipment and/or system in or
serving the Project, its occupants, and/or Landlord), or otherwise interfere
with the use and enjoyment of the Project by Landlord or any tenant of the
Project (collectively, “Interference”), (iv) Landlord shall allow access to the
Building (including the Building’s MPOE room) to Tenant’s telecommunications
services and equipment provider in connection with Lines and Equipment subject
to the requirement that Tenant or any such third party shall be accompanied by a
Landlord representative during any such access, (v) any right granted to Tenant
to install, maintain and use Lines and Equipment shall be non-exclusive, (vi)
Tenant shall pay all reasonable costs in connection with this Article 32, and
(vii) in the case of Lines, (A) an acceptable number of spare Lines and space
for additional Lines shall be maintained for existing and future occupants of
the Project, as determined in Landlord’s reasonable opinion, (B) Lines
(including riser cables) shall be appropriately insulated to prevent excessive
electromagnetic fields or radiation, and shall be surrounded by a protect””'
conduit reasonably acceptable to Landlord, and (C) in the case of the
installation of new Lines, Tenants the time of installation, shall label such
Lines, on each floor through which they pass, with an identification system
reasonably approved by Landlord. Landlord agrees to make available for Tenant’s
use, at no additional cost, space in the Building's riser and other
communications pathways for the installation of Lines and Equipment; provided,
however, Tenant acknowledges that there is limited space in the Building to
accommodate Lines and Equipment, and agrees to reasonably cooperate with
Landlord and with other providers and users of Equipment to share the available
space and facilities and to coordinate the efficient co-location of Equipment in
the Building.

32.2Interference.

(a)Tenant’s Interference. Upon written notice of any Interference, Tenant shall
immediately cooperate with Landlord to identify the source of the Interference
and shall, within thirty (30) days after written notice by Landlord, if
reasonably requested by Landlord, cease all operations of Lines and Equipment
(except for intermittent testing as approved by Landlord, which approval shall
not be unreasonably withheld, conditioned or delayed) until the Interference has
been corrected to the reasonable satisfaction of Landlord, unless Tenant
reasonably establishes prior to the expiration of such thirty (30)-day period
that the Interference is not caused by Tenant’s Lines or Equipment, in which
case, Tenant may operate its Lines or Equipment pursuant to the terms of this
Lease. Tenant shall be responsible for all costs associated with any tests
deemed reasonably necessary to resolve any and all Interference as set forth in
this Article if it is determined that Tenant is the source of such Interference.
If such Interference has not been corrected within thirty (30) days after
written notice to Tenant of its occurrence, Landlord may (i) require Tenant to
remove the specific Line or Equipment causing such Interference pursuant to the
terms of Section 32.3(c) below, or (ii) eliminate the Interference at Tenant’s
expense, provided such Interference is actually caused by Tenant’s Lines or
Equipment.

(b)Other Party’s Interference. If the lines or equipment of any other party
causes Interference with Tenant’s Lines or Equipment, Tenant shall reasonably
cooperate with Landlord and such other party to resolve such Interference in a
mutually acceptable manner.

58

--------------------------------------------------------------------------------

 

32.3General Provisions.

(a)Consultation with Landlord. Tenant shall consult with Landlord in advance of
any installation of any Lines or Equipment that may cause any Interference at
the earliest practicable stage of consideration of such installation.

(b)Landlord’s Rights. Except as otherwise expressly set forth in this Lease,
Landlord may, but shall not have the obligation to, reasonably direct, monitor,
and/or supervise the installation, maintenance, replacement and removal of any
Lines or Equipment. The foregoing sentence shall not be a limitation to any
other rights Landlord may have under applicable Requirements or otherwise.

(c)Removal. Except as otherwise expressly set forth in this Lease, Landlord
reserves the right to require Tenant, upon reasonable written notice, to remove
any Lines or Equipment located in or serving the Premises installed by Tenant
which (i) are or were installed in violation of these provisions, or (ii) are at
any time in violation of any applicable Requirements, or (iii) present a
dangerous or potentially dangerous condition, or (iv) present a threat to the
structural integrity of the Building, or (v) threaten to overload the capacity
of, or affect the temperature otherwise maintained by, the air conditioning
system, or the capacity of the Building’s electrical system, or (vi) have caused
Interference that has not been corrected in accordance with Section 32.2(a)
above. In addition, Tenant shall remove Lines and Equipment installed by Tenant
upon the expiration or earlier termination of this Lease in accordance with
Section 33.13 below. The removal of Lines or Equipment shall be performed by the
contractor specified by Landlord. If Tenant fails to remove any Lines or
Equipment as required by Landlord in a diligent and expeditious manner, or if
Tenant violates any other provision of this Article 32 Landlord may, after three
(3) days’ written notice to Tenant, remove such Lines and/or Equipment, as the
case may be, or remedy such other violation, at Tenant’s expense (without
limiting Landlord’s other remedies available under this Lease or applicable
Requirements); provided, however, that Landlord shall have the right to remove
any such Lines and/or Equipment immediately, without notice to Tenant, in the
event of an emergency.

(d)Approval by Landlord. Landlord’s approval of, or requirements concerning,
Lines and Equipment, the plans, specifications or drawings related thereto or
Tenant’s contractors, subcontractors, or service provider, shall not be deemed a
warranty as to the adequacy thereof, and Landlord hereby disclaims any
responsibility or liability for the same. Landlord further disclaims all
responsibility for the condition, security or utility of Lines and Equipment,
and makes no representation regarding the suitability of any such Lines or
Equipment for Tenant’s intended use or the adequacy or fitness of the Building
Systems for any such Lines or Equipment.

(e)Waiver of Claims. Landlord shall have no liability for damages arising from,
and Landlord does not warrant that Tenant’s use of any Lines or Equipment will
be free from, the following: (i) any shortages, failures, variations,
interruptions, disconnections, loss or damage caused by the installation,
maintenance, replacement, use or removal of Lines and/or Equipment by or for
other tenants or occupants of the Project, by any failure of the environmental
conditions or the power supply for the Building to conform to any requirements
for the Lines and/or Equipment, or any other problems associated with any Lines
and/or Equipment by any other cause; (ii) any failure of any Lines and/or
Equipment to satisfy Tenant’s requirements; (iii) any eavesdropping or
wire-tapping by unauthorized parties; or (iv) any Interference with Tenant’s
Lines and/or Equipment caused by the lines and/or equipment of any other party,
unless caused by Landlord’s willful misconduct or gross negligence. Tenant
waives any right to claim that any occurrence described in clauses (i), (ii),
(iii) or (iv) above constitutes grounds for a claim of abatement of Rent, actual
or constructive eviction, or termination of this Lease.

(f)Acknowledgment. Tenant acknowledges that Landlord has granted and/or may
grant lease rights, licenses, and other rights to other tenants and occupants of
the Project and to telecommunications service providers.

59

--------------------------------------------------------------------------------

 

(g)No Solicitation. Tenant shall not solicit, suffer, or permit other tenants or
occupants of the Project to use its Lines or Equipment (including, without
limitation, its wireless intranet, Internet and other communications network).

(h)Labeling. All Lines installed by Tenant shall be properly labeled with an
identification system reasonably approved by Landlord.

33.Miscellaneous.

33.1No Joint Venture. This Lease does not create any partnership or joint
venture or similar relationship between Landlord and Tenant.

33.2Successors and Assigns. Subject to the provisions of Article 17 regarding
assignment, all of the provisions, terms, covenants and conditions contained in
this Lease shall bind, and inure to the benefit of, the parties and their
respective successors and assigns.

33.3Construction and Interpretation. The words "Landlord” and "Tenant” incl the
plural as well as the singular. If there is more than one person comprising
Tenant, the obligations under this Lease imposed on Tenant are joint and
several. References to a party or parties refer to Landlord or Tenant, or both,
as the context may require. The captions preceding the Articles, Sections and
subsections of this Lease are inserted solely for convenience of reference and
shall have no effect upon, and shall be disregarded in connection with, the
construction and interpretation of this Lease. Use in this Lease of the words
“including,” “such as,” or words of similar import, when following a general
matter, shall not be construed to limit such matter to the enumerated items or
matters whether or not language of nonlimitation (such as “without limitation”)
is used with reference thereto. All provisions of this Lease have been
negotiated at arm’s length between the parties and after advice by counsel and
other representatives chosen by each party and the parties are fully informed
with respect thereto.

Therefore, this Lease shall not be construed for or against either party by
reason of the authorship or alleged authorship of any provision hereof, or by
reason of the status of the parties as Landlord or Tenant, and the provisions of
this Lease and the Exhibits hereto shall be construed as a whole according to
their common meaning in order to effectuate the intent of the parties under the
terms of this Lease.

33.4Severability. If any provision of this Lease, or the application thereof to
any person or circumstance, is determined to be illegal, invalid or
unenforceable, the remainder of this Lease, or its application to persons or
circumstances other than those as to which it is illegal, invalid or
unenforceable, shall not be affected thereby and shall remain in full force and
effect, unless enforcement of this Lease as so invalidated would be unreasonable
or grossly inequitable under the circumstances, or would frustrate the purposes
of this Lease.

33.5Entire Agreement. This Lease and the Exhibits hereto identified in the Basic
Lease Information contain all of the representations and warranties and the
entire agreement between the parties with respect to the subject matter hereof
and any prior negotiations, correspondence, memoranda, agreements,
representations or warranties are replaced in total by this Lease and the
Exhibits hereto. Neither Landlord nor Landlord’s employees, agents, contractors,
licensees, invitees, representatives, officers, directors, shareholders,
partners, and members have made any warranties or representations with respect
to the Premises or any other portion of the Project, except as expressly set
forth in this Lease. Tenant acknowledges that all brochures and informational
materials, as well as all communications from Landlord and Landlord’s employees,
agents, contractors, licensees, invitees, representatives, officers, directors,
shareholders, partners, and members prior to the execution of this Lease,
including without limitation, statements as to the identity or number of other
tenants in the Project, the lease terms applicable to any such tenants or
potential tenants, anticipated levels (or any matters which may affect
anticipated levels) of expected business or foot traffic, demographic data, the
suitability of the Premises for Tenant’s intended uses, and estimates of
Escalation Rent, are and were made for informational purposes only, and Tenant
agrees that

60

--------------------------------------------------------------------------------

 

such communications (i) are not and shall not be construed to be representations
or warranties of Landlord, Landlord’s employees, agents, contractors, licensees,
invitees, representatives, officers, directors, shareholders, partners, or
members as to the matters communicated, have not and will not be relied upon by
Tenant, and (iii) have been the subject of independent investigation by Tenant.
Without limiting the generality of the foregoing, Tenant is not relying on any
representation, and Landlord does not represent, that any specific retail or
office tenant or occupant or number of tenants shall occupy any space or remain
open for business in the Project at any time during the Term, and Landlord
reserves the right to effect such other tenancies in the Project as Landlord
shall determine in the exercise of its sole judgment.

33.6Governing Law. This Lease shall be governed by and construed pursuant to the
laws of the State of California.

33.7Costs and Expenses.

(a)Attorneys’ Fees. If either party hereto fails to perform any of its
obligations under this Lease or if any dispute arises between the parties hereto
concerning the meaning or interpretation of any provision of this Lease, then
the party failing to so perform or the party not prevailing in such dispute, as
the case may be, shall pay any and all costs and expenses incurred by the other
party on account of such failure and/or in enforcing or establishing its rights
hereunder, including, without limitation, court costs and reasonable attorneys’
fees and disbursements. Any such attorneys’ fees and other expenses incurred by
either party in enforcing a judgment in its favor under this Lease shall be
recoverable separately from and in addition to any other amount included in such
judgment, and such attorneys’ fees obligation is intended to be severable from
the other provisions of this Lease and to survive and not be merged into any
such judgment.

(b)Reimbursement of Landlord’s Costs. Whenever Tenant provides notice to
Landlord, requests Landlord’s consent under this Lease, or submits documents to
Landlord for Landlord’s review, including, without limitation, under Articles 10
or 17 hereof, Tenant shall pay to Landlord all reasonable costs and expenses,
including attorneys’ fees and disbursements, actually incurred by Landlord in
connection therewith, provided that, upon Tenant’s request, Landlord shall give
Tenant an estimate of such costs and expenses.

33.8Standards of Performance and Approvals. Unless otherwise provided in this
Lease, whenever approval, consent or satisfaction (collectively, an “approval”)
is required of a party pursuant to this Lease or an Exhibit hereto, such
approval shall not be unreasonably withheld, conditioned or delayed. Unless
provision is made for a specific time period, approval (or disapproval) shall be
given within thirty (30) days after receipt of the request for approval. Nothing
contained in this Lease shall limit the right of a party to act or exercise its
business judgment in a subjective manner with respect to any matter as to which
it has been (i) specifically granted such right, (ii) granted the right to act
in its sole discretion or sole judgment, or (iii) granted the right to make a
subjective judgment hereunder, whether “objectively” reasonable under the
circumstances, and any such exercise shall not be deemed inconsistent with any
covenant of good faith and fair dealing implied by law to be part of this Lease.
The parties have set forth in this Lease their entire understanding with respect
to the terms, covenants, conditions and standards pursuant to which their
obligations are to be judged and their performance measured, including the
provisions of Article 17 with respect to assignments and sublettings.

33.9Brokers. Landlord shall pay Landlord’s Broker a commission in connection
with this Lease to the extent set forth in a separate written agreement. Other
than Landlord’s Broker, Landlord and Tenant each represent and warrant to the
other that no broker, agent, or finder has procured, or was involved in the
negotiation of, this Lease and no such broker, agent or finder is or may be
entitled to a fee, commission or other compensation in connection with this
Lease. Landlord and Tenant shall each indemnify, defend, protect and hold the
other harmless from and against Claims that may be asserted against the
indemnified party in breach of the foregoing warranty and representation.

61

--------------------------------------------------------------------------------

 

33.10Memorandum of Lease. Tenant shall, upon request of Landlord or any
Encumbrancer, execute, acknowledge and deliver a short form memorandum of this
Lease (and any amendment hereto) in form suitable for recording. In no event
shall this Lease or any memorandum thereof be recorded by Tenant.

33.11Quiet Enjoyment. Upon paying the Rent and performing all its obligations
under this Lease, Tenant may peacefully and quietly enjoy the Premises during
the Term as against all persons or entities claiming by or through Landlord,
subject, however, to the provisions of this Lease.

33.12Force Maieure. Notwithstanding anything contained in this Lease to the
contrary, if either party is unable to perform or delayed in performing any of
its obligations under this Lease on account of strikes, lockouts, inclement
weather, labor disputes, inability to obtain labor, materials, fuels, energy or
reasonable substitutes therefor, governmental restrictions, regulations,
governmental controls, moratorium, actions or inaction (including, without
limitation, failure, refusal or delay in issuing permits, approvals or other
authorizations), civil commotion, fire or other acts of God, national emergency,
acts of war or terrorism, injunction or court order, or any other cause of any
kind beyond the reasonable control of such party (except financial inability)
(each a “Force Majeure Event”), such party shall not be in default under this
Lease and such inability or delay by Landlord shall in no way constitute a
constructive eviction of Tenant nor entitle Tenant to any abatement of Rent;
provided, however, that nothing contained in this Section 33.12 shall (a)
relieve Tenant from the obligation to timely pay Rent under this Lease, or (b)
permit Tenant to holdover in the Premises after the expiration or earlier
termination of this Lease.

33.13Surrender of Premises. Upon the Expiration Date or earlier termination of
this Lease, Tenant shall quietly and peacefully surrender the Premises to
Landlord in the condition called for by this Lease, shall deliver to Landlord
any keys to the Premises, or any other portion of the Project, and shall provide
to Landlord the combination or code of locks on all safes, cabinets, vaults and
security systems in the Premises. On or before the Expiration Date or earlier
termination of this Lease, Tenant, at its cost and expense, shall remove all of
its personal property from the Premises and repair all damage to the Project
caused by such removal. In addition, Tenant, at its cost and expense, shall
remove all Lines installed by or for Tenant that are located within the Premises
or, in the case of Lines installed by or for Tenant and exclusively serving the
Premises, anywhere in the Project, including, without limitation, the Building
plenum, risers and all conduits, and repair all damage to the Project caused by
such removal as follows: (i) in the case of the expiration of the Term, Tenant
shall remove such Lines and repair such damage on or before the Expiration Date,
unless Landlord notifies Tenant, at least thirty (30) days prior to the
Expiration Date, that such Lines shall be surrendered with the Premises; and
(ii) in the case of the earlier termination of this Lease, Tenant shall remove
such Lines and repair such damage promptly after receipt of a notice from
Landlord requiring such removal and repair. Any Lines not required to be removed
pursuant to this Section shall become the property of Landlord (without payment
by Landlord), and shall be surrendered in good condition and working order, lien
free, and properly labeled with an identification system reasonably approved by
Landlord. All personal property of Tenant not removed hereunder shall be deemed,
at Landlord’s option, to be abandoned by Tenant and Landlord may, without any
liability to Tenant for loss or damage thereto or loss of use thereof, store
such property in Tenant’s name at Tenant’s expense and/or dispose of the same in
any manner permitted by law. Notwithstanding anything to the contrary, except
for Lines and Equipment (which shall be removed in accordance with Section 32
above), Tenant shall have no obligations to remove any improvements or
Alterations made to the Premises that are not Specialty Improvements.

33.14Name of Building; Address. Landlord shall have the right at any time and
from time to time to select the name of the Project or the Building and to make
a change or changes to the name(s). Landlord shall have the right to install,
affix and maintain any and all signs on the exterior and on the interior of the
Project and/or the Building as Landlord may desire in Landlord’s sole
discretion. Tenant shall not refer to the Project or the Building by any name
other than: (i) the names as selected by Landlord (as same may be changed from
time to time), or (ii) the postal address approved by the United States Post
Office. Tenant shall not use the name of the Project or the Building or use
pictures or illustrations of the Project or the Building in advertising or other
publicity or for any purpose other than as the address of the business to be
conducted by Tenant in the Premises, without the prior written consent of
Landlord. Tenant shall, in connection with all correspondence, mail or
deliveries made to or from the Premises, use the official Building address
specified from time to time by Landlord.

62

--------------------------------------------------------------------------------

 

33.15Exhibits. The Exhibits specified in the Basic Lease Information are by this
reference made a part hereof

33.16Survival of Obligations. The waivers of claims or rights, the releases and
the obligations under this Lease to indemnify, protect, defend and hold harmless
Landlord and other Indemnitees and Tenant shall survive the expiration or
earlier termination of this Lease, and so shall all other obligations or
agreements hereunder which by their terms or nature survive the expiration or
earlier termination of this Lease.

33.17Time of the Essence. Time is of the essence of this Lease and of the
performance of each of the provisions contained in this Lease.

33.18Waiver of Trial By Jury; Waiver of Counterclaim. IN GRAFTON PARTNERS L.P.
v. SUPERIOR COURT, 36 CAL.4TH 944 (2005), THE CALIFORNIA SUPREME COURT RULED
THAT CONTRACTUAL, PRE-DISPUTE JURY TRIAL WAIVERS ARE UNENFORCEABLE. THE PARTIES,
HOWEVER, ANTICIPATE THAT THE CALIFORNIA LEGISLATURE WILL ENACT LEGISLATION TO
PERMIT SUCH WAIVERS IN CERTAIN CASES. IN ANTICIPATION OF SUCH LEGISLATION,
LANDLORD AND TENANT HEREBY WAIVE, AS OF THE EFFECTIVE DATE OF SUCH LEGISLATION
AND TO THE EXTENT PERMITTED BY APPLICABLE REQUIREMENTS, TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR
IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S
USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE OR ANY
EMERGENCY OR STATUTORY REMEDY. IF LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR
ACTION FOR NON-PAYMENT OF RENT, TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF
ANY NATURE OR DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE MANDATORY) IN ANY
SUCH PROCEEDING OR ACTION, AND ANY SUCH COUNTERCLAIM SHALL BE RELEGATED TO AN
INDEPENDENT ACTION AT LAW.

33.19Consent to Venue. Tenant hereby waives any objection to venue in the City
and County of San Francisco, and agrees and consents to the personal
jurisdiction of the courts of the State of California with respect to any action
or proceeding (i) brought by Landlord, Tenant or any other party, relating to
(A) this Lease and/or any understandings or prior dealings between the parties
hereto, or (B) the Premises, the Project, or any part thereof, or (ii) to which
Landlord is a party.

33.20Financial Statements. In connection with Landlord’s sale or financing of
the Building, and no more than once each calendar quarter, within ten (10) days
after Landlord’s request, Tenant shall deliver to Landlord, Tenant’s most recent
prepared quarterly financial statements (including a balance sheet, statement of
cash flows and profit and loss statement for the most recent prior fiscal year
for which annual statements are available and financial statements for interim
periods following the end of the last fiscal year for which annual statements
are available), together with a certificate of Tenant’s auditor (or if audited
financial statements are not available, then a certificate signed by an officer
of Tenant) to the effect that such financial statements were prepared in
accordance with GAAP and fairly present the financial condition and operations
of Tenant for, and as of the end of, such fiscal year. In addition, for the
purposes set forth above and no more than once each calendar quarter, within ten
(10) days after Landlord’s request, Tenant shall provide Landlord with such
other information as Landlord reasonably deems necessary to evaluate Tenant’s
financial condition. The provisions of this Section 33,20 shall not apply while
Tenant is a public company.

63

--------------------------------------------------------------------------------

 

33.21Subdivision; Future Ownership. Landlord reserves the right to subdivide all
or portion of the Project Tenant agrees to execute and deliver, upon thirty (30)
days' prior written notice by Landlord and in the form reasonably requested by
Landlord, any additional documents needed to conform this Lease to the
circumstances resulting from such subdivision. In addition, if the Building or
the Parking Facility, or other portions of the Project are at any time owned by
an entity other than Landlord, Landlord, at its option, may enter into
agreements with such other owners to provide for (i) reciprocal rights of access
and/or use, including in connection with repairs, maintenance, construction
and/or excavation (ii) common management, operation, maintenance, improvement
and/or repairs, and the allocation of operating expenses and taxes.

33.22Modification of Lease. This Lease may be modified or amended only by an
agreement in writing signed by both parties. Should any Encumbrancer require a
modification of this Lease, or should Landlord be advised by counsel that any
part of the payments by Tenant to Landlord under this Lease may be characterized
as unrelated business income under the United States Internal Revenue Code and
its regulations, then and in either such event, Tenant agrees that this Lease
may be modified in writing by the parties as requested by the Encumbrancer or as
may be required to avoid such characterization as unrelated business income, as
the case may be, and Tenant agrees to reasonably cooperate with Landlord to
execute whatever documents are reasonably required therefor; provided, however,
that any such modification shall not increase any expense payable by Tenant
hereunder or in any other way materially and adversely change the rights and
obligations of Tenant hereunder.

33.23No Option. The submission of this Lease to Tenant for review or execution
does not create an option or constitute an offer to Tenant to lease the Premises
on the terms and conditions contained herein, and this Lease shall not become
effective unless and until it has been executed and delivered by both Landlord
and Tenant.

33.24Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent, and Tenant hereby
expressly waives the benefit of any statute to the contrary and agrees that if
Landlord fails to perform its obligations set forth herein, Tenant shall not be
entitled to make any repairs or perform any acts hereunder at Landlord’s expense
or to any setoff of the Rent or other amounts owing hereunder against Landlord.

33.25Compliance with Anti-Terrorism Law. Tenant represents to Landlord that
Tenant is not in violation of any Anti-Terrorism Law, and that Tenant is not:
(i) conducting any business or engaging in any transaction or dealing with any
Prohibited Person, including the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Prohibited Person; (ii)
dealing in, or otherwise engaging in any transaction relating to, any property
or interests in property blocked pursuant to Executive Order No. 13224; or (iii)
engaging in or conspiring to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate any of the
prohibitions set forth in, any Anti-Terrorism Law. In addition, Tenant
represents that neither Tenant nor to its knowledge any of its affiliates, nor
any of their respective officers or directors, as applicable, is a Prohibited
Person. If at any time any of the foregoing representations becomes false, it
shall be considered a material default under this Lease.

33.26First Source Hiring Program. The City and County of San Francisco adopted a
City-wide “First Source Hiring Program” on August 3, 1998 by Ordinance No. 264
98, codified at San Francisco Administrative Code Sections 83.1-83.18. The First
Source Hiring Program (“FSHP”) is designed to identify entry level positions
associated with commercial activities and provide first interview opportunities
to graduates of City-sponsored training programs. Tenant acknowledges that its
activities on the Premises may be subject to FSHP. Although Landlord makes no
representation or warranty as to the interpretation or application of FSHP to
the Premises, or to Tenant's activities thereon, Ter acknowledges that (i) FSHP
may impose obligations on Tenant, including good faith efforts to meet
requirements and goals regarding interviewing, recruiting, hiring and retention
of individuals for entry level positions; (ii) FSHP requirements could also
apply to certain contracts and subcontracts entered into by Tenant regarding the
Premises, including construction contracts; and (iii) FSHP requirements, if
applicable, may be imposed as a condition of permits, including building
permits, issued for construction or occupancy of the Premises.

64

--------------------------------------------------------------------------------

 

33.27Bankruptcy of Tenant. For purposes of Section 365(f)(2)(B) of the
Bankruptcy Code (11 U.S.C. § 365(f)(2)(B)), the parties agree that the term
“adequate assurance of future performance” with respect to any assumption or
assignment of this Lease shall include, but not be limited to, the following:

(1)In order to ensure Landlord that the proposed assignee will have the
resources with which to pay all Rent payable pursuant to the terms hereof, any
proposed assignee must have, as demonstrated to Landlord’s reasonable
satisfaction, a Net Worth equal to the greater of (i) the Net Worth of Tenant at
the time this Lease was executed, or (ii) a Net Worth consistent with the
standards customarily applied by Landlord with respect to comparable tenancies
in the Building.

(2)Any proposed assignee must have been engaged in the conduct of business for
the five (5) years prior to any such proposed assignment, which business must be
consistent with the Permitted Use specified in the Basic Lease Information.

(3)At Landlord’s option, the proposed assignee must provide, in favor of
Landlord, a letter of credit and/or a cash security deposit or other security
for the performance of the obligations to be performed by Tenant or such
assignee hereunder, equal to at least twelve (12) months’ Base Rent.

33.28Rent Not Based on Income. No Rent or other payment in respect of the
Premises shall be based in any way upon net income or profits from the Premises.
Tenant may not enter into or permit any sublease or license or other agreement
in connection with the Premises which provides for a rental or other payment
based on net income or profit.

33.29Access. Following the Commencement Date, Tenant shall have the right of
ingress and egress to the Premises twenty-four (24) hours per day, seven (7)
days per week except when and where Tenant’s right of access is specifically
prevented as a result of (i) an emergency, (ii) Requirements, or (iii) a
specific provision set forth in this Lease. At all such times, at least one (1)
elevator servicing Tenant’s floors shall continue to be operational.

33.30Project or Building Name, Address and Signage. Landlord shall have the
right at any time to change the name and/or address of the Project or the
Building and to install, affix and maintain any and all signs on the exterior
and on the interior of the Project or Building as Landlord may, in Landlord's
sole discretion, desire. Tenant shall not use the name of the Project or
Building or use exterior pictures or illustrations of the Project or Building in
advertising or other publicity or for any purpose other than as the address of
the business to be conducted by Tenant in the Premises, without the prior
written consent of Landlord.

33.31Counterparts. This Lease may be executed in counterpart. All such executed
counterparts shall constitute the same agreement, and the signature of any party
to any counterpart shall be deemed a signature to, and may be appended to, any
other counterpart.

33.32Business Days. In the event that the date for the performance of any cover
or obligation under this Lease shall fall on a non-Business Day, the date for
performance thereof shall be extended to the next Business Day

65

--------------------------------------------------------------------------------

 

33.33Certified Access Specialist. In accordance with California Civil Code
Section 1938, Landlord hereby discloses that the Premises has not undergone
inspection by a Certified Access Specialist. As required by Section 1938(e) of
the California Civil Code, Landlord hereby states as follows:

“A Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises.”

In furtherance of the foregoing, by their execution of the Lease, Landlord and
Tenant hereby agree that, without limiting Tenant’s obligations to comply with
Applicable Laws as provided in this Lease, Tenant, at its sole cost and expense,
shall be solely responsible for making any improvements, alterations,
modifications and/or repairs within or to the Premises then required by
Applicable Laws to correct violations of construction-related accessibility
standards as disclosed by any Tenant-performed CASp inspection, subject to the
terms of Section 7.3.

33.34Confidentiality. Except as expressly permitted in this Section 33.33,
neither party nor its agents, servants, employees, invitees and contractors
will, without the prior written consent of the other party, disclose or use any
Confidential Information (as defined below) of the other party to any third
party. “Confidential Information” means information of a party if either: (a) it
is disclosed by the party to the other party in writing, orally or by inspection
of tangible objects and is conspicuously marked “Confidential”, “Proprietary” or
the like; (b) it is disclosed by one party to the other party in nontangible
form and is identified as confidential at the time of disclosure; or (c) would
reasonably be understood, given the nature of the information or the
circumstances surrounding its disclosure, to be confidential. Notwithstanding
the foregoing, all financial information of Tenant provided to Landlord under
this Agreement will be considered the Confidential Information of Tenant. In
addition, notwithstanding anything in this Lease to the contrary, the terms of
this Lease (but not its mere existence) will be deemed Confidential Information
of each party. Other than the terms and conditions of this Lease, information
will not be deemed Confidential Information hereunder if such information: (i)
is publicly known and made generally available in the public domain prior to the
time of disclosure by the disclosing party; (ii) becomes publicly known and made
generally available after disclosure by the disclosing party to the receiving
party through no action or inaction of the receiving party; (iii) is already in
the possession of the receiving party at the time of disclosure by the
disclosing party as shown by the receiving party’s competent files and records
prior to the time of disclosure; (iv) is independently developed by the
receiving party without use of or reference to the disclosing party’s
Confidential Information, as shown by documents and other competent evidence in
the receiving party’s possession; or (v) is obtained by the receiving party from
a third party lawfully in possession of such information and without a breach of
such third party’s obligations of confidentiality. The terms and conditions of
this Lease will cease being confidential if, and only to the extent that, they
become publicly known, except through a breach of this Section by a party. Each
party will secure and protect the Confidential Information of the other p; '
(including, without limitation, the terms of this Lease) in a manner consistent
with the steps taker protect its own trade secrets and confidential information,
but not less than a reasonable degree of care. Each party may disclose the other
party's Confidential Information where: (A) the disclosure is required by
Applicable Law or by an order of a court or other governmental body having
jurisdiction after giving reasonable notice to the other party with adequate
time for such other party to seek a protective order; (B) if in the opinion of
counsel for such party, disclosure is advisable under any applicable securities
laws regarding public disclosure of business information; (C) the disclosure is
reasonably necessary and is to that party’s or its affiliates’ employees,
officers, directors, attorneys, accountants, consultants and other advisors, or
to Landlord’s mortgage lender and its counsel, or the disclosure is otherwise
necessary for a party to exercise its rights and perform its obligations under
this Lease, so long as in all cases the disclosure is no broader than necessary

66

--------------------------------------------------------------------------------

 

and the party who receives the disclosure is bound by confidentiality
obligations as restrictive as the terms herein; or (D) the disclosure is
reasonably necessary for a party to conclude a business transaction provided
that the party who receives the disclosure is bound by confidentiality
obligations as restrictive as the terms herein. Each party is responsible for
ensuring that any Confidential Information of the other party that the first
party discloses pursuant to this Section 33.34 is kept confidential by the
person receiving the disclosure. Without limiting the generality of this Section
33.34, neither party will, directly or indirectly issue any written press
release regarding this Lease (except as required by Applicable Law), or use the
other party’s name for any commercial purposes or use any of the other party’s
trademarks, in each case, without the express prior written consent of the other
party to be granted or withheld in such party’s sole and absolute discretion.

34.Dogs.

34.1General Conditions. Subject to the provisions of this Article 34, and such
additional reasonable rules and regulations as shall be promulgated by Landlord
and from time to time, Tenant shall be permitted to have and bring dogs in and
to the Premises and the Project. At no time shall the number of dogs, in the
aggregate, in the Premises exceed one (1) dog for every five thousand (5,000)
RSF of the Premises: In addition, no individual person within Tenant’s
organization may bring more than one (1) dog into the Premises at any given
time. All dogs shall be under the physical control and supervision of Tenant’s
employees at all times and must be on leashes while in any area of the Project
outside of the Premises, including, but not limited to, interior and exterior
Common Areas. All dogs brought into the Premises shall have been properly
vaccinated, and Tenant shall provide Landlord with satisfactory evidence of such
vaccinations within one (1) Business Day after request. All dogs must be up to
date on all heartworm, flea, and tick preventative s. Tenant shall not permit
any objectionable dog related noises or odors to emanate from the Premises.
Tenant shall not allow dogs to relieve themselves of bodily waste inside the
Building or any landscaped area of the Project. Tenant shall immediately cause
all bodily waste from dogs brought into the Project by Tenant Parties to be
placed in plastic bags and disposed of in trash receptacles designated by
Landlord. Tenant shall not allow any dog in the Premises or the Project if such
dog has previously exhibited dangerous aggressive behavior. Tenant shall not
permit any dogs to interfere with other tenants or those having business in the
Building. Tenant must have all dog owners register their dog with the property
management office and sign the Building dog policy.

34.2Costs and Expenses. Tenant shall pay to Landlord, within ten (10) Business
Days after demand, all costs incurred by Landlord in connection with Landlord
allowing Tenant to bring dogs onto the Project, including, but not limited to,
insurance, janitorial, waste disposal, landscaping, signage, repair,
administrative, and legal costs and expenses.

34.3Insurance; Indemnity. Tenant shall cause the insurance policies required to
be maintained pursuant to Article 14 above to cover Claims arising from or in
connection with dogs brought into the Premises, the Project or the Parking
Facility by Tenant Parties, and Tenant shall provide Landlord with satisfactory
evidence of such coverage within one (1) Business Day after request. Without
limiting the provisions of Section 16,2 above, Tenant hereby agrees to protect,
defend, indemnify and hold Landlord and the other Indemnitees, and each of them,
harmless from and against any and all third p; Claims arising from or connected
in any way with dogs brought into the Premises, the Project or the Parking
Facility by Tenant Parties (except, with respect to any Indemnitee, to the
extent caused by gross negligence or willful misconduct of such Indemnitee),
including (i) all foreseeable and unforeseeable consequential damages, (ii) any
violation of Applicable Laws, and (iii) any personal injuries or property
damage. The foregoing indemnity shall survive the expiration or earlier
termination of this Lease.

34.4Repeat Defaults. If Tenant violates any of the provisions of this Article 34
three (3) or more times within any six (6) month period, then in addition to all
other rights and remedies available to Landlord, Landlord shall have the right
to terminate Tenant’s right to bring dogs into the Project (except seeing eye
dogs), even if Tenant cures such violations.

67

--------------------------------------------------------------------------------

 

34.5Rights Personal to Original Tenant. Tenant’s right to bring dogs into the
Premises pursuant to this Article 34 is personal to the Original Tenant (or any
Related Company), and shall apply only to the portions of the Premises occupied
by Tenant or a Related Company. If Original Tenant shall assign this Lease
(other than to a Related Company) or sublet all or any portion of the Premises
(other than to a Related Company), then immediately upon such assignment or
subletting, the right to bring dogs into the Premises or such subleased space
shall simultaneously terminate and be of no further force or effect during the
term of such sublease.

[Signature Page Below]

68

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Lease as of the Lease Date.

LANDLORD:

BIG DOG HOLDINGS LLC,

a Delaware limited liability company

 

By:

 

ZYNGA INC.,

 

 

a Delaware corporation, its sole member

 

 

its sole member

By:

 

/s/ Ger Griffin

Name:

 

Ger Griffin

Its:

 

CFO

 

TENANT:

IRHYTHM TECHNOLOGIES, INC.,

a Delaware corporation

 

By:

 

/s/ Matt Garrett

Name:

 

Matt Garrett

Its:

 

CFO

 

 

 

 

69

--------------------------------------------------------------------------------

 

 

EXHIBIT A

FLOOR PLAN FOR THE PREMISES

[givxaye250f2000001.jpg]

A-1

--------------------------------------------------------------------------------

 

[givxaye250f2000002.jpg]

 

 

 

 

A-2

--------------------------------------------------------------------------------

 

EXHIBIT B

RULES AND REGULATIONS

1.

The Common Areas of the Project shall not be obstructed by Tenant or used by it
for any purpose other than for ingress to and egress from the Premises. Landlord
shall in all cases retain the right to control and prevent access to the Common
Areas of all persons whose presence in the judgment of Landlord would be
prejudicial to the safety, character, reputation and interests of the Project
and its tenants, provided that nothing herein contained shall be construed to
prevent such access to persons with whom Tenant normally deals in the ordinary
course of its business, unless such persons are engaged in illegal activities.
Tenant shall not go upon the roof of the Project, except in areas that Landlord
may designate as “Common Areas” from time to time.

2.

No awning, canopy or other projection of any kind over or around the windows or
entrances of the Premises shall be installed by Tenant, and only such window
coverings as are approved by Landlord shall be used in the Premises. Tenant
shall not place any items within 18” of the interior glass window lines. Any
film on windows between the Premises and Common Areas shall not be removed by
Tenant without Landlord’s prior written consent. If film removal is approved by
Landlord, then (i) only Building standard blinds may be used on windows that
front common corridors, (ii) no window coverings may be installed on windows
that front the atrium of the Building, and (iii) all areas within the Premises
that are visible through affected windows shall be maintained by Tenant at all
times in a neat and orderly condition.

3.

The Premises shall not be used for lodging or sleeping, nor shall cooking be
done or permitted by Tenant on the Premises, except that the preparation of
coffee, tea, hot chocolate and similar items for Tenant and its employees shall
be permitted.

4.

Any person or persons employed by Tenant to do janitorial work shall be subject
to and under the control and direction of the Project property manager while in
the Project and outside the Premises.

5.

Landlord will furnish Tenant with two (2) keys to the Premises, free of charge.
No additional locking devices shall be installed without the prior written
consent of Landlord. Landlord may make reasonable charge for any additional lock
or any bolt installed on any door of the Premises without the prior consent of
Landlord. Tenant shall in each case furnish Landlord with a key for any such
lock. Tenant, upon the termination of its tenancy, shall deliver to Landlord all
keys to doors in the Project and the Premises that shall have been furnished to
Tenant, together with security codes for security systems installed by Tenant in
accordance with the Lease.

6.

The freight elevator shall be available for use by Tenant, subject to such
reasonable scheduling as Landlord shall deem appropriate. The persons employed
by Tenant to move equipment or other items in or out of the Project must be
reasonably acceptable to Landlord. Landlord shall have the right to reasonably
prescribe the weight, size and position of all equipment, materials, supplies,
furniture or other property brought into the Project. Heavy objects shall, if
considered necessary by Landlord, stand on wood strips of such thickness as is
necessary to properly distribute the weight of such objects. All damage done to
the Project by Tenant in moving or maintaining Tenant's property shall be
repaired at the expense of Tenant.

7.

Tenant shall not use or keep in the Premises or the Project any kerosene,
gasoline or flammable or combustible fluid or materials or use any method of
heating or air conditioning other than 1 supplied by Landlord. Tenant shall not
use, keep or permit or suffer the Premises to be occupied or used in a manner
offensive or objectionable to Landlord or other occupants of the Project by
reason of noise, odors and/or vibrations, or interfere in any way with other
tenants or those having business in the Project. Except as set forth in the
Lease, no other pets or animals shall be permitted in the Project or the
Premises.

B-1

--------------------------------------------------------------------------------

 

8.

In case of invasion, mob, riot, public excitement or other circumstances
rendering such action advisable in Landlord’s reasonable opinion, Landlord
reserves the right to prevent access to the Project during the continuance of
same by such action as Landlord may deem appropriate, including closing
entrances to the Project.

9.

The doors of the Premises shall be closed and securely locked at such time as
Tenant’s employees leave the Premises.

10.

The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed, no foreign
substance of any kind whatsoever shall be deposited therein, and any damage
resulting to same from Tenant’s misuse shall be paid for by Tenant.

11.

Except with the prior consent of Landlord, Tenant shall not sell, or permit the
sale from the Premises of, or use or permit the use of any Common Area adjacent
to the Premises for the sale of, newspapers, magazines, periodicals, theatre
tickets or any other goods, merchandise or service, nor shall Tenant carry on,
or permit or allow any employee or other person to carry on, business in or from
the Premises for the service or accommodation of occupants of any other portion
of the Project, nor shall the Premises be used for manufacturing of any kind, or
for any business or activity other than the specifically provided for in the
Lease.

12.

Tenant shall not install any radio or television antenna, loudspeaker or other
device on the roof or exterior walls of the Project.

13.

Tenant shall not use in any space, or in the Common Areas of the Project, any
handtrucks except those equipped with rubber tires and side guards or such other
material handling-equipment as Landlord may approve. No bicycles, motorcycles,
or other vehicles of any kind shall be brought by Tenant into the Project or
kept in or about the Premises; except that motor vehicles may be parked at the
Project by Tenant in accordance with the provisions of the Lease and bicycles
may be parked in designated portions of the Common Areas.

14.

Tenant shall store all its trash and garbage within the Premises until daily
removal of same by Tenant to such location in the Project as may be designated
from time to time by Landlord. No material shall be placed in the Project trash
boxes or receptacles if such material is of such nature that it may not be
disposed of in the ordinary and customary manner of removing and disposing of
trash and garbage in the City of San Francisco without being in violation of any
law or ordinance governing such disposal.

15.

All loading and unloading of merchandise, supplies, materials, garbage and
refuse and delivery of same to the Premises shall be made only through such
entryways and elevators and at such times as Landlord shall designate. In its
use of the loading areas on the first basement floor, Tenant shall not obstruct
or permit the obstruction of said loading areas, and at no time shall Tenant
park vehicles therein except for loading and unloading.

16.

Canvassing, soliciting, peddling or distribution of handbills or any other
written material in he Project is prohibited and Tenant shall cooperate to
prevent same.

17.

Tenant shall not permit the use or the operation of any coin operated machines
on the Premises, including, without limitation, vending machines, video games,
pinball machines, or pay telephones without the prior written consent of
Landlord.

18.

Landlord may direct the use of all pest extermination and scavenger contractors
at such intervals as Landlord may require.

19.

Tenant shall immediately, upon request from Landlord (which request need not be
in writing), reduce its lighting in the Premises for temporary periods
designated by Landlord, when required in Landlord’s judgment to prevent
overloads of the mechanical or electrical systems of the Project.

B-2

--------------------------------------------------------------------------------

 

20.

The requirements of Tenant will be attended to only upon application by
telephone or in person at the office of the Project. Employees of Landlord shall
not perform any work or do anything outside of their regular duties unless under
special instructions from Landlord.

21.

Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenant or tenants, but no such waiver by Landlord
shall be construed as a waiver of these Rules and Regulations in favor of any
other tenant or tenants, nor prevent Landlord from thereafter enforcing any such
Rules and Regulations against any or all of the tenants of the Project.

22.

Wherever the word “Tenant” occurs in these Rules and Regulations, it is
understood and agreed that it shall mean Tenant and other Tenant Parties.

23.

These Rules and Regulations are in addition to, and shall not be construed in
any way to modify, alter or amend, in whole or part, the terms, covenants,
agreements and conditions of any lease of premises in the Project.

24.

Landlord reserves the right to make such other reasonable rules and regulations
as in its judgment may from time to time be needed for the safety, care and
cleanliness of the Project, and for the preservation of good order therein.

25.

Tenant must comply with the State of California "No-Smoking" law set forth in
California Labor Code Section 6404.5, and any local "No-Smoking" ordinance which
may be in effect from time to time and which is not superseded by such State
law.

 

B-3

--------------------------------------------------------------------------------

 

EXHIBIT C

CONFIRMATION OF LEASE DATES

THIS CONFIRMATION OF LEASE DATES is made this           day
of                                                               ,20         between
BIG DOG HOLDINGS, LLC, a Delaware limited liability company (“Landlord”), and
IRHYTHM TECHNOLOGIES, INC., a Delaware corporation (“Tenant”).

W I T N E S S E T H:

WHEREAS, by Office Lease dated the            day
of                               , 20          , between the parties hereto (the
“Lease”), Landlord leased to Tenant and Tenant leased from Landlord for the Term
and upon the terms and conditions set forth therein certain premises located at
650 Townsend Street, San Francisco, California, said premises being more
particularly designated in the Lease; and

WHEREAS, the parties hereto wish to confirm certain dates for purposes of the
Lease. NOW, THEREFORE, the parties hereto mutually agree as follows:

1.All terms used herein, as indicated by the initial capitalization thereof,
shall have the same respective meanings designated for such terms in the Lease.

2.The Commencement Date shall
mean                                                                 .

3.The Rent Commencement Date shall
mean                                                                         .

4.Any work required to be performed by Landlord under the Lease has been
completed in the manner required thereunder as of the Commencement Date.

Signature Page Follows

 

C-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Confirmation of Lease
Dates to be executed as the day and year first above written.

 

LANDLORD:

 

 

BIG DOG HOLDINGS LLC,

a Delaware limited liability company

 

 

 

 

By:

 

 

ZYNGA INC.,

 

 

 

a Delaware corporation,

 

 

 

its sole member

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

TENANT:

 

 

 

 

IRHYTHM TECHNOLOGIES, INC.,

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

C-2

--------------------------------------------------------------------------------

 

EXHIBIT D

FORM LETTER OF CREDIT

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER

ISSUE DATE:

ISSUING BANK:

SILICON VALLEY BANK

3003 TASMAN DRIVE

2ND FLOOR, MAIL SORT HF210

SANTA CLARA, CALIFORNIA 95054

BENEFICIARY:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

APPLICANT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMOUNT: US$

 

 

 

(

 

 

AND XX/100 U.S. DOLLARS)

 

 

 

 

 

 

 

 

 

 

 

EXPIRATION DATE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOCATION:

 

SANTA CLARA, CALIFORNIA

 

 

 

 

 

 

 

 

 

DEAR SIR/MADAM:

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSFIN YOUR
FAVOR AVAILABLE BY YOUR DRAFTS DRAWN ON US AT SIGHT IN THE FORM OF EXHIBIT “A”
ATTACHED AND ACCOMPANIED BY THE FOLLOWING DOCUMENTS:

1.

THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENT(S), IF ANY.

2.

BENEFICIARY’S SIGNED STATEMENT STATING AS FOLLOWS:

“AN EVENT OF DEFAULT (AS DEFINED IN THE LEASE) HAS OCCURRED BY
                               AS TENANT UNDER EITHER (I) THAT CERTAIN LEASE
AGREEMENT BETWEEN TENANT, AND                                    AS LANDLORD
DATED                         , OR (II) THAT CERTAIN LEASE AGREEMENT BETWEEN
TENANT, AND                            AS LANDLORD. FURTHERMORE

D-1

--------------------------------------------------------------------------------

 

THIS IS TO CERTIFY THAT:           (i) LANDLORD HAS GIVEN WRITTEN NOTICE TO
TENANT TO CURE THE DEFAULT PURSUANT TO THE TERMS OF THE APPLICABLE LEASE; (ii)
SUCH DEFAULT HAS NOT BEEN CURED UP TO THIS DATE OF DRAWING UNDER THIS LETTER OF
CREDIT; AND (iii) LANDLORD IS AUTHORIZED TO DRAW DOWN ON THE LETTER OF CREDIT
AND THAT LANDLORD WILL HOLD THE FUNDS DRAWN UNDER THIS LETTER OF CREDIT AS
SECURITY DEPOSIT FOR TENANT OR APPLY SAID FUNDS TO TENANT’S OBLIGATION UNDER THE
APPLICABLE LEASE.”

PARTIAL DRAWS AND MULTIPLE PRESENTATIONS ARE ALLOWED.

THIS ORIGINAL LETTER OF CREDIT MUST ACCOMPANY ANY DRAWINGS HEREUNDER FOR
ENDORSEMENT OF THE DRAWING AMOUNT AND WILL BE RETURNED TO THE BENEFICIARY UNLESS
IT IS FULLY UTILIZED.

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE
UNLESS AT LEAST 60 DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE SEND YOU A
NOTICE BY REGISTERED MAIL OR OVERNIGHT COURIER SERVICE AT THE ABOVE ADDRESS THAT
THIS LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND THE CURRENT EXPIRATION DATE.
IN NO EVENT SHALL THIS LETTER OF CREDIT BE AUTOMATICALLY EXTENDED BEYOND .
                           [OPTIONAL PARAGRAPH]

THIS LETTER OF CREDIT IS TRANSFERABLE ONE OR MORE TIMES, BUT IN EACH INSTANCE
ONLY TO A SINGLE BENEFICIARY AS TRANSFEREE AND ONLY UP TO THE THEN AVAILABLE
AMOUNT, ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE WOULD BE IN COMPLIANCE WITH
THEN APPLICABLE LAW AND REGULATION, INCLUDING BUT NOT LIMITED TO THE REGULATIONS
OF THE U.S. DEPARTMENT OF TREASURY AND U.S. DEPARTMENT OF COMMERCE. AT THE TIME
OF TRANSFER, THE ORIGINAL LETTER OF CREDIT AND ORIGINAL AMENDMENT(S), IF ANY,
MUST BE SURRENDERED TO US AT OUR ADDRESS INDICATED IN THIS LETTER OF CREDIT
TOGETHER WITH OUR TRANSFER FORM ATTACHED HERETO AS EXHIBIT B DULY EXECUTED. THE
CORRECTNESS OF THE SIGNATURE AND TITLE OF THE PERSON SIGNING THE TRANSFER FORM
MUST BE VERIFIED BY BENEFICIARY’S BANK. [OPTIONAL PARAGRAPH] SHALL PAY OUR
TRANSFER FEE OF % OF 1% OF THE TRANSFER AMOUNT (MINIMUM US$250.00) UNDER THIS
LETTER OF CREDIT. EACH TRANSFER SHALL BE EVIDENCED BY OUR ENDORSEMENT ON THE
REVERSE OF THE LETTER OF CREDIT AND WE SHALL FORWARD THE ORIGINAL OF THE LETTER
OF CREDIT SO ENDORSED TO THE TRANSFEREE. [OPTIONAL PARAGRAPH]

DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER AND DATE OF THIS LETTER OF
CREDIT.

DOCUMENTS MUST BE FORWARDED TO US BY OVERNIGHT DELIVERY SERVICE TO: SILICON
VALLEY BANK, 3003 TASMAN DRIVE, SANTA CLARA CA 95054, ATTN: INTERNATIONAL
DIVISION.


D-2

--------------------------------------------------------------------------------

 

WE HEREBY AGREE WITH THE BENEFICIARY THAT THE DRAFTS DRAWN UNDER AND IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT SHALL BE DULY
HONORED UPON PRESENTATION TO US ON OR BEFORE THE EXPIRATION DATE OF THIS LETTER
OF CREDIT.

IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE
WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S. REGULATED BANK, AND WE
AND/OR SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH
INSTRUCTIONS EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY DIFFERENT FROM THE
INTENDED PAYEE.

THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES (ISP98),
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 590.

 

 

 

 

 

AUTHORIZED SIGNATURE

 

AUTHORIZED SIGNATURE

 

 

 

 

IRREVOCABLE STANDBY LETTER OF CREDIT
NUMBER                                                                                        

 

D-3

--------------------------------------------------------------------------------

 

EXHIBIT “A”

 

 

 

 

 

 

 

 

 

DATE:

 

 

REF. NO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AT SIGHT OF THIS DRAFT

 

 

 

 

 

 

 

 

 

 

PAY TO THE ORDER OF

 

US$

 

 

 

 

 

 

 

 

 

US DOLLARS

 

 

 

 

 

 

 

 

 

DRAWN UNDER SILICON VALLEY BANK, SANTA CLARA, CALIFORNIA, STANDBY

 

 

 

 

 

 

 

LETTER OF CREDIT NUMBER NO.

 

DATED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO:

SILICON VALLEY BANK

3003 TASMAN DRIVE

SANTA CLARA, CA 95054

 

 

 

 

 

 

 

 

 

 

 

 

(BENEFICIARY’S NAME)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

GUIDELINES TO PREPARE THE DRAFT

1.

DATE: ISSUANCE DATE OF DRAFT.

2.

REF. NO.: BENEFICIARY’S REFERENCE NUMBER, IF ANY.

3.

PAY TO THE ORDER OF: NAME OF BENEFICIARY AS INDICATED IN THE L/C (MAKE SURE
BENEFICIARY ENDORSES IT ON THE REVERSE SIDE).

4.

US$: AMOUNT OF DRAWING IN FIGURES.

5.

USDOLLARS: AMOUNT OF DRAWING IN WORDS.

6.

LETTER OF CREDIT NUMBER: SILICON VALLEY BANK’S STANDBY L/C NUMBER THAT PERTAINS
TO THE DRAWING.

7.

DATED: ISSUANCE DATE OF THE STANDBY L/C.

8.

BENEFICIARY’S NAME: NAME OF BENEFICIARY AS INDICATED IN THE L/C.

9.

AUTHORIZED SIGNATURE: SIGNED BY AN AUTHORIZED SIGNER OF BENEFICIARY.

IF YOU HAVE QUESTIONS RELATED TO THIS STANDBY LETTER OF CREDIT PLEASE CONTACT US
AT                                                    .

 

 

D-4

--------------------------------------------------------------------------------

 

IRREVOCABLE STANDBY LETTER OF CREDIT
NUMBER                                                                              

EXHIBIT

TRANSFER FORM

 

DATE:

 

TO:            SILICON VALLEY BANK

 

    RE: IRREVOCABLE STANDBY LETTER OF CREDIT

                   3003 TASMAN DRIVE

 

 

                   SANTA CLARA, CA 95054 ATTN:

 

    NO.                                                  ISSUED BY

                   INTERNATIONAL DIVISION STANDBY

 

 

              LETTERS OF CREDIT

 

     SILICON VALLEY BANK, SANTA CLARA

 

 

 

 

 

      L/C AMOUNT:
                                                                

 

 

 

 

GENTLEMEN:

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

(NAME OF TRANSFEREE) (ADDRESS)

 

 

(ADDRESS)

 

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECTLY TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

SINCERELY,

 

 

SIGNATURE AUTHENTICATED

 

 

 

 

 

 

 

The name(s), title(s), and signature(s) conform to that/those on file with us
for the company and the signature(s) is/are authorized to execute this
instrument.

 

 

 

 

(BENEFICIARY’S NAME)

 

 

We further confirm that the company has been identified applying the appropriate
due diligence and enhanced due diligence as required by BSA and all its
subsequent amendments.

 

 

 

 

(SIGNATURE OF BENEFICIARY)

 

 

(Name of Bank)

 

 

 

 

 

 

 

(Address of Bank)

 

 

 

 

(NAME AND TITLE)

 

 

(City, State, ZIP Code)

 

 

 

 

 

 

 

(Authorized Name and Title)

 

 

 

 

 

 

 

(Authorized Signature)

 

 

 

 

 

 

 

(Telephone number)

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

RIGHT OF FIRST OFFER

1.Right of First Offer. Subject to the terms and conditions of this Exhibit E,
Landlord hereby grants to the Original Tenant (or any Related Company) a
one-time right of first offer (the “Right of First Offer”) with respect to space
on the western side of the Building located on the fourth (4th) floor (the
“First Offer Space”). Notwithstanding anything to the contrary set forth in this
Section 1, such first offer right of Tenant shall be subject and subordinate to
the rights of any Landlord Entity occupying any portion of the First Offer
Space, whether or not pursuant to an express written provision in a lease with
said Landlord Entity (any such Landlord Entities being referred to as a
“Superior Right Holders”). In addition, if any Landlord Entity desires, in good
faith, to occupy all or any portion of the First Offer Space for its or their
personal use, then any of such parties may so occupy such portion of the First
Offer Space, without Landlord having any obligation to offer such portion(s) of
the First Offer Space to Tenant for lease pursuant to this Exhibit E.

2.Procedure for Offer. Landlord shall give at least two (2) months prior written
notice to Tenant (the “First Offer Notice”) of when the First Offer Space, or
any portion thereof, becomes available for lease to third parties, provided that
no Superior Right Holder wishes to lease such space and no Landlord Entity
desires in good faith to occupy all or any portion of such space for its or
their personal use. Pursuant to such First Offer Notice, Landlord shall offer to
lease to Tenant the then available First Offer Space. The First Offer Notice
shall describe the space so offered to Tenant and shall set forth the rent
payable for the First Offer Space (“First Offer Rent”) and the other economic
terms upon which Landlord is willing to lease such space to Tenant; provided,
however, the term of the First Offer Space shall be coterminous with the Term of
the Lease, and Rent for the First Offer Space shall commence upon the earlier of
(i) Tenant's occupancy of the First Offer Space, and (ii) one hundred twenty
(120) days following delivery of the First Offer Space to Tenant, and shall
terminate on the date set forth in the First Offer Notice.

3.Procedure for Acceptance. If Tenant wishes to exercise Tenant's right of first
offer with respect to the space described in the First Offer Notice, then within
five (5) Business Days of delivery of the First Offer Notice to Tenant, Tenant
shall deliver written notice to Landlord (the “First Offer Exercise Notice”)
exercising its right of first offer with respect to the entire space described
in the First Offer Notice on the terms contained in such notice. If Landlord
does not receive the First Offer Exercise Notice and the Reporting Package
within five (5) Business Days of delivery of the First Offer Notice to Tenant,
then Landlord shall be free to lease the space described in the First Offer
Notice to anyone to whom Landlord desires on any terms Landlord desires (an
“Intervening Lease”), and Tenant shall have no further rights to lease the First
Offer Space, notwithstanding any subsequent vacancy thereof, whether upon the
expiration or earlier termination of the Intervening Lease or otherwise.

4.Amendment to Lease. If Tenant timely exercises Tenant's right to lease the
applicable First Offer Space as set forth herein, Landlord and Tenant shall
promptly thereafter execute a lease amendment for such First Offer Space upon
the terms and conditions as set forth in the First Offer Notice and this Exhibit
E; provided, however, that an otherwise valid exercise of such Right of First
Offer shall be fully effective whether or not a lease amendment is executed.

 

5.No Default. If, as of the date of delivery of a First Offer Exercise Notice or
as of +u~ commencement of the term with respect to any First Offer Space any
Event of Default exists under Lease, then at Landlord's election Tenant's
exercise of the Right of First Offer shall be null and void i Landlord shall
have no obligation to lease the applicable First Offer Space to Tenant.

 

6.Termination of Right of First Offer. Tenant’s rights set forth in this Exhibit
E are personal to the Original Tenant (or any Related Company). If Tenant shall
assign this Lease (other than to a Related Company) or sublet more than fifty
percent (50%) of the Premises for substantially all of the remainder of the then
current term of this Lease (other than to a Related Company), then immediately
upon such assignment or subletting, the rights set forth in this Exhibit E shall
simultaneously terminate and be of no further force or effect.

E-1

--------------------------------------------------------------------------------

 

EXHIBIT F
EXTENSION OPTION

1.Option Right. Landlord hereby grants to the Original Tenant (or any Related
Company), one (1) option to extend (the “Extension Option”) the Term for the
entire Premises for a period of five (5) years on the same terms and conditions
as this Lease (other than Base Rent) (the “Option Term”). For purposes of
clarification, Tenant shall not have the right to exercise the Extension Option
for less than the entire Premises. Such option to extend shall be exercisable
only by notice delivered by Tenant to Landlord as provided in Section 3 below,
provided that, as of the date of delivery of such notice and as of the
commencement of the Option Term, no Event of Default exists under this Lease.
The rights contained in this Section 1 shall be personal to the Original Tenant
(or any Related Company) and may only be exercised by the Original Tenant (or
any Related Company), so long as Tenant has not subleased more than fifty
percent (50%) of the Premises other than to a Related Company. In the event that
Tenant fails to timely exercise its option to extend in accordance with the
terms of this Section 1, then the option to extend granted to Tenant pursuant to
the terms of this Section 1 shall automatically terminate and shall be of no
further force or effect.

2.Option Rent. The Base Rent payable by Tenant during the Option Term (the
“Option Rent”) shall be equal to the Fair Market Rent (as defined in Schedule 1
attached to this Exhibit F). The calculation of the Fair Market Rent shall be
derived from a review of, and comparison to, the Net Equivalent Lease Rates of
the Comparable Transactions (each as defined in Schedule 1 attached hereto) in
the manner provided for in Schedule 1 attached hereto.

3.Exercise of Option. The option contained in Section 1 above shall be exercised
by Tenant, if at all, and only in the following manner: (i) Tenant shall deliver
written notice (the “Option Exercise Notice”) to Landlord not more than eighteen
(18) months nor less than fifteen (15) months prior to the expiration of the
Term, stating that Tenant is exercising its option; (ii) Landlord shall, within
sixty (60) calendar days following Landlord’s receipt of the Option Exercise
Notice, deliver notice (the “Option Rent Notice”) to Tenant setting forth the
Option Rent; and (iii) Tenant shall, on or before the date occurring thirty (30)
days after Tenant’s receipt of the Option Rent Notice, deliver written notice
thereof to Landlord (“Option Acceptance Notice”), by which Tenant shall accept
or reject the Option Rent set forth in the Option Rent Notice. If Tenant timely
delivered the Option Acceptance Notice to Landlord but failed to accept or
reject the Option Rent set forth in the Option Rent Notice by delivery of an
Option Acceptance Notice, then Tenant shall be deemed to have accepted the
Option Rent set forth in the Option Rent Notice. Notwithstanding anything to the
contrary set forth herein, Landlord may deliver written notice (the “Option
Recapture Notice”) to Tenant within sixty (60) days after receipt of the Option
Exercise Notice that as of the date of the Option Recapture Notice any Landlord
Entity intends in good faith to reoccupy all of the Premises or all of the space
then leased by Tenant on any given floor or floors of the Building for its or
their personal use after the Expiration Date, in which case, (I) if any Landlord
Entity intends in good faith to reoccupy all of the Premises for its or their
personal use after the Expiration Date, then Tenant’s exercise of the Extension
Option shall be deemed null and void and Tenant shall have no right to extend
the Term of this Lease, or (II) if any Landlord Entity intends to reoccupy all
of the space then leased by Tenant on any given floor or floors of the Building
(but not the entire Premises) for its or their personal use after the Expiration
Date, then (w) Tenant’s exercise of the Extension Option shall be deemed null
and void as to such portion of the Premises that such Landlord Entity intends to
reoccupy as specified by Landlord, (x) Tenant shall have no right to extend the
Term of this Lease as to such floor or floors of the Premises, (y) at the
expiration of the initial Term, Tenant shall surrender such floor or floors of
the Premises to Landlord in the condition Tenant is required to surrender the
Premises under this Lease on the Expiration Date (and Tenant's failure to so
surrender such floor or floors of the Premises on such date shall be deemed a
holding over subject to Article 25 of this Lease), and (z) the Base Rent and
other amounts under this Lease which vary based on the RSF of the Premises shall
be adjusted in the same manner as set forth in Section 17.7 of this Lease. If
Landlord exercises the right set forth in clause (II) of the preceding sentence,
then Tenant may elect to rescind Tenant’s Option Exercise Notice within sixty
(60) days after receipt of Landlord’s written notice, in which case, Tenant’s
Option Exercise Notice shall be null and void and of no further force and effect
and the Term shall expire on the Expiration Date.

4.Determination of Option Rent. If Tenant rejects Landlord’s determination of
Option Rent, and Landlord and Tenant fail to reach agreement, after negotiating
in good faith, upon the Option Rent applicable to the Option Term on or before
the date that is one hundred eighty (180) days prior to the expiration of the
initial Term, the “Outside Agreement Date”), then the Option Rent shall be
determined by arbitration as set forth below, and each party shall thereafter
make a separate determination of the Option Rent within ten (10) days of the
Outside Agreement Date, and such determinations shall be submitted to
arbitration in accordance with Section 5 below.

F-1

--------------------------------------------------------------------------------

 

5.Arbitration.

(a)Landlord and Tenant shall each appoint one arbitrator who shall by profession
be an MAI appraiser who shall have been active over the five (5) year period
ending on the date of such appointment in the appraising of Class “A” office
properties in San Francisco, California. The determination of the arbitrators
shall be limited solely to the issue area of whether Landlord’s or Tenant’s
submitted Option Rent is the closest to the actual Option Rent as determined by
the arbitrators. Each such arbitrator shall be appointed within thirty (30) days
after the Outside Agreement Date. Landlord and Tenant may consult with their
selected arbitrators prior to appointment and may select an arbitrator who is
favorable to their respective positions (including an arbitrator who has
previously represented Landlord and/or Tenant, as applicable). The arbitrators
so selected by Landlord and Tenant shall be deemed “Advocate Arbitrators.” If
either party fails to timely appoint an Advocate Arbitrator, then the other
party may deliver written notice of such failure to the party that failed to
timely appoint an Advocate Arbitrator, and if such failure is not cured within
five (5) Business Days following receipt of such written notice, then the
Advocate Arbitrator timely appointed by the other party shall determine the
Option Rent and such determination shall be binding upon the parties. If either
party fails to timely submit its determination of the Option Rent then the other
party shall have the right to deliver a notice to the failed party expressly
referencing this Section 5 and the time period for performance hereunder, and if
the failed party does not deliver its determination of the Option Rent within
three (3) Business Days following its receipt of such notice, then the
determination of the other party timely submitted shall be deemed to be the
Option Rent.

(b)Within ten (10) Business Days of the appointment of the last of the two
Advocate Arbitrators, the Advocate Arbitrators shall agree upon and appoint a
third arbitrator (“Neutral Arbitrator”) who shall be qualified under the same
criteria set forth hereinabove for qualification of the two Advocate Arbitrators
except that (i) neither the Landlord or Tenant or either parties’ Advocate
Arbitrator may, directly or indirectly, consult with the Neutral Arbitrator
prior or subsequent to his or her appearance, and (ii) the Neutral Arbitrator
cannot be someone who has represented Landlord and/or Tenant or any of their
affiliates during the five (5) year period prior to such appointment. The
Neutral Arbitrator shall be retained via an engagement letter jointly prepared
by Landlord’s counsel and Tenant’s counsel. If the two (2) Advocate Arbitrators
cannot timely agree upon and appoint a Neutral Arbitrator, then Landlord and
Tenant shall each apply to the Presiding Judge of the Superior Court of the
County San Francisco to appoint the Neutral Arbitrator.

(c)Within ten (10) days following the appointment of the Neutral Arbitrator,
Landlord and Tenant shall enter into an arbitration agreement (the "Arbitration
Agreement”) with the Neutral Arbitrator which shall set forth the following:

(i)the timing of the submittal of Landlord and Tenant as to what such party
determines should be the Option Rent (provided that in any event, such
submittals shall occur concurrently) and such submittals shall in any event
occur no later than five (5) Business Days after appointment of the Neutral
Arbitrator;

(ii)An agreement to be signed by the Neutral Arbitrator, the form of which
agreement shall be attached as an exhibit to the Arbitration Agreement, whereby
the Neutral Arbitrator shall agree to undertake the arbitration and render a
decision in accordance with the terms of this Lease, and shall require the
Neutral Arbitrator to demonstrate to the reasonable satisfaction of the parties
that the Neutral Arbitrator has no conflicts of interest with either Landlord or
Tenant;

(iii)That Landlord and Tenant shall each have the right to submit to the Neutral
Arbitrator (with a copy to the other party), on or before the date that occurs
fifteen (15) days following the appointment of the Neutral Arbitrator, an
advocate statement (and any other information such party deems relevant)
prepared by or on behalf of Landlord or Tenant, as the case may be, in support
of Landlord’s or Tenant’s respective determination of Option Rent (the
“Briefs”);

(iv)That within five (5) Business Days following the exchange of Briefs,
Landlord and Tenant shall each have the right to provide the Neutral Arbitrator
(with a copy to the other party) with a written rebuttal to the other party’s
Brief (the “Rebuttals”); provided, however, such Rebuttals shall be limited to
the facts and arguments raised in the other party’s Brief and shall identify
clearly which argument or fact of the other party’s Brief is intended to be
rebutted;

F-2

--------------------------------------------------------------------------------

 

(v)The date, time and location of the arbitration, which shall be mutually and
reasonably agreed upon by Landlord and Tenant, taking into consideration the
schedules of the Neutral Arbitrator, the Advocate Arbitrators, Landlord and
Tenant, and each party’s applicable consultants, which date shall in any event
be within forty-five (45) days following the appointment of the Neutral
Arbitrator;

(vi)That no discovery shall take place in connection with the arbitration, other
than to verify the factual information that is presented by Landlord or Tenant;

(vii)That the Neutral Arbitrator shall not be allowed to undertake an
independent investigation or consider any factual information other than
presented by Landlord or Tenant, except that the Neutral Arbitrator shall be
permitted to visit the Building and the buildings containing the Comparable
Transactions (as defined in Schedule 1 attached to this Exhibit F), and shall
have the right to consider the factors set forth in Schedule 1 attached to this
Exhibit F in determining which of Landlord’s or Tenant’s submittal most closely
resembles the Neutral Arbitrator’s determination of Fair Market Rent;

(viii)That Tenant shall have the right to present oral arguments to the Neutral
Arbitrator at the arbitration for a period of time not to exceed two (2) hours
(“Tenant’s Initial Statement”);

 

(ix)That following Tenant’s Initial Statement, Landlord shall have the right to
present oral arguments to the Neutral Arbitrator at the arbitration for a period
of time not to exceed two (2) hours (“Landlord’s Initial Statement”);

(x)That following Landlord’s Initial Statement, Tenant shall have up to one (1)
additional hour to present additional arguments and/or to rebut the arguments of
Landlord (“Tenant’s Rebuttal Statement”);

(xi)That following Tenant’s Rebuttal Statement, Landlord shall have up to one
(1) additional hour to present additional arguments and/or to rebut the
arguments of Tenant (“Landlord’s Rebuttal Statement”);

(xii)That, not later than ten (10) Business Days after the date of the
arbitration, the Neutral Arbitrator shall render a decision (the “Ruling”)
indicating whether Landlord’s or Tenant’s submitted Option Rent is closer to the
Neutral Arbitrator’s determination of what the Fair Market Rent should be for
the Premises which Ruling shall set forth the facts and reasons for the decision
of the Neutral Arbitrator;

(xiii)That following notification of the Ruling, Landlord’s or Tenant’s
submitted Option Rent determination, whichever is selected by the Neutral
Arbitrator as being closer to the his or her determination of Fair Market Rent,
shall become the then applicable Option Rent; and

(xiv)That the decision of the Neutral Arbitrator shall be binding on Landlord
and tenant.

(d)If the parties fail to enter into an Arbitration Agreement within ten (10)
days following the appointment of the Neutral Arbitrator, then the arbitration
shall nonetheless proceed in accordance with this Section 5 notwithstanding such
failure.

(e)In the event that the Option Rent shall not have been determined pursuant to
the terms hereof prior to the commencement of the Option Term, Tenant shall be
required to pay the Option Rent initially provided by Landlord to Tenant, and
upon the final determination of the Option Rent the payments made by Tenant
shall be reconciled with the actual amounts due, and the appropriate party shall
make any corresponding payment to the other party within thirty (30) calendar
days after the Option Rent has been finally determined.

6.Amendment. After the Option Rent payable during the applicable Option Term is
determined, the parties shall promptly execute an amendment to this Lease in a
form reasonably acceptable to both parties extending the Lease Term and stating
the amount of the Option Rent payable during the applicable Option Term.

[remainder of page intentionally left blank]

F-3

--------------------------------------------------------------------------------

 

SCHEDULE 1 TO EXHIBIT F

FAIR MARKET RENT

When determining Fair Market Rent, the following rules and instructions shall be
followed.

1.RELEVANT FACTORS. The Fair Market Rent shall be derived from an analysis (as
such derivation and analysis are set forth in this Schedule 1) of the Net
Equivalent Lease Rates of the Comparable Transactions (each as defined below).
The “Fair Market Rent” shall be equal to the annual rent per RSF as would be
applicable on the commencement of the Option Term at which tenants, are,
pursuant to transactions consummated within the six (6) month period immediately
preceding the first day of the Option Term (provided that timing adjustments
shall be made to reflect any perceived changes which will occur in the Fair
Market Rent following the date of any particular Comparable Transaction up to
the date of the commencement of the Option Term) leasing non-sublease,
non-encumbered, non-equity space comparable in location and quality to the
Premises and consisting of comparable size space, for a comparable term, with
comparable amenities and signage rights, in an arm’s-length transaction, which
comparable space is located in the Comparable Buildings (transactions satisfying
the foregoing criteria shall be known as the “Comparable Transactions”). The
terms of the Comparable Transactions shall be calculated as a Net Equivalent
Lease Rate pursuant to the terms of this Schedule 1 and shall take into
consideration only the following terms and concessions:         (i) the rental
rate and escalations for the Comparable Transactions; (ii) the amount of parking
rent per parking permit paid in the Comparable Transactions; (iii) operating
expense and tax escalation protection granted in such Comparable Transactions
such as a base year or expense stop; (iv) tenant improvements or allowances
provided or to be provided in Comparable Transactions, taking into account, the
value of the existing improvements, if any, in the Premises, such value of
existing improvements to be based upon the age, quality and layout of the
improvements and the extent to which the same could be utilized by general
office users (as contrasted to the Tenant); (v) rental abatement concessions, if
any, being granted such tenants in connection with such comparable space; and
(vi) distinctions between “gross” and “net” leases or leases which are net of
electric.

2.TENANT IMPROVEMENT ALLOWANCE. If, in determining the Fair Market Rent for an
Option Term, Tenant is entitled to a tenant improvement or comparable allowance
for the improvement of the Option space (the “Option Term TI Allowance“),
Landlord may, at Landlord’s sole option, elect to grant all or a portion of the
Option Term TI Allowance in accordance with the following: (A) to grant some or
all of the Option Term TI Allowance to Tenant in the form as described above
(i.e., as an improvement allowance), and/or (B) to offset against the rental
rate component of the Fair Market Rent all or a portion of the Option Term TI
Allowance (in which case such portion of the Option Term TI Allowance provided
in the form of a rental offset shall not be granted to Tenant). To the extent
Landlord elects not to grant the entire Option Term TI Allowance to Tenant as a
tenant improvement allowance, the offset under item (B), above, shall equal the
amount of the tenant improvement allowance not granted to Tenant as a tenant
improvement allowance pursuant to the preceding sentence.

3.COMPARABLE BUILDINGS. Fair Market Rent shall be adjusted, if necessary, to
take into consideration the size, age, quality of construction and appearance of
the Comparable Buildings as they relate to the Building.

4.METHODOLOGY FOR REVIEWING AND COMPARING THE COMPARABLE TRANSACTIONS. In order
to analyze the Comparable Transactions based on the factors to be considered in
calculating Fair Market Rent, and given that the Comparable Transactions may
vary in terms of length or term, rental rate, concessions, etc., the following
steps shall be taken into consideration to "adjust” the objective data from each
of the Comparable Transactions. By taking this approach, a “Net Equivalent Lease
Rate” for each of the Comparable Transactions shall be determined using the
following steps to adjust the Comparable Transactions, which will allow for an
“apples to apples” comparison of the Comparable Transactions.

F-4

--------------------------------------------------------------------------------

 

(i)The contractual rent payments for each of the Comparable Transactions should
be arrayed monthly or annually over the lease term. All Comparable Transactions
should be adjusted to simulate a net rent structure, wherein the tenant is
responsible for the payment of all property operating expenses and taxes in a
manner consistent with this Lease. This results in the estimate of “Net
Equivalent Rent” received by each landlord for each Comparable Transaction being
expressed as a periodic net rent payment.

(ii)Any free rent or similar inducements received over time should be deducted
in the time period in which they occur, resulting in the net cash flow arrayed
over the lease term.

(iii)The resultant net cash flow from the lease should be then discounted (using
an annual discount rate equal to eight percent (8%)) to the lease commencement
date, resulting in a net present value estimate.

(iv)From the net present value, up front inducements (improvements allowances
and other concessions) should be deducted. These items should be deducted
directly, on a “dollar for dollar” basis, without discounting since they are
typically incurred at lease commencement, while rent (which is discounted) is a
future receipt.

The net present value should then be amortized back over the lease term as a
level monthly or annual net rent payment using the same annual discount rate of
eight percent (8%) used in the present value analysis. This calculation will
result in a hypothetical level or even payment over the option period, termed
the “Net Equivalent Lease Rate” (or constant equivalent in general financial
terms).

5.USE OF NET EQUIVALENT LEASE RATES FOR COMPARABLE TRANSACTIONS. The Net
Equivalent Lease Rates for the Comparable Transactions shall then be used to
reconcile, in a manner usual and customary for a real estate appraisal process,
to a conclusion of Fair Market Rent which shall be stated as a Net Equivalent
Lease Rate applicable during the Option Term.

F-5

--------------------------------------------------------------------------------

 

EXHIBIT G

DESIGNATED FF&E

The parties will confirm the items on this Exhibit within 10 days from the date
hereof and note any deviations in a separate writing.

 

[givxaye250f2000003.jpg]

 

 

 

G-1

--------------------------------------------------------------------------------

 

 

 

 

 

[givxaye250f2000004.jpg]



^flPP^0

 

 



 

 

G-2

--------------------------------------------------------------------------------

 

EXHIBIT H

[INTENTIONALLY OMITTED]

 

 

H-1

--------------------------------------------------------------------------------

 

EXHIBIT I

[INTENTIONALLY OMITTED]

I-1

--------------------------------------------------------------------------------

 

EXHIBIT J

EXISTING LEASE REMOVAL OBLIGATIONS

Remove all voice and data cabling in the Existing Premises up to any
interconnection point in the Building riser per the terms of the Existing Lease

Remove Faraday cage installed in the Existing Premises

Remove all furniture, equipment and trade fixtures from the Existing Premises.

 

 

J-1